        Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 1 of 117



 1   Katie J.L. Scott (Cal. Bar No. 233171)
     Email address: katie.scott@arnoldporter.com
 2   Joshua Seitz (Cal Bar No. 325236)
     Email address: joshua.seitz@arnoldporter.com
 3   ARNOLD & PORTER KAYE SCHOLER LLP
     3000 El Camino Real
 4   Building 5, Suite 500
     Palo Alto, California 94306
 5   Telephone:     (650) 319-4500
     Facsimile:     (650) 319-4700
 6
     Matthew M. Wolf (admitted pro hac vice)
 7   matthew.wolf@arnoldporter.com
     Jennifer Sklenar* (Cal. Bar. No. 200434)
 8   jennifer.sklenar@arnoldporter.com
     ARNOLD & PORTER KAYE SCHOLER LLP
 9   601 Massachusetts Ave, NW
     Washington, DC 20001-3743
10   Telephone:     (202) 942-5000
     Facsimile:     (202) 942-5999
11   *Admitted in NY and CA only; practice limited to
     matters before federal courts and federal agencies
12

13   Attorneys for Defendants
     BGI AMERICAS CORP., MGI TECH CO., LTD.,
14   MGI AMERICAS, INC., and COMPLETE
     GENOMICS, INC.
15

16

17                                 UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
18                                    SAN FRANCISCO DIVISION
19
     ILLUMINA, INC.,                                      Case No. 3:19-cv-03770-WHO
20   ILLUMINA CAMBRIDGE LTD.,                             Case No. 3:20-cv-01465-WHO
21                           Plaintiffs,                  DECLARATION OF DAVID SMITH IN
                                                          SUPPORT OF OPPOSITION TO
22           v.                                           PLAINTIFFS’ MOTION FOR
                                                          PRELIMINARY INJUNCTION
23   BGI GENOMICS CO., LTD., BGI
     AMERICAS CORP., MGI TECH CO.,                        CONTAINS OUTSIDE ATTORNEYS’
24   LTD., MGI AMERICAS, INC. and                         EYES ONLY INFORMATION
     COMPLETE GENOMICS, INC.
25
                             Defendants.
26

27

28

     SMITH DECL. ISO OF DEFENDANTS’ OPPOSITION                   Case No. 3:19-cv-03770-WHO & 3:20-cv-01465-WHO
     TO ILLUMINA’S PI MOTIONS
        Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 2 of 117



 1           I, David I Smith, Ph.D., submit this declaration in support of Defendants’ Opposition to

 2   Illumina’s Motion for Preliminary Injunction. I declare as follows:

 3     I.    INTRODUCTION AND QUALIFICATIONS
 4           1.      My name is David I Smith.
 5           2.      My background, qualifications, and experience relevant to the issues raised in this
 6   proceeding are summarized below. A full description of my background and qualifications is set forth
 7   in my curriculum vitae, attached hereto.
 8           3.      I am a Professor, Consultant, Division of Experimental Pathology in the Department
 9   of Laboratory Medicine and Pathology at Mayo Clinic.
10           4.      I am also Chairman of the Technology Assessment Group (TAG), Center for
11   Individualized Medicine, Mayo Clinic. I have held this appointment since 2009.
12           5.      I have more than 35 years of academic and practical experience in the field of
13   molecular biology, including 30 years of experience with nucleic acid sequencing and amplification
14   techniques.
15           6.      I received my Bachelor’s degree in Mathematics and Molecular Biology from the
16   University of Wisconsin, Madison in 1974 and my Ph.D. in Biochemistry from the University of
17   Wisconsin, Madison in 1978. My Ph.D. research involved the study of antibiotic resistance in
18   bacteria and was a critical part of the cloning revolution. While I was a graduate student, I discovered
19   two important restriction endonucleases (Pst1 and Kpn1) that were present in antibiotic resistant
20   strains of Providencia stuartii (for Pst1) and Klebsiella pneumonia (for Kpn1).
21           7.      After I obtained my Ph.D., I worked as a post-doctoral student at Albert Einstein
22   College of Medicine, a Senior Research Scientist for Enzo Biochem, and a Post-doctoral Fellow at
23   the University of California, Irvine. I began my first faculty position at Wayne State University in
24   Detroit in 1986. While there, I advanced from an Assistant Professor to a full Professor. In 1996, I
25   was recruited to the Mayo Clinic to be the head of their Cancer Genetics Program, which is part of
26   the Mayo Clinic Comprehensive Cancer Program and to be a Professor and Consultant in the
27   Division of Experimental Pathology, which is the experimental division within the Department of
28   Laboratory Medicine and Pathology..
                                                   1
     SMITH DECL. IN SUPPORT OF DEFENDANTS’ OPPOSITION                Case No. 3:19-cv-03770-WHO & 3:20-cv-01465-WHO
     TO ILLUMINA’S PI MOTIONS
        Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 3 of 117



 1           8.      For more than 35 years, I have conducted research in molecular biology, with a special

 2   emphasis on studying the roles that the common fragile sites, which are unstable regions in the

 3   genome that are hot spots for mutations, play in cancer development. My laboratory has also studied

 4   the various ways that human papillomavirus is involved in the development of different cancers.

 5   Throughout my career, I have also used state-of-the-art molecular biology tools to study molecular

 6   alterations underlying cancer development and to translate these findings into cancer therapies.

 7           9.      For decades, I have taught students regarding genome analyses and genetics.

 8   Currently, I teach a class on molecular technologies to incoming graduate and medical students at the

 9   Mayo Clinic, with a specific focus on the newest DNA sequencing technologies. I taught this class

10   from 2001 through 2006, when the next generation sequencing revolution began following the

11   introduction of the 454 next generation sequencing platform. Thus, I experienced first-hand how this

12   one technology significantly transformed the world of DNA sequencing. In addition, I teach fellows

13   in the Department of Laboratory Medicine and Pathology about the DNA sequencing revolution and

14   how this is going to be a real game-changer for how we clinically manage our patients. I also provide

15   expertise to many other people in other Departments at the Mayo Clinic who are interested in

16   utilizing the power of advanced sequencing technologies for their specific research or clinical needs.

17           10.     I have published more than 250 scientific articles related to gene synthesis, cloning,

18   gene mapping, and DNA and genome sequencing. Moreover, I was involved in the mapping and

19   sequencing of human chromosome 3 during the development of the first draft sequence of the human

20   genome. I began working with microarray technologies shortly after joining the Mayo Clinic in 1996.

21   I also obtained the first grants to obtain the next generation sequencing platforms including 454 and

22   Illumina, and, beginning in 2007, was responsible for developing the necessary infrastructure

23   required for next generation sequencing at the Mayo Clinic.

24           11.     From 1999-2009, I was the Chairman of the Research Resource Facilities Sub-

25   Committee, which included the responsibility of supervising the running and financial activities of a

26   number of research Core Facilities, including the DNA sequencing Core.

27           12.     I serve on the editorial boards for Cytogenetics and Genome Research and the Journal

28   of Next Generation Sequencing. In addition, I routinely review manuscripts in my various areas of
                                                        -2-
     SMITH DECL. IN SUPPORT OF DEFENDANTS’ OPPOSITION                 Case No. 3:19-cv-03770-WHO & 3:20-cv-01465-WHO
     TO ILLUMINA’S PI MOTIONS
        Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 4 of 117



 1   expertise for a number of other prestigious Journals.

 2           13.     Moreover, I have received several honors throughout my career related to my research

 3   in molecular biology. In my opinion, the most significant of these are: my selection as the recipient of

 4   the Basil O’Conner Starter Scholar Research Award from the March of Dimes in 1988 for my early

 5   work shortly after setting up my first laboratory at Wayne State University as well as my receipt of

 6   “The Innovator” award from the Department of Laboratory Medicine and Pathology at the Mayo

 7   Clinic in 2009 for my early work on next generation sequencing.

 8           14.     Since 1986, I have worked in molecular biology laboratories using and evaluating

 9   techniques and technology for gene sequencing and amplification.

10           15.     Since 1986, I have worked in molecular biology laboratories using and evaluating

11   techniques and technology for gene sequencing and amplification. I brought microarray technology

12   to the Mayo Clinic in 1997, routinely utilized Sanger Sequencing methods (starting in the days of

13   hand loading radioactive reactions into sequencing gels through the development of capillary

14   electrophoresis (CE) and then automated CE machines). I was one of the first investigators at the

15   Mayo Clinic to utilize microarrays and have subsequently utilized them to study gene expression in

16   different cancers, and my laboratories have regularly utilized Sanger sequencing methods.

17           16.     When next generation sequencing became commercially available with the

18   introduction of the 454 platform, I was responsible for procuring the necessary funds to enable the

19   Mayo Clinic to purchase its first 454 sequencing machine, and I utilized that machine in my

20   laboratory studies. In addition, I was also responsible for helping develop the necessary infrastructure

21   for next generation sequencing required by the Mayo Clinic. I also worked with many other

22   investigators and clinicians at the Mayo Clinic to help them utilize the powerful next generation

23   sequencing technology for their research. Therefore, I have extensive experience in genomics, single

24   molecule analysis, polymerase chain reaction (“PCR”), emulsion PCR, DNA sequencing, and

25   detection techniques.

26           17.     Accordingly, my expertise in the field of molecular technologies includes next

27   generation sequencing and the sample preparation required for those methods. As shown above, my

28   responsibilities have included implementing and supervising those technologies at the institutions for
                                                        -3-
     SMITH DECL. IN SUPPORT OF DEFENDANTS’ OPPOSITION                Case No. 3:19-cv-03770-WHO & 3:20-cv-01465-WHO
     TO ILLUMINA’S PI MOTIONS
        Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 5 of 117



 1   which I worked. For the past two years I have written the Next Generation Sequencing Buyers Guide

 2   for Front Line Genomics which compares and contrasts the various next generation sequencing

 3   platforms and provides advise to the readers about the best technologies to utilize for specific types of

 4   work.

 5           18.      A copy of my CV is attached hereto as Appendix A, which includes my testifying

 6   experience in the past four years.

 7           19.      I have no financial interest in, or affiliation with, the Plaintiffs or Defendants. I am

 8   being compensated for my time at the hourly rate of $400/hour. My compensation is not in any way

 9   dependent on the content of my testimony or the outcome of the proceedings.

10    II.    ISSUES CONSIDERED
11           20.      I understand that Plaintiffs Illumina, Inc. and Illumina Cambridge LTD. (collectively,
12   “Illumina”) allege that certain of Defendants’ products infringe certain claims of U.S. Patent Nos.
13   7,771,973, 7,566,537, 7,541,444, 9,410,200, and 10,480,025, which are owned by Illumina
14   Cambridge and licensed to Illumina, Inc.
15           21.      I understand that Defendants’ accused products include:
16                 a. MGISEQ-T7, MGISEQ-2000, MGISEQ-200, BGISEQ-500, BGISEQ-50, DNBSEQ-
17                    T7, DNBSEQ-G400, DNBSEQ-G50, and DNBSEQ-G400 FAST sequencers;
18                 b. MGISP-960, MGISP-100 sample preparation systems;
19                 c. MGIFLP-SL200 and MGIFLP-L200 workflow systems; and
20                 d. “standardMPS” and “CoolMPS™” sequencing reagents and kits.
21           22.      I understand from Defendants’ Counsel that Illumina has sought a preliminary
22   injunction and the following factors will be considered by the court in determining to grant the
23   injunction: (1) whether Illumina is likely to succeed on the merits, (2) whether it is likely to suffer
24   irreparable harm in the absence of preliminary relief, (3) whether the balance of equities tips in its
25   favor, and (4) and whether an injunction would disserve in the public interest.
26           23.      For purposes of my analysis, I have been asked by Counsel for Defendants to address
27   the fourth factor, whether an injunction would disserve the public interest. Thus, my focus in this
28   declaration is the potential harm to the public that is will be caused if a single company (i.e.,
                                                        -4-
     SMITH DECL. IN SUPPORT OF DEFENDANTS’ OPPOSITION                    Case No. 3:19-cv-03770-WHO & 3:20-cv-01465-WHO
     TO ILLUMINA’S PI MOTIONS
         Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 6 of 117



 1   Illumina) is permitted to continue to have a monopoly on advanced DNA sequencing technologies,

 2   and how this fails to serve the greater good for all. I will also more briefly address certain issues

 3   related to the second factor, whether Illumina is likely to suffer irreparable harm in the absence of

 4   preliminary injunctive relief.

 5   III.    INFORMATION CONSIDERED
 6           24.     This declaration is provided based on my personal and professional experience in the
 7   field of DNA sequencing. I have experience both as a researcher doing both basic science and
 8   translational research and have provided expertise to many other researchers and clinicians at the
 9   Mayo Clinic. I have also helped to Mayo Clinic to set up the needed infrastructure for advanced DNA
10   sequencing technologies, including those from Illumina. This includes help in selecting the proper
11   next generation DNA sequencing machines for different applications. I was involved in the purchases
12   of the original 454 sequencing machine at the Mayo Clinic, their first Illumina Genome Analyzer (in
13   2007), the original Pacific Biosciences sequencing machine, and I also wrote a proposal and obtained
14   approval from Oxford Nanopore so that the Mayo Clinic could work with the very earliest version of
15   the MinION sequencer.
16           25.     I have reviewed and considered the documents identified in Appendix B during the
17   preparation of this declaration. I have selected a subset of those documents to support the opinions
18   set forth herein, and those have been cited to explicitly.1
19   IV.     FACTUAL BACKGROUND
20           A.      History of Massively Parallel Sequencing (“MPS”)
21           26.     In order to generate the first draft sequences of the human genome in 2000, it was
22   necessary to develop high throughput automated machinery that could take optimal advantage of di-
23   deoxy nucleotide chain termination sequencing (otherwise known as Sanger Sequencing). That
24   culminated in the 96 capillary Applied Biosystems 3700 Sanger Sequencing machine (CE- for
25   capillary electrophoresis),2 which was capable of producing 75 Kbs of DNA sequence every 4 hours.
26
     1
27     The cited exhibits are attached to the Declaration of Katie J.L. Scott (exhibits beginning with a “D”
     number) or were previously filed (D.N.).
28   2
       D.N. 12-40 (Van Oene Decl., Ex. NN) at 525-26
                                                        -5-
     SMITH DECL. IN SUPPORT OF DEFENDANTS’ OPPOSITION                  Case No. 3:19-cv-03770-WHO & 3:20-cv-01465-WHO
     TO ILLUMINA’S PI MOTIONS
          Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 7 of 117



 1   This machine decreased the cost of sequencing substantially from anything previously available. By

 2   running hundreds of these machines in parallel over several months, it was possible in 2000 to

 3   generate sufficient DNA sequences from an individual to produce those first draft sequences.

 4   However, the total cost to generate sufficient human sequences to assemble a draft sequence of that

 5   genome in 2000 was still 200 million dollars. The two most important reasons are (1) that each

 6   individual DNA fragment had to be cloned into a small E. coli plasmid and replicated in bacteria, and

 7   (2) that each sequencing reaction of each cloned fragment still required at least 10 microliters of

 8   reagents and that millions of these reactions were required to generate sufficient DNA sequence to

 9   assemble that sequence into some draft form.

10            27.    Automated DNA sequencers made it possible to generate the first draft sequences of

11   the human genome, but CE-based technologies are still way too expensive an approach to generate

12   sequences of large numbers of individuals.3 The solution to generate orders of magnitude more

13   sequence data for an even smaller amount of input dollars was the development of technologies

14   which all share that their approach is to perform massively parallel DNA sequencing (“MPS”). There

15   are actually two generations of MPS technologies. All first generation MPS technologies are

16   dependent upon techniques to amplify individual DNA molecules, which are then sequence

17   interrogated. The amplification increases the overall signal strength, as individual bases are

18   characterized, which results in increased sequence accuracy, but at the cost of a reduced read length

19   of the sequences determined. Second generation MPS technologies do not need to amplify DNA

20   fragments and are capable of generating extremely long sequence reads. However, this comes at the

21   cost of overall sequence accuracy and lower overall sequence output than some of the first generation

22   MPS technologies.

23            B.     First Generation MPS Techniques

24            28.    All first generation MPS technologies require some technique to amplify individual

25   DNA molecules to between a few hundred to several hundred thousand copies. There have been three

26   major different ways that this has been done. The first one developed is called emulsion PCR and is

27   based upon amplifying individual DNA fragments on tiny microbeads in water droplets in a lipid

28   3
         D.N. 12-40 (Van Oene Decl., Ex. NN) at 525-26.
                                                        -6-
     SMITH DECL. IN SUPPORT OF DEFENDANTS’ OPPOSITION                 Case No. 3:19-cv-03770-WHO & 3:20-cv-01465-WHO
     TO ILLUMINA’S PI MOTIONS
         Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 8 of 117



 1   emulsion. The second is called bridge amplification, which is capable of amplifying individual DNA

 2   fragments without the messy need for oil and water emulsions. Both of these techniques amplify

 3   DNA fragments through PCR amplification. In contrast, the third technique is not reliant upon PCR

 4   amplification. Instead, it instead amplifies small fragments by ligation to an adenoviral vector and

 5   then this is linearly replicated to several hundred copies. The amplified DNA fragments collapse into

 6   tiny DNA nanoballs, thus this technology is now called DNB-based amplification.
                    i.    Emulsion PCR
 7
             29.     The emulsion PCR technique begins with the DNA to be sequenced being fragmented
 8
     and then having oligonucleotide primers annealed to both ends, as shown below.
 9

10

11

12

13

14

15
             30.      The primers that are annealed to the DNA fragments are complementary to primers
16
     on the surface of DNA capture beads to permit the fragments to be hybridized to the beads. The
17
     library of DNA fragments is then emulsified with oil and water, in the presence of very large numbers
18
     of the DNA capture beads, and the necessary reagents for PCR amplification of individual DNA
19
     fragments.4 A tiny water droplet that contains a bead and a single DNA fragment can then amplify
20
     that fragment to large numbers by PCR within the bead.
21
             31.     Each cycle, more copies of the fragment are covalently ligated to the oligonucleotides
22
     on the bead. After amplification, the water droplets need to be lysed and the beads with amplified
23
     DNA on them purified from non-amplified beads by density gradient centrifugation.5 These beads
24
     are then ready for DNA sequence interrogation.6
25

26
     4
       Ex. D108 (ILMNBGI0160068-ILMNBGI0160086) at ILMNBGI0160070-71.
27   5
       Id.
28   6
       Id.
                                                        -7-
     SMITH DECL. IN SUPPORT OF DEFENDANTS’ OPPOSITION                Case No. 3:19-cv-03770-WHO & 3:20-cv-01465-WHO
     TO ILLUMINA’S PI MOTIONS
         Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 9 of 117



 1                    ii.    Bridge Amplification

 2           32.     In the bridge amplification technique (illustrated below),7 the DNA is fragmented and

 3   two different primers are annealed to the ends of all the fragments.8 The surface of the flow cell has

 4   oligonucleotides that are complementary to the oligonucleotides at the ends of all the fragments

 5   coating the surface.9 In this technique, an oligonucleotide at one end of the fragment binds to its

 6   complement on the flow cell and then that fragment’s other end “bridges” to bind to its complement,

 7   hence the name.10 This technique readily produces amplified clusters containing 30,000 copies of

 8   each original DNA fragment, and without the need for the oil and water emulsions.

 9

10

11

12

13

14

15

16

17

18

19

20

21

22
                      iii.   DNB-Based Linear Amplification
23           33.     In this linear amplification technique (illustrated below),11 DNA Nanoballs (DNBs)
24
     7
       D.N. 12-36 (Van Oene Decl., Ex. JJ) at 9.
25   8
       Ex. D108 (ILMNBGI0160068-ILMNBGI0160086) at ILMNBGI0160070-ILMNBGI0160071.
26   9
       Id.
     10
27      Id.
     11
        Ex. D108 (ILMNBGI0160068-ILMNBGI0160086) at ILMNBGI0160070-ILMNBGI0160071;
28   D.N. 12-20 (Van Oene Decl., Ex. T) at 12.
                                                        -8-
     SMITH DECL. IN SUPPORT OF DEFENDANTS’ OPPOSITION                Case No. 3:19-cv-03770-WHO & 3:20-cv-01465-WHO
     TO ILLUMINA’S PI MOTIONS
          Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 10 of 117



 1   are produced by ligating 200-500 base fragments with an adapter into a circle.12 In the presence of

 2   the appropriate polymerase, the circularized DNA fragments are linearly copied 100-1000 times

 3   (without any PCR amplification).13 The single stranded fragments fold onto themselves into a DNA

 4   nanoball which can then be deposited into a patterned flow cell for subsequent sequence

 5   interrogation.14 Since this method of amplification makes all the DNA copies from one original copy,

 6   it does not produce the clonal PCR amplification errors that are associated with the other two

 7   techniques used to amplify DNA fragments.

 8

 9

10

11

12

13

14
              C.     First Generation MPS Platforms
15                     i.   454: The First Viable MPS Machine

16            34.    In 2006, the company 454, run by Jonathan Rothberg and colleagues, came out with

17   the 454 Genome Sequencer 20 which was capable of generating 20 megabases of sequence data in a

18   12 hour run.15 This was the true birth of the MPS revolution. The 454 system starts by amplifying

19   individual DNA fragments onto 28 micron beads to generate up to one million copies of each

20   amplified fragment using emulsion PCR. To analyze the sequence on those amplified beads, 454

21   utilized fiber optic cables to produce picrotiter plates that contained 1.5 million tiny 30 micron wide

22

23
     12
24      Ex. D108 (ILMNBGI0160068-ILMNBGI0160086) at ILMNBGI0160070-ILMNBGI0160071;
     D.N. 12-20 (Van Oene Decl., Ex. T) at 9-13.
25   13
        Ex. D108 (ILMNBGI0160068-ILMNBGI0160086) at ILMNBGI0160070-ILMNBGI0160071;
     D.N. 12-20 (Van Oene Decl., Ex. T) at 9-13.
26   14
        Ex. D108 (ILMNBGI0160068-ILMNBGI0160086) at ILMNBGI0160070-ILMNBGI0160071;
27   D.N. 12-20 (Van Oene Decl., Ex. T) at 9-13.
     15
        See D.N. 12-40 (Van Oene Decl., Ex. NN) at 526-27; Ex. D108 (ILMNBGI0160068-
28   ILMNBGI0160086) at ILMNBGI0160072, ILMNBGI0160076.
                                                        -9-
     SMITH DECL. IN SUPPORT OF DEFENDANTS’ OPPOSITION                 Case No. 3:19-cv-03770-WHO & 3:20-cv-01465-WHO
     TO ILLUMINA’S PI MOTIONS
          Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 11 of 117



 1   wells.16 Beads with amplified DNA on them are deposited into the wells of the picrotitre plates with

 2   the needed reagents for base incorporations and two enzymes that cumulatively produce a flash of

 3   light when a base is successfully ligated to the ends of the amplified fragments (called

 4   pyrosequencing).17

 5            35.    On the 454 sequencing platform, the sequence of the amplified DNA fragments on the

 6   beads is determined by sequentially flowing individual nucleotides (A followed by C, then G and T)

 7   over the surface of the picotitre plate to see if one of those nucleotides is incorporated as the next

 8   available nucleotide. The 454 sequencing technology adds one unblocked nucleotide at a time and

 9   then determines the which wells incorporated that nucleotide by taking a photograph with a CCD

10   camera looking for flashes of light.18 This is then followed by the three other nucleotides, with a

11   picture taken after each addition.19 All of this is illustrated in the two figures below including a

12   depiction of the type of sequence data that was generated off of a single first generation amplified

13   bead.

14

15

16

17

18

19

20

21

22            36.    The most incredible thing about the 454 sequencing platform was that at its inception
23   it was capable of generating over 250 times more data per run than its predecessor, the Applied
24
     16
25      See D.N. 12-40 (Van Oene Decl., Ex. NN) at 526-27; Ex. D108 (ILMNBGI0160068-
     ILMNBGI0160086) at ILMNBGI0160072, ILMNBGI0160076.
26   17
        See D.N. 12-40 (Van Oene Decl., Ex. NN) at 526-27; Ex. D108 (ILMNBGI0160068-
     ILMNBGI0160086) at ILMNBGI0160072, ILMNBGI0160076.
27   18
        See D.N. 12-40 (Van Oene Decl., Ex. NN) at 526.
28   19
        See D.N. 12-40 (Van Oene Decl., Ex. NN) at 526.
                                                        - 10 -
     SMITH DECL. IN SUPPORT OF DEFENDANTS’ OPPOSITION                  Case No. 3:19-cv-03770-WHO & 3:20-cv-01465-WHO
     TO ILLUMINA’S PI MOTIONS
          Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 12 of 117



 1   Biosystems 3700. In addition, this sequencing platform improved for several years resulting in

 2   increased sequence output at a reduced cost. By 2008, the updated 454 sequence machines were

 3   capable of generating 500 MBs of sequence output per run. In 2008, the company 454 generated a

 4   draft sequence of the genome of James Watson and the cost of doing this on their machines was then

 5   only 1 million dollars (a 200-fold decrease as compared to CE-based sequencing).

 6            37.    There are a couple of limitations to the 454 sequencing platform in addition to the very

 7   cumbersome techniques required to performing emulsion PCR amplifications. The nucleotides that

 8   flood the sequencing plate to determine which wells incorporated that base are wild type unblocked

 9   bases. If there is just a single nucleotide that can be added in a specific well, that well will add it

10   when that nucleotide floods the well. However, if there is a string of the same nucleotide (a

11   homopolymer), all those nucleotides will be incorporated (this is seen on the figure above where

12   multiple nucleotides have been added and the signal strength increases). While it is easy to discern

13   one from two, or three nucleotides, it is very different to tell the difference between 9 and 10, or more

14   nucleotides in a homopolymer. Thus, especially in the clinical setting, the inability to correctly call

15   long homopolymers is a potential problem. Another limitation to this platform was that although it

16   was capable of increasing throughput 25-fold over its lifetime, it was not capable of ever generating

17   more than 500 Mbs of sequence data per run.

18                    ii.    The Illumina Sequencing Platform

19            38.    The second commercially viable MPS technology came from the company Solexa,

20   which was purchased by Illumina in 2006. In 2007, they released their Genome Analyzer which was

21   capable of generating 1 Gigabase (“Gb”) of sequence output per week long run. The Illumina

22   platform uses the PCR-based methodology of bridge amplification to amplify individual fragments up

23   to 30,000 copies and these are bound to fixed positions on an 8-lane flow cell.20 To determine the

24   sequence of the amplified fragments, Illumina utilized four different colored fluorescent tags (one for

25   each of A, C, G, and T), which are attached directly to the nucleotides via a reversible linkage in

26

27
     20
       See Ex. D108 (ILMNBGI0160068-ILMNBGI0160086) at ILMNBGI0160070-
28   ILMNBGI0160072; D.N. 12-40 (Van Oene Decl., Ex. NN) at 527-29.
                                                        - 11 -
     SMITH DECL. IN SUPPORT OF DEFENDANTS’ OPPOSITION                   Case No. 3:19-cv-03770-WHO & 3:20-cv-01465-WHO
     TO ILLUMINA’S PI MOTIONS
          Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 13 of 117



 1   such a way that only a single nucleotide can be attached at a time.21 The flow cell containing the

 2   amplified DNA clusters is flooded with all four fluorescently labeled nucleotides.22 After base

 3   incorporations, the flow cell is scanned to determine which nucleotide has ligated to which amplified

 4   cluster.23 After taking the picture of nucleotide incorporations, the fluorescent tags are chemically

 5   removed which also leaves the ends of the amplified cluster capable of incorporating the next

 6   nucleotide.24 The flow cell is again flooded with all four labeled nucleotides to see which nucleotides

 7   are added at the second position.25 This process is then repeated to determine a sequence for the

 8   millions of amplified DNA fragments, as shown below.

 9

10

11

12

13

14

15

16

17

18

19

20

21

22
     21
        See Ex. D108 (ILMNBGI0160068-ILMNBGI0160086) at ILMNBGI0160070-
23   ILMNBGI0160072, ILMNBGI0160075; D.N. 12-40 (Van Oene Decl., Ex. NN) at 527-29.
     22
24      Ex. D108 (ILMNBGI0160068-ILMNBGI0160086) at ILMNBGI0160070, ILMNBGI0160075;
     D.N. 12-40 (Van Oene Decl., Ex. NN) at 527-29.
25   23
        Ex. D108 (ILMNBGI0160068-ILMNBGI0160086) at ILMNBGI0160072, ILMNBGI0160075;
     D.N. 12-40 (Van Oene Decl., Ex. NN) at 527-29.
26   24
        Ex. D108 (ILMNBGI0160068-ILMNBGI0160086) at ILMNBGI0160072, ILMNBGI0160075;
27   D.N. 12-40 (Van Oene Decl., Ex. NN) at 527-29.
     25
        I Ex. D108 (ILMNBGI0160068-ILMNBGI0160086) at ILMNBGI0160072, ILMNBGI0160075;
28   D.N. 12-40 (Van Oene Decl., Ex. NN) at 527-29.
                                                        - 12 -
     SMITH DECL. IN SUPPORT OF DEFENDANTS’ OPPOSITION                 Case No. 3:19-cv-03770-WHO & 3:20-cv-01465-WHO
     TO ILLUMINA’S PI MOTIONS
          Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 14 of 117



 1            39.    Illumina’s sequencing technique uses sequential addition of labeled complementary

 2   nucleotides to the amplified clusters, which results in each cluster being tagged with a different color

 3   depending upon the identity of nucleotide base that was incorporated.26 This process is repeated with

 4   such that the sequence of the amplified fragments at each cluster can be determined as is shown in the

 5   third picture above.27

 6            40.    The original Genome Analyzer was only capable of generating 30 base pair reads, but

 7   could still generate 1 Gb of short DNA sequences.28 Over the next several years, the read length was

 8   increased on this platform (to 150 bp) and the total number of amplified fragments that could be

 9   analyzed was also dramatically increased. At the end of the lifetime of this instrument (2010), the

10   Genome Analyzer was capable of generating 80 Gbs of sequence output per run (an 80-fold

11   improvement in 3 years).29

12            41.    The Illumina machine that replaced the Genome Analyzer in 2010 was the HiSeq

13   2000. The HiSeq 2000 increased the total number of amplified fragments that could be sequenced

14   and was capable of generating 200 Gbs of sequence output per run. However, pretty soon afterwards

15   the density of clusters on the flow cells was starting to get so high that it was difficult to discern some

16   of the clusters from each other. Illumina used the technique that was introduced by Complete

17   Genomics, which was to only amplify DNA fragments within tiny, predetermined regions on the flow

18   cells, rather than to generate random clusters on the surface of the flow cell. As shown below,

19   Illumina’s change from random regions of amplified clusters to a pattern results in very nice

20   resolution signal from each amplified cluster (just compare the easily discernible individual amplified

21   fragments in the middle picture to the one on the right).30

22

23

24

25   26
        Ex. D108 (ILMNBGI0160068-ILMNBGI0160086) at ILMNBGI0160072, ILMNBGI0160075.
     27
26      Id.
     28
        Id.
27   29
        Id.
28   30
        Id.
                                                        - 13 -
     SMITH DECL. IN SUPPORT OF DEFENDANTS’ OPPOSITION                  Case No. 3:19-cv-03770-WHO & 3:20-cv-01465-WHO
     TO ILLUMINA’S PI MOTIONS
          Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 15 of 117



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12            42.    By adopting patterned flow cells (as shown above), Illumina has the first sequencing
13   platform that was able to generate DNA sequence yields in excess of 1 terrabase (“Tb”) (this is a
14   1,000-fold increase from the output on the original Illumina Genome Analyzer). The current
15   generation of highest output Illumina sequencers, the Novaseq, is capable of generating 6 Tb of
16   sequence data on two flow cells. Using the highest output flowcell on the NovaSeq system it is now
17   possible to generate sufficient whole genome sequence data for a single individual for the
18   phenomenally low reagent price of $500-600.31 However, as discussed later, this is just the cost of
19   the sequencing part of whole genome sequencing.32 Illumina now produces an entire family of
20   sequencing machines in addition to the Novaseq machines that vary in both their price, sequence
21   output, and application.
22            43.    The original Illumina Genome Analyzer was capable of generating 1 Gb of sequence
23   data per run. Today, the NovaSeq machines can produce up to 6 Tbs of sequence data per run.
24   However, even the lowest output Illumina machine (the iSeq 100) is now capable of generating 1.2
25   Gb of sequence output in a 19 hour run. A desktop machine that Illumina now produces that is
26
     31
27      Ex. D49 (4/9/2020 Van Oene Tr.) at 56-59. I have also personally heard of reagent prices as low
     as $475 per genome.
28   32
        Id.
                                                        - 14 -
     SMITH DECL. IN SUPPORT OF DEFENDANTS’ OPPOSITION               Case No. 3:19-cv-03770-WHO & 3:20-cv-01465-WHO
     TO ILLUMINA’S PI MOTIONS
          Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 16 of 117



 1   routinely used in clinical laboratories (the NextSeq 550 series) can generate 120 Gbs of sequence

 2   output in just one day. What this demonstrates is that the output on the largest Illumina sequencing

 3   machines also actually drives increased sequencing output on the smaller Illumina machines, much

 4   like development of materials for use in space has resulted in useful building materials or advances

 5   for high-end race cars have led to developments in the automotive industry.

 6                    iii.   The Ion Torrent Sequencing Platform

 7            44.    The Ion Torrent sequencing platform was also developed by Jonathan Rothberg and

 8   shares many of the exact same strategies to both amplify the DNA fragments and to test naked

 9   nucleotides for incorporation, as his first platform, the 454 sequencer.33 DNA fragments are first

10   amplified onto 5 micron beads using emulsion PCR to up to 50,000 copies. There are less copies

11   amplified on these beads than on the 28 micron beads utilized in the 454 sequencing platform due to

12   the decrease in surface area on the smaller beads. The Ion Torrent system gets its name because when

13   a base is incorporated there is a hydrogen ion released, so if a bead with amplified DNA on it

14   incorporates the naked base presented to it there would be a torrent of ions flowing off that bead.34

15   That torrent of hydrogen ions decreases the pH in that well and that is the technique Ion Torrent

16   utilizes to determine the sequence of the amplified fragments on the beads.35 The flow cells are run

17   using the exact same strategy as the 454 sequencing platform, except now the method of base

18   incorporation detection is the ion torrent changing the pH in that well when one specific nucleotide is

19   incorporated into the fragment that is being sequenced.36

20            45.    The Ion Torrent has all the weaknesses of the 454 system when it comes to sequencing

21   homopolymers, and still utilizes the very cumbersome emulsion PCR amplification procedure to

22   amplify individual DNA fragments onto the 5 micron beads. The figures below show some of the

23   features of the Ion Torrent sequencing system.

24   33
        See Ex. D108 (ILMNBGI0160068-ILMNBGI0160086) at ILMNBGI0160072,
25   ILMNBGI0160074, ILMNBGI0160076.
     34
        Ex. D108 (ILMNBGI0160068-ILMNBGI0160086) at ILMNBGI0160072, ILMNBGI0160074,
26   LMNBGI0160076.
     35
27      See Ex. D108 (ILMNBGI0160068-ILMNBGI0160086) at ILMNBGI0160072,
     ILMNBGI0160074, LMNBGI0160076.
28   36
        Id.
                                                        - 15 -
     SMITH DECL. IN SUPPORT OF DEFENDANTS’ OPPOSITION                 Case No. 3:19-cv-03770-WHO & 3:20-cv-01465-WHO
     TO ILLUMINA’S PI MOTIONS
Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 17 of 117
          Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 18 of 117



 1                    iv.    DNB Nanoball (DNB) Sequencing

 2            47.    The third strategy utilized to amplify DNA fragments was developed by Dr. Rade

 3   Drmanac and co-workers at Complete Genomics, and is called DNB-based sequencing. Each cloned

 4   fragment is linearly amplified to a copy number of around 300 and the single stranded amplified

 5   fragments collapse into tiny DNA nanoballs which can then be deposited into patterned flow cells for

 6   subsequent sequence analysis.38

 7            48.    Following acquisition by BGI, CGI began to develop its own sequencing-by-synthesis

 8   (SBS) chemistry for use by its affiliate, BGI Genomics, which provides sequencing as a service in

 9   China and other parts of the world. More recently, Dr. Drmanac and his team have developed an new

10   approach to SBS that is not at all dependent upon incorporating fluorescently labeled bases, where the

11   nucleotide base is linked to a cleavable label. In their new strategy, “cold” (unlabeled) bases are

12   utilized which have a block preventing more than a single base addition.39 To determine which base

13   has been added, a 4 different base-specific labeled antibodies are used to bind to the nucleotide base

14   and the removable blocking group.40 After taking a picture of the chip, the antibodies are washed

15   away and the blocks are chemically removed from the last base incorporated so that the next base

16   incorporation can occur and be detected.41 This is illustrated on the figure (below).42 This sequencing

17   chemistry is referred to as “CoolMPS,” and is depicted in the Figure below.43

18

19

20

21

22

23
     38
24      D.N. 12-20 (Van Oene Decl., Ex. T) at 10-13; D.N. 12-19 (Van Oene Decl., Ex. S) at 19-24.
     39
        D.N. 12-20 (Van Oene Decl., Ex. T) at 15; D.N. 12-19 (Van Oene Decl., Ex. S) at 31-34; D.N.
25   12-39 (Van Oene Decl., Ex. MM) at 2-7.
     40
26      D.N. 12-19 (Van Oene Decl., Ex. S) at 31-34; D.N. 12-39 (Van Oene Decl., Ex. MM) at 2-7.
     41
        D.N. 12-19 (Van Oene Decl., Ex. S) at 31-34 D.N. 12-39 (Van Oene Decl., Ex. MM) at 2-7.
27   42
        D.N. 12-39 (Van Oene Decl., Ex. MM) at 2.
28   43
        D.N. 12-39 (Van Oene Decl., Ex. MM).
                                                        - 17 -
     SMITH DECL. IN SUPPORT OF DEFENDANTS’ OPPOSITION                Case No. 3:19-cv-03770-WHO & 3:20-cv-01465-WHO
     TO ILLUMINA’S PI MOTIONS
       Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 19 of 117



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11
             49.     There are a number of advantages to the “CoolMPS” approach to sequencing DNA.
12
     The first is that by utilizing cold (unlabeled) nucleotides with a 3’ blocker and fluorescently labeled
13
     base-specific antibodies, CGI solved the problem of a residual “scar” being left which frequently
14
     occurs with both the Illumina SBS strategy and the first BGI sequencing strategy. Ultimately this
15
     means that there is much greater capability of increasing read length of the amplified fragments, as
16
     the scars cause problems with future base incorporations. In addition, each antibody has multiple
17
     fluorescent groups attached to it, which increases signal strength. Thus, there is room for substantial
18
     further improvements, such as the utilization of smaller DNA nanoballs and still having sufficient
19
     detectable signal for accurate sequencing. This then offers two cost-saving advantages. The first is
20
     the requirement for less sequencing reagents and the second is the capability of placing more
21
     nanoballs on the same surface area, both resulting in increases in DNA sequence output at a
22
     decreased cost.
23
             50.     The currently available highest throughput BGI machine, the DNBSEQ-T7 (shown
24
     below), is capable of generating 6 Tbs of sequence output per one-day run and the sequence obtained
25
     on this machine is very comparable to that obtained on an Illumina NovaSeq. I have had whole
26
     genome sequencing performed on a number of cancer cell samples on both machines. Since the read
27
     length and the output on the DNBSEQ-T7 is quite similar to what is observed on the Illumina
28
                                                        - 18 -
     SMITH DECL. IN SUPPORT OF DEFENDANTS’ OPPOSITION                 Case No. 3:19-cv-03770-WHO & 3:20-cv-01465-WHO
     TO ILLUMINA’S PI MOTIONS
          Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 20 of 117



 1   NovaSeq instruments, whatever applications are best run on the Illumina machines can just as readily

 2   be run on the DNBSEQ-T7 machines.

 3

 4

 5

 6

 7

 8

 9

10

11                     v.    Other First Generation MPS Platforms
12            51.    There are a number of other companies that are either trying to develop or have
13   developed different first generation MPS machines. Qiagen decided to develop an integrated MPS
14   solution that had everything from sample preparation through post-sequence analysis (they purchased
15   the analytical company Ingenuity for their analysis platform).44 However, they purchased the rights
16   to a new sequencing by synthesis platform which had a number of severe limitations. The platform
17   had very low sequence output and it had lower sequence accuracy than the Illumina platform
18   machines. They were also successfully sued by Illumina for patent infringement, in which Illumina
19   received an injunction against Qiagen.
20            52.    Qiagen has recently decided to not pursue its sequencing strategy on its own
21   sequencers, and instead has partnered with Illumina to offer kits for use on Illumina’s sequencing
22   systems. It was recently announced that Thermo Fisher hopes to acquire Qiagen. If Qiagen is
23   successfully acquired by Thermo Fisher, and the integrated Qiagen complete sequencing solution is
24   then based upon the Ion Torrent sequencing system, this would effectively be an integrated solution
25   for clinical sequencing of small gene panels. Since the Ion Torrent system has a much lower
26   sequence output than either the Illumina or BGI high throughput machines, it would not be a viable
27

28   44
          See Ex. D108 (ILMNBGI0160068-ILMNBGI0160086) at ILMNBGI0160072.
                                                        - 19 -
     SMITH DECL. IN SUPPORT OF DEFENDANTS’ OPPOSITION                Case No. 3:19-cv-03770-WHO & 3:20-cv-01465-WHO
     TO ILLUMINA’S PI MOTIONS
       Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 21 of 117



 1   solution of either exome, or more importantly, whole genome sequencing.

 2           53.     Genapys has developed a small desktop sequencer which is based upon an electrical-

 3   based platform utilizing complementary metal oxide semiconductors (“CMOS”). The surface of the

 4   CMOS chip has millions of sensors each one designed to capture one clonally amplified bead (of

 5   course done by emulsion PCR). The strength of this platform is the overall low cost of the small

 6   machine, and lower cost per sample to run this machine. However, it shares many of the weaknesses

 7   of the Ion Torrent platform and an even lower sequence output.

 8           54.     In response to the need for lower cost MPS technologies, a number of the companies

 9   have been producing small and inexpensive machines following on the Genapsys lead. Thermo Fisher

10   (who owns Ion Torrent) recently announced the Genexus integrated sequencing system, which claims

11   to be able to take a clinical sample to useful targeted sequencing data in less than a day. In addition,

12   the Genexus system is a low-cost desktop based sequencing solution (approximately $50,000). MGI

13   has also jumped into this fray and has now produced two small machines, one for library preparation

14   and the second for DNB-based sequencing. These two machines together only cost $20,000.

15   Illumina also has a small electronic sequencer (the iSeq 100) that is similar in cost and output to these

16   other desktop machines.

17                    vi.    Problems with all First Generation MPS platforms

18           55.     As discussed above, the strength of at least two of the MPS platforms, Illumina and

19   BGI, is that they can offer outstanding sequence output (up to 6 and 7 Tb, respectively) and relatively

20   accurate sequence data. However, all first generation MPS platforms, which are reliant on amplifying

21   sequence templates prior to sequencing, are limited in that they can only generate relatively short

22   DNA sequences (200-250 base pairs from the ends of amplified fragments). This poses severe

23   limitations in a number of different applications of MPS. The first is that it is very difficult to

24   generate complete whole genome sequences from complex organisms (45% of the human genome is

25   comprised of highly repetitive sequences) with short read sequencing technologies. Second, it is very

26   difficult with short read sequencing technologies to characterize transcripts that are produced in the

27   transcriptome, many of which are considerably longer than the read lengths capable with short read

28   MPS platforms. Since many transcripts have multiple transcript isoforms, it is very difficult to

                                                        - 20 -
     SMITH DECL. IN SUPPORT OF DEFENDANTS’ OPPOSITION                   Case No. 3:19-cv-03770-WHO & 3:20-cv-01465-WHO
     TO ILLUMINA’S PI MOTIONS
          Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 22 of 117



 1   determine precisely which isoform one is sequencing with short read technologies. Finally, in order to

 2   ascertain methylation across the genome with these technologies, one first has to sequence the

 3   unmodified genome and then sequence the entire genome after bisulfite modification (which turns all

 4   5-methyl-cytosines to uracil).

 5            D.     Second Generation MPS Platforms

 6            56.    Second generation MPS platforms do not amplify DNA fragments prior to sequencing.

 7   Instead, they analyze single unamplified DNA molecules. These molecules can be considerably

 8   longer than the DNA fragments that are amplified for any of the 1st generation MPS platforms. In

 9   addition, the signal generated after a base is added onto these single molecules doesn’t degrade after a

10   couple of hundred base pairs as do all the signals on 1st generation platforms. As a result of this, they

11   are capable of generating very long sequence reads, so another way to classify first and second

12   generation MPS technologies is to call them short-read (1st generation) and long-read (2nd generation)

13   sequencing technologies. Second generation technologies have demonstrated that they are capable of

14   determining the sequence of DNA fragments in excess of one million base pairs (even though the

15   average DNA sequences determined are in the 10,000 to 50,000 bp range). This makes it much easier

16   to characterize complex genomes, characterize structural genomic changes in cancer and disease, and

17   also to resolve transcript isoforms. Another added strength of these technologies is that they can

18   directly resolve methylated from unmethylated bases. However, there is a cost for these long reads

19   and that is lower sequence output than the production scale Illumina or BGI machines and lower

20   overall sequence accuracy (which will be discussed below).
                       i.    Pacific Biosciences
21
              57.    The first viable 2nd generation sequencing technology was developed by the company
22
     Pacific Biosciences. Pacific Biosciences detects base incorporations along single molecules by
23
     placing them into a narrow zero mode waveguide (“ZMW”) with a single DNA polymerase tethered
24
     at the bottom of the ZMW.45 Each of the four bases is labeled with a different colored fluorescent tag
25
     and as bases are incorporated the fluorescent tag is released and this can be detected from the top of
26

27
     45
       Ex. D108 (ILMNBGI0160068-ILMNBGI0160086) at ILMNBGI0160074, ILMNBGI0160079-
28   ILMNBGI0160080.
                                                        - 21 -
     SMITH DECL. IN SUPPORT OF DEFENDANTS’ OPPOSITION                 Case No. 3:19-cv-03770-WHO & 3:20-cv-01465-WHO
     TO ILLUMINA’S PI MOTIONS
          Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 23 of 117



 1   the ZMW with a CCD camera, as is shown in the figure below.

 2

 3

 4

 5

 6

 7

 8
              58.    The strength of this platform is that it can generate long sequence reads and can also
 9
     generate that sequence relatively rapidly. However, the overall sequence accuracy on this platform
10
     for a single read is only 85%, as many base incorporations are simply missed. Fortunately, the errors
11
     that this machine makes appear to be sequence independent so one solution to generate higher overall
12
     sequence accuracy is to sequence the same fragment multiple times. This is accomplished by ligating
13
     oligonucleotides which form hairpin loops (which are called Smart Bells by Pacific Biosciences) at
14
     the ends of fragments which enable fragments to be circularly sequenced multiple times. The
15
     resulting consensus accuracy after 4-5 passes gets closer to 99% sequence accuracy. There have been
16
     a number of advances on this platform over the past 10 years, and the current generation of these
17
     machines (the Pacific Biosciences Sequel II) is capable of running chips that contain 8 million ZMWs
18
     which are capable of generating up to 4 million high fidelity reads which are 10 Kb in length for a
19
     total sequence output of 40 Gb. This output is still considerably below what can be obtained on either
20
     the Illumina or BGI machines, and at a slightly lower overall sequence accuracy, even with the high
21
     fidelity resequencing reads.
22
                      ii.    Oxford Nanopore
23
              59.    As its name suggests, the Oxford Nanopore sequencing platform is based upon the
24
     utilization of nanopores and how DNA molecules threading through biological nanopores changes the
25
     electrical conductance across that nanopore which can be measured.46 The basic sequencing unit for
26
     all Oxford Nanopore machines is the MinION which is a small hand-held device (shown below).
27
     46
       Ex. D108 (ILMNBGI0160068-ILMNBGI0160086) at ILMNBGI0160074, ILMNBGI0160079-
28   ILMNBGI0160080.
                                                        - 22 -
     SMITH DECL. IN SUPPORT OF DEFENDANTS’ OPPOSITION                 Case No. 3:19-cv-03770-WHO & 3:20-cv-01465-WHO
     TO ILLUMINA’S PI MOTIONS
          Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 24 of 117



 1

 2

 3

 4

 5

 6

 7

 8

 9
              60.    Contained within this device are the biological nanopores and long DNA molecules
10
     are threaded through the nanopore with the enzymatic assistance of a motor protein. As the DNA
11
     molecules go through the pore, they change the electrical conductance on both sides of the pore and
12
     that can be translated into the sequence of the nucleotides going through the pore.47 However, there
13
     are usually 6 nucleotides present within the pore at any one time. Determining the precise six-mer
14
     that is present within the pore at any one time is difficult, and, as a result, the Oxford Nanopore only
15
     has at best a 90% first-pass sequence accuracy. Oxford Nanopore has made some dramatic
16
     improvements in the past few years dramatically increasing its overall sequence output, but it is still a
17
     fraction of what can be obtained with 1st generation MPS technologies. They have higher throughput
18
     machines which effectively run multiple (up to 48) MinIONs in parallel, and the output on these
19
     machines has increased and now is multiple Tbs per run. However, one cannot correlate sequence
20
     output on these machines directly to those obtained on Illumina or BGI machines because of the
21
     lower overall sequence accuracy on the Oxford Nanopore platform.
22
              61.    Similar to Pacific Biosciences, Oxford Nanopore is also capable of reading very long
23
     sequences and has reported obtaining read lengths in excess of 2 million base pairs. This was done by
24
     a team at the University of Nottingham in the United Kingdom, and the full read length was
25
     2,272,580 bases in length. The ability to generate such long read lengths can thus facilitate complex
26
     genome mapping, and determining transcript isoforms. Similar to Pacific Biosciences, the Oxford
27

28   47
          Ex. D108 (ILMNBGI0160068-ILMNBGI0160086) at ILMNBGI0160079-ILMNBGI0160080.
                                                        - 23 -
     SMITH DECL. IN SUPPORT OF DEFENDANTS’ OPPOSITION                 Case No. 3:19-cv-03770-WHO & 3:20-cv-01465-WHO
     TO ILLUMINA’S PI MOTIONS
Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 25 of 117
          Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 26 of 117



 1   10 high throughput sequencing machines, each capable of generating 1.2 Tbs of sequence output

 2   (these were actually the first Illumina machines which started to use patterned flow cells). The

 3   Revolocity had a robotic arm in the middle of a group of sequencing machines (all using Complete

 4   Genomics-based technologies) and was supposed to be capable of also generating at least 10 Tbs of

 5   sequence output per run. However, shortly after BGI purchased Complete Genomics they announced

 6   the discontinuation of the Revolocity (along with the laying off of a number of Complete Genomics

 7   employees). BGI started producing smaller output sequencing machines utilizing Complete

 8   Genomics Technologies. A few years later the manufacturing arm of BGI (which was called MGI)

 9   started to make different sequencing machines with different sequence outputs. However, none of

10   these had capabilities similar to the factory-scaled Revolocity sequencer.

11             64.    On the highest throughput MGI machines that BGI was then producing, they started to

12   sell 30X WGS in 2018 for the full cost of just $600, which was considerably cheaper than the

13   comparable cost on Illumina machines. This sequencing, however, required users to send samples to

14   BGI for sequencing and post-sequencing analysis for customers. Recently, BGI announced that they

15   had reduced this cost to just $400, also as part of their next generation sequencing service. This

16   reduced cost whole genome sequencing is done on the MGI DNBSEQ-T7 or higher throughput

17   machines.

18             65.    Last month at the Advances in Genome Biology and Technology (“AGBT”)

19   conference, Dr. Drmanac announced a new ultra-high throughput sequencing platform which can

20   produce 30X whole human genome sequencing at $100 in consumable costs when running at scale.

21   This new sequencer, the DNBSEQ-10x, can be custom ordered for high-throughput sequencing

22   facilities.51 This custom system (shown below) will have 7 Tb of sequence output per a 3.5-day run,

23   more than any output currently available on any Illumina sequencer.

24

25

26

27

28   51
          Ex. D13 at 2.
                                                        - 25 -
     SMITH DECL. IN SUPPORT OF DEFENDANTS’ OPPOSITION                Case No. 3:19-cv-03770-WHO & 3:20-cv-01465-WHO
     TO ILLUMINA’S PI MOTIONS
       Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 27 of 117



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11
             66.     The DNBSeq Tx shares many of the features of the Revolocity system including the
12
     robotic arm in the middle of the system and a modularized system for sequencing multiple slides.
13
     However, the DNBSeq Tx integrates four high-throughput imagers (compared to one in Revolocity)
14
     with a new type of shared slide dipping fluidics with better utilization of reagents and has
15
     dramatically increased the overall sequence output per run, and as a result can offer high throughput
16
     technologies like whole genome sequencing at an even lower overall price. This system has an output
17
     of 70 Tbs per run, or 20 Tbs per day, and a run time of 3.5 days. It processes up to eight independent
18
     slides, each of which can produce data for up to 150 human genomes at 30X coverage. The Tx slides
19
     are four times bigger than the flow cells for the T7, and the DNBs are packed at twice as densely on
20
     the arrays than the T7 arrays. A single DNB Tx system can thus generate up to 100,000 30X whole
21
     genomes per year. This system also has considerable headroom for improvement, as reducing the
22
     diameter of the DNBs to 100nm instead of the 200 nm current used is definitely possible. This is due
23
     to the very strong signals from the antibodies used in the chemistry, which would then allow for the
24
     DNBs to be packed even more densely on the array. With these capabilities, BGI has the potential to
25
     develop factory-scaled sequencing machines that could generate 100 Tbs and greater sequence output
26
     per run. It should also be mentioned that a in research article published by Dr. Rade Drmanac and
27
     colleagues demonstrated highly accurate sequencing with DNBs that comprise only 50 template
28
                                                        - 26 -
     SMITH DECL. IN SUPPORT OF DEFENDANTS’ OPPOSITION                 Case No. 3:19-cv-03770-WHO & 3:20-cv-01465-WHO
     TO ILLUMINA’S PI MOTIONS
          Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 28 of 117



 1   copies, thus a system utilizing such small DNBs could potentially generate 200-400 Tbs of sequence

 2   output.52

 3            F.     Uses of MPS-based Technologies

 4            67.    All MPS technologies are capable of determining the sequence of DNA molecules.

 5   What precisely is sequenced on any MPS machine is entirely up to the user and can vary from the

 6   comprehensive examination of the entire genome sequence (which is referred to as whole genome

 7   sequencing, or WGS), down to small defined portions of the genome (targeted sequencing). RNA

 8   molecules can also be sequenced (either by converting it into cDNA and then characterizing these

 9   molecules with 1st generation MPS technologies or directly with 2nd generation MPS technologies),

10   which is referred to as RNAseq (or transcriptome sequencing), and DNA methylation can also be

11   characterized with these technologies.
                       i.    Whole Genome Sequencing (“WGS”)
12
              68.    The most comprehensive way to examine an organism (and that organism can vary in
13
     size from the smallest bacteria, to humans, or to some of the highly complex plant genomes, which
14
     are even larger) is WGS.53 In order to do WGS on an organism, one must first isolate DNA from that
15
     organism and fragment it into the proper size depending on which sequencing machine the samples
16
     are being analyzed the samples on. Generating libraries for WGS analysis is one of the easiest of the
17
     MPS libraries to make. Depending upon the size of the organism will help you to determine how
18
     much sequencing is required for full WGS. It is generally assumed that it takes about 100 Gbs of
19
     sequencing (with the accurate 1st generation sequencing capabilities of Illumina or BGI) to
20
     characterize the 6 Gbs human genome. However, if the scientist is analyzing a heterogeneous mixture
21
     of genomes (which can be observed in some cancers) more sequencing may be required. The standard
22
     amount of WGS required for regular whole genome sequencing gives approximately 30-fold
23
     coverage of the entire genome and is thus called 30X WGS.
24
              69.    While the cost of generating 100 Gbs of sequence data on the Illumina NovaSeq or
25
     BGI T7 machines is now less than $500, that is not the full cost of WGS. The full cost of WGS
26

27   52
          D.N. 12-39 at 1.
28   53
          Ex. D108(ILMNBGI0160068- ILMNBGI0160086) at ILMNBGI0160082.
                                                        - 27 -
     SMITH DECL. IN SUPPORT OF DEFENDANTS’ OPPOSITION               Case No. 3:19-cv-03770-WHO & 3:20-cv-01465-WHO
     TO ILLUMINA’S PI MOTIONS
          Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 29 of 117



 1   includes the cost of DNA isolation and library preparation (approximately $100-200), the DNA

 2   sequencing, post-sequencing data analysis, aligning that sequence against the reference genome,

 3   interpretation of the results, and the cost for storing that data. There are a variety of sequence

 4   providers that will provide 30X WGS and the costs they charge vary between $149 per sample

 5   (Veritas) to $5,000 per sample (Illumina Clinical WGS).

 6            70.    BGI is attempting to make their mark in the WGS space and for the past year have

 7   been charging just $600 for 30X WGS (100 Gbs of human DNA sequencing). However, this still

 8   requires customers to send samples to them and for them to do the sequencing on their machines.

 9   They recently announced that they were lowering this price further to $400, and this is significantly

10   less than Illumina-based sequencing.
                      ii.   Whole Exome Sequencing (“WES”)
11
              71.    A much easier alternative than WGS to characterize genome-wide alterations is to
12
     analyze just the transcribed portion of the genome, which is the sequencing of the exome.54 The
13
     human exome is approximately 38 Mbs in size, which requires considerably less sequencing than the
14
     entire genome. However, it is first necessary to purify the 200,000 exons from the rest of the genomic
15
     DNA. The best strategy for this was first developed by scientists at the Broad Institute and utilized by
16
     Agilent as part of their SureSelect protocols. Oligonucleotides complementary to each of the
17
     sequence targets (in this case individual exons) are synthesized on microarrays. The oligonucleotides
18
     are released from the microarray surface and then they are all converted into biotinylated RNA which
19
     act as baits for the capture of sequences of interest. Genomic DNA is isolated from the individual and
20
     is fragmented into 300 bp pieces. These pieces are end-repaired and ligated with both sequencing and
21
     PCR-compatible primers. The biotin-labeled baits are then hybridized with the genomic DNA and
22
     sequences of interest are captured using streptavidin-coated magnetic beads. The captured DNA is
23
     PCR-amplified and then directly sequenced. There are a number of advantages of WES over WGS,
24
     including the lower cost, as there is much less DNA to sequence and analyze, and much less data to
25
     store over time. However, one decided disadvantage of WES is that if the alterations that are
26
     responsible for what the scientist is analyzing are outside of the exome, they will not be detected by
27

28   54
          Ex. D108 (ILMNBGI0160068-ILMNBGI0160086) at ILMNBGI0160082.
                                                        - 28 -
     SMITH DECL. IN SUPPORT OF DEFENDANTS’ OPPOSITION                  Case No. 3:19-cv-03770-WHO & 3:20-cv-01465-WHO
     TO ILLUMINA’S PI MOTIONS
       Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 30 of 117



 1   WES. The Figure below shows how sequence capture is accomplished.

 2           72.     WES can best be performed on Illumina or BGI-based machines. However, it can also

 3   be done with the Ion Torrent GeneStudio S5 system. WES is not a good technique for any of the 2nd

 4   generation MPS technologies as most of the actual exon targets are only around 100-200 bp in size.
                   iii. Smaller Gene Panels
 5
             73.     For many clinical applications, WGS, or even WES, is simply way too much
 6
     sequencing. Indeed, currently the most utilized form of MPS is for targeted small gene panels.
 7
     Depending upon the number of genes that one is interested in examining, they can be isolated via
 8
     hybridization (as is done for WES) or for a smaller number of targets with multiplexed PCR. The
 9
     advantage of these smaller targeted gene panels is that they only focus on the genes of interest, so
10
     there is less sequencing, data analysis, and storage costs associated with this approach. However, only
11
     the genes that are on the targeted panel will be sequenced. Another disadvantage of this approach is
12
     that the clinic needs to run lots of different types of capture chips depending upon the clinical
13
     indication, so that there are far more “assays” being run. The two alternatives to a targeted smaller
14
     gene panel are: WES which offers the ability to detect alterations in genes not usually associated with
15
     specific phenotypes, and WGS which offers the ability to detect things outside anywhere within the
16
     genome. Another advantage of these two techniques is that they simplify the overall workflow, and
17
     one sequencing solution can be used for a large number of clinical applications. Smaller gene panels
18
     can be run on all of the 1st generation MPS machines, although they are cheaper when run on higher
19
     output machines. Sequences captured for small gene panels are not a good use for the 2nd generation
20
     long read technologies.
21
                      iv.    Transcriptome Sequencing- RNA sequencing- (“RNAseq”)
22
             74.     All of the sequencing uses described above focus on the analysis of DNA and as such
23
     do not help to determine what is actively being transcribed in specific cells. However, the transcripts
24
     that are actively being transcribed can be analyzed by first purifying transcripts present within any
25
     RNA sample from the highly predominant ribosomal RNA sequences present, and then converting
26
     the remaining transcripts into complementary cDNA sequences which can then be readily sequenced
27

28
                                                        - 29 -
     SMITH DECL. IN SUPPORT OF DEFENDANTS’ OPPOSITION                 Case No. 3:19-cv-03770-WHO & 3:20-cv-01465-WHO
     TO ILLUMINA’S PI MOTIONS
          Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 31 of 117



 1   with MPS technologies. This is called RNAseq for RNA-based MPS sequencing.55

 2            75.    RNAseq can be very complementary to DNA sequencing as it provides information as

 3   to which mutated genes (observed by DNA sequencing) are being transcribed. This information can

 4   be very valuable in the analysis of alterations in cancer genomes. Scientists at the Mayo Clinic have

 5   developed a clinical test based upon RNAseq to examine clinically significant fused transcripts in

 6   leukemias and lymphomas.

 7            76.    Depending upon what the scientist is hoping to detect with an RNAseq experiment can

 8   help to determine which sequencing platform is ideal for his/her needs. If the researcher is just

 9   interested in making accurate measurements of gene transcription and care less about transcript

10   isoforms, then the best bet is the Illumina or BGI platforms.56 They can offer the lowest cost

11   RNAseq data. If it is important to know about each transcript that is being sequenced for accurate

12   isoform expression, then the best bet is one of the 2nd generation sequencing technologies, even

13   though it will cost more per sample than on BGI or Illumina machines.

14                     v.    Methylation-Based Sequencing

15            77.    In addition to the four known bases of DNA, A, T, C and G, there are a number of

16   base modifications that are important. The one modification is methylation of cytosine to 5-methyl

17   cytosine and how this sometimes controls gene expression. To analyze methylation with 1st

18   generation MPS technologies, it is necessary to first sequence the entire genome and then to sequence

19   the same genome after bisulfite modification. If this appears to be too much overall sequencing

20   (doing WGS in duplicate for each sample), there are a number of strategies to enrich for methylated

21   sequences first which require less overall sequencing. The alternative to this is to directly use 2nd

22   generation MPS technologies which can simultaneously determine both the sequence and the

23   methylation of cytosines.

24            78.    Currently, the cheapest way to determine genome-wide methylation in a single

25   individual would be to send that individuals DNA to BGI for 30X WGS at a cost of $400. Then, also

26   send that same individuals DNA after bisulfite modification for 30X WGS at an additional cost of
     55
27     See Ex. D110 (ILMNBGI1076905-ILMNBGI1076912) at ILMNBGI1076905.
     56
       See Ex. D110 (ILMNBGI1076905-ILMNBGI1076912) at ILMNBGI1076905-
28   ILMNBGI1076906.
                                                        - 30 -
     SMITH DECL. IN SUPPORT OF DEFENDANTS’ OPPOSITION                  Case No. 3:19-cv-03770-WHO & 3:20-cv-01465-WHO
     TO ILLUMINA’S PI MOTIONS
       Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 32 of 117



 1   $400. The same experiment on Illumina machines would run $3,000-4,000 at least. It is possible to

 2   do sufficient sequencing on either of the 2nd generation sequencing machines to get 100 Gbs of semi-

 3   accurate sequence data, but that would cost at least $4,000 as well.

 4           G.      Novel and Exciting Clinical Applications of MPS Technologies
                      i.    Liquid Biopsy
 5
             79.     One of the most exciting areas where MPS technologies is going to have a dramatic
 6
     impact is the ability to detect rare mutant molecules in a sea of normal molecules. This is precisely
 7
     what is observed in the blood of cancer patients. If that cancer has metastasized, there is some
 8
     concentration of DNA from that cancer in the blood of that patient. The concentration of mutant DNA
 9
     is then a direct indication of the amount of metastatic tumor DNA in the body of that individual. The
10
     liquid biopsy utilizes the massively parallel sequencing power of MPS to analyze for rare mutant
11
     molecules in a clinical sample.
12
             80.     For example, in the cancer that I work on, oropharyngeal squamous cell carcinoma
13
     (cancer of the base of the tongue and tonsils), patients are first surgically treated to remove the tumor.
14
     Then, a few weeks later they start a course of chemotherapy, followed by a course of radiotherapy
15
     (which together can cost up to $500,000). Except for the surgeon checking to make sure that they got
16
     most of the tumor that they could get in one patient, there is no way to know: (1) if the surgery
17
     successfully removed all of the tumor; and (2) if it didn’t when are those residual cells starting to
18
     grow back.
19
             81.     This all changes with the liquid biopsy as scientists can analyze the blood of the cancer
20
     patient a week after surgery and, if all the tumor was removed in the surgery, we will know as there
21
     will be no residual mutant DNA detected in the blood from that patient. That patient will not have to
22
     undergo the painful and costly procedures of chemotherapy and radiotherapy. For those patients
23
     where the surgery did not remove all the residual tumor, the liquid biopsy is a rapid and accurate
24
     assay for clinical tumor growth in those patients. We can also more directly monitor an individual
25
     patients’ tumors direct response to different therapies.
26
             82.     The liquid biopsy is proving to be a very effective way to monitor patients during their
27
     therapies and it is anticipated that we will start seeing this approach used in the clinic more and more
28
                                                        - 31 -
     SMITH DECL. IN SUPPORT OF DEFENDANTS’ OPPOSITION                  Case No. 3:19-cv-03770-WHO & 3:20-cv-01465-WHO
     TO ILLUMINA’S PI MOTIONS
       Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 33 of 117



 1   over the next few years.

 2                    ii.    Early Cancer Detection

 3           83.     One more area where MPS technologies are going to completely transform things is in

 4   the area of early cancer detection. MPS technologies were first used to characterize the genome wide

 5   alterations in large numbers of different cancers. Today, several thousand cancer genomes have been

 6   completely analyzed with WGS, and also a number of other complementary “omics” technologies.

 7   This has helped to define the actual targets of different cancers.

 8           84.     This information will then help to identify molecular markers for the early detection of

 9   different cancers. For most cancers, the earlier that they are identified, the greater the patient survival,

10   thus this offers the ability to dramatically change how we deal with the problem of cancer. In

11   addition, a sufficient number of WGSs performed on a large enough group of people will help us to

12   identify molecular markers out of whole genome data that would tell us whether an individual was

13   more or less predisposed to different types of cancer. Thus, WGS could lead to better stratifying of

14   individuals with respect to their risk of different diseases.

15           85.     A company that was developed from Illumina, Grail, has now focused their efforts on

16   using Illumina sequencing to detect early cancer mutations out of biological fluids (such as blood or

17   urine), and this would aid in detecting cancers when they are much smaller and treatable.

18           86.     It may not be necessary to always utilize MPS technologies for early cancer detection.

19   I worked with scientists at the Mayo Clinic to help to develop the Cologuard test for the early

20   detection of colorectal cancer (which is now sold by the company Exact Sciences). This is a test

21   which is dependent upon a number of molecular markers, including methylation of certain targets and

22   a mutational hot-spot in the K-ras gene which can be detected with PCR-based methodologies.

23   However, MPS technologies frequently are the first step towards identify potential mutational targets,

24   which can then frequently be monitored with non-MPS technologies.
                      iii.   Microbiome Sequencing
25
             87.     The massively parallel sequencing capabilities of MPS technologies also make them
26
     ideal for the characterization of hundreds, or thousands of different genomes coinhabiting the same
27
     space. The mixture of microorganisms present in a variety of different samples can be readily
28
                                                        - 32 -
     SMITH DECL. IN SUPPORT OF DEFENDANTS’ OPPOSITION                   Case No. 3:19-cv-03770-WHO & 3:20-cv-01465-WHO
     TO ILLUMINA’S PI MOTIONS
       Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 34 of 117



 1   analyzed by simply isolating total DNA and subjecting it all to DNA sequence analysis. The sample

 2   can be human stool, urine, blood, skin, from livestock, or from important crops. What is important is

 3   that the mixture of different microorganisms in different samples will be useful for determining the

 4   overall “health” in that sample.

 5                    iv.    Other MPS Applications

 6             88.   The applications of MPS technologies listed above are not even a small fraction of the

 7   different uses that this powerful technology is going to have, not just to scientists and not just in the

 8   clinic.
               H.    Clinical and Research Uses of MPS Technologies
 9
               89.   The three major areas where MPS technologies are utilized are (1) in a research
10
     setting, (2) in a clinical setting, and (3) in agriculture and animal husbandry. Traditionally, things are
11
     discovered in a research setting and then those with clinical relevance are developed into assays in the
12
     clinical setting. The only step that is changing is that the power of sequencing technologies greatly
13
     decreases the amount of time from discovery to clinical or agricultural application.
14
                       i.    MPS in Research
15
               90.   Determining which MPS platform is best suited for work depends on the desired result
16
     or outcome that the scientist is are trying to get from the experiment. However, most MPS
17
     technologies in academic institutions are not housed in any one individual’s laboratory. Most research
18
     institutions that have invested in MPS technologies have done this within Research Core Facilities so
19
     that a single research Core can try to cost effectively meet the myriad of research needs from their
20
     community. The problem is that no one sequence instrument or platform can meet all the needs of
21
     such a diverse group. A customer would need high throughput 1st generation machines for WGS and
22
     WES experiments, at least one of the 2nd generation platforms up and running for experiments
23
     requiring the power of long read technologies, and most likely a variety of the smaller inexpensive
24
     machines that are useful when there are only a few samples for examination.
25
                      ii.    Clinical MPS
26             91.   The most frequent application of MPS today in the clinic is its utility for running small
27   gene panels. There are a variety of commercially available kits for specific sets of selected genes
28   although many places are simply developing their own targeted gene capture panels. As with all MPS
                                                  - 33 -
     SMITH DECL. IN SUPPORT OF DEFENDANTS’ OPPOSITION                  Case No. 3:19-cv-03770-WHO & 3:20-cv-01465-WHO
     TO ILLUMINA’S PI MOTIONS
       Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 35 of 117



 1   technologies, more than 90% of these are also being done on the Illumina sequencing platform. Pl.’s

 2   Mot. Preliminary Injunction 19-21.

 3           92.      In the Neonatal Intensive Care units (“NICU”), thanks to the pioneering work of Dr.

 4   Stephen Kingsmore and colleagues, they have developed techniques for rapid WGS on patients where

 5   they can obtain and analyze the data from one patient, and their parents in less than 24 hours. This

 6   dramatically changes the long and sometimes quite arduous process of the diagnostic odyssey to

 7   identify the underlying causes of clinical problems that are frequently observed in the NICU. This

 8   pioneering work has led to a change in thinking at other NICU units and this approach may quickly

 9   become the one of choice. WGS is also being using to study patients with rare diseases. Other than

10   these two instances there is limited clinical WGS being routinely done, and just about none in the

11   clinical treatment of cancer patients.

12           93.      As previously mentioned, one of my colleagues, Dr. Kevin Halling, recently

13   developed a clinical MPS assay based upon RNAseq to detect novel gene fusions in leukemias and

14   lymphomas. Another of my colleagues, Dr. George Vasmatzis, has developed another clinical assay

15   based upon the novel technology of mate-pair next generation sequencing which is a technique to

16   examine and sequence the ends of much larger stretches of DNA for the characterization of

17   chromosomal abnormalities. The Mayo Clinic is currently evaluating mate-pair sequencing as an

18   alternative to either classical cytogenetics or the more molecularly oriented array comparative

19   hybridization.
                       iii.   Population-Based WGS
20
             94.      One of the most significant uses of MPS technologies over the next several years will
21
     be the large population-based WGS that are being planned in different countries. The National Health
22
     Service of the United Kingdom is working with Genomics England and they are biobanking DNA
23
     from 5 million UK individuals. They already have plans to perform WGS on the first 500,000 of
24
     these in the next three years with further plans to sequence all 5 million. The major goal of this work
25
     is to demonstrate the utility of such an approach to develop a truly Personalized Medicine approach to
26
     patient care. A similar effort in the United States is the All of Us Project that is collecting samples
27
     from 1 million Americans prior to most likely also doing WGS. Similar projects are underway in
28
                                                        - 34 -
     SMITH DECL. IN SUPPORT OF DEFENDANTS’ OPPOSITION                  Case No. 3:19-cv-03770-WHO & 3:20-cv-01465-WHO
     TO ILLUMINA’S PI MOTIONS
       Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 36 of 117



 1   China, and a number of other countries. Eric Greene, the head of the National Health Genome

 2   Research Institute, and Ewan Birney (the director of the European Bioinformatics Institute) both

 3   estimate that over the next 5 years there will be a total of 50 million individuals who have had their

 4   genomes completely analyzed by WGS.
                  iv.    WGS As A Routine Part of Health Care
 5
                   95. As stated, the goal of the project underway by Genomics England is first to obtain
 6
     whole genome sequence data on a large enough group of individuals from the United Kingdom to get
 7
     a better picture on the variations in DNA sequence that are present within their population. The real
 8
     goal, however, is to determine whether or not WGS could play an important part of maintaining the
 9
     health of individuals, and transform that way that the National Health Service takes care of the people
10
     of the United Kingdom.
11           I.     Price Points for the Accelerated Adoption of Different MPS Technologies
12           96.      The cost for doing a specific MPS application decreases as the sequence output on
13   MPS machines continues to increase. It is useful to review what happened with increased sequence
14   output and the adoption of RNAseq to measure gene expression as compared to its predecessor,
15   microarray-based gene expression measurements. By the time MPS technologies were starting to be
16   developed, microarray-based gene expression experiments had reduced their cost to only several
17   hundred dollars per sample. As long as RNAseq was considerably more expensive than microarrays
18   for gene expression, there was little research adoption of RNAseq, even though RNAseq data was
19   vastly superior to data obtained with microarrays. However, there was a point at which sequence
20   output became so great that suddenly the cost for RNAseq also dropped to just a few hundred dollars.
21   At that moment, there was a massive adoption of RNAseq as the assay of choice for measuring gene
22   expression. It was not a linear relationship, but instead a sudden and dramatic moment where the
23   price point lead to the accelerated adoption of this superior technology. This was greatly facilitated by
24   the availability of the first HiSeq 2000 machines. The graph (below) shows the decreased cost in
25   sequencing (per megabase of sequence data obtained) over the past 20 years, since the first draft
26   sequences of the human genome were generated with CE-based sequencing.
27

28
                                                        - 35 -
     SMITH DECL. IN SUPPORT OF DEFENDANTS’ OPPOSITION                  Case No. 3:19-cv-03770-WHO & 3:20-cv-01465-WHO
     TO ILLUMINA’S PI MOTIONS
       Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 37 of 117



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11           97.     There are a number of key messages within this graph which are important to realize.

12   The first is that the first major decrease in the overall cost of sequencing was a result of the

13   development and improvements on the 454 sequencing platform. The most impressive part of this

14   curve, however, occurred between the end of 2007 and 2011 and is totally due to improvements on

15   the Illumina sequencing platform, especially as a response to Complete Genomics $5000 30x human

16   WGS. While the original Genome Analyzer could only produce about a Gb of very short sequence

17   data, by the time of the introduction of the HiSeq 2000 machines (in 2011) the Illumina platform was

18   capable of producing 200 Gbs of 150 bp-plus sequences. This is a 200-fold improvement in sequence

19   output and a corresponding 200-fold decrease in the cost per Mb of DNA sequencing.

20           98.     In 2011, Illumina claimed that their HiSeq 2000 machines had exceeded the need for

21   increased sequence output, but in reality what occurred was that Illumina had no competition in the

22   MPS space. There was a lull in the amount of sequencing reagents that people were purchasing from

23   Illumina, as for a brief moment the output of the machines was greater than the demand. Then from

24   2011 to 2015, there were no major decreases in the cost of sequencing on this platform. Atthat point

25   in time, the 454 sequencing platform was discontinued as its sequence output was a decreasing

26   fraction of what could be obtained on the Illumina sequencing machines. During that period of time, a

27   second competitor of Illumina (the SOLiD sequencing platform) also folded. The Ion Torrent

28   platform started in this time period, but due to the limited sequence output on that platform, it offered

                                                        - 36 -
     SMITH DECL. IN SUPPORT OF DEFENDANTS’ OPPOSITION                  Case No. 3:19-cv-03770-WHO & 3:20-cv-01465-WHO
     TO ILLUMINA’S PI MOTIONS
          Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 38 of 117



 1   no real competition for Illumina for the important analysis of whole genomes.

 2            99.     The only time there was a further drop in the sequencing cost per megabase was in

 3   2015, which coincided with BGI announcing that they were making and selling sequencing machines

 4   based upon DNB amplification of templates. Indeed, since 2015, there has been no major further

 5   decreases in the overall cost of WGS on the Illumina platform.

 6
      V.      A PRELIMINARY INJUNCTION IS AGAINST THE PUBLIC INTEREST
 7
              A.      The Public Interest Favors Access to BGI’s Sequencing Technology That Has
 8                    Several Important Advantages Over Illumina’s Sequencing Technology
 9            100.    Much of what I have described above focused on how BGI sequencing is comparable
10   to Illumina sequencing, and how these two methods offer both choice to the user. Both are excellent
11   for high-throughput short read sequencing technologies. They are both highly accurate sequencing
12   technologies, when compared to long-read second generation MPS technologies. However, there are
13   inherent advantages to the BGI-based sequencing as compared to Illumina-based sequencing.
14                            a. BGI’s DNBSEQ Methods Use Linear Amplification, Which Has
                                 Advantages Over Illumina’s Bridge Amplification Method
15
              101.    The first advantage is the BGI machine uses DNB-based sequencing, which does not
16
     utilize PCR to amplify individual molecules, as does the bridge amplification method used by
17
     Illumina. This advantage applies to both the StandardMPS and CoolMPS sequencing reagents.
18
              102.    One of the major problems with PCR amplification is that it is based upon making
19
     copies of copies , which means that any error is reproduced many times over. This problem is due to
20
     the fact that all polymerases have an inherent error rate and any sequence changes that occur early
21
     within the amplification process end up becoming a substantial part of the final population of
22
     amplified DNA fragments, as PCR makes copies of previous copies. This problem is depicted in the
23
     image below, where the grey ovals represent where an error occurred.57
24

25

26

27

28   57
          D.N. 12-19 (Van Oene Decl., Ex. S) at 21.
                                                        - 37 -
     SMITH DECL. IN SUPPORT OF DEFENDANTS’ OPPOSITION                 Case No. 3:19-cv-03770-WHO & 3:20-cv-01465-WHO
     TO ILLUMINA’S PI MOTIONS
          Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 39 of 117



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12
              103.   One area where errors due to Illumina’s use of PCR for amplification can be a
13
     substantial problem is when multiple samples are mixed together into a single sequencing lane. The
14
     way amplified fragments from different individuals (or samples) are resolved is through the use of
15
     short DNA sequence bar-codes that are ligated to the ends of the fragments. Errors in the PCR
16
     amplification process can cause changes in the sequences of the bar codes, and this results in
17
     amplified fragments from one individual possibly being confused with those of another.
18
              104.   In contrast, BGI uses a linear amplification process, which does not have this problem
19
     because the amplified copies are each derived from the original DNA fragment, rather than copies of
20
     the original DNA fragment. As a result of using linear amplification, there is a much lower error rate
21
     in the linear amplification process that BGI utilizes. This results in much less bar-code confusion
22
     with the BGI sequencing method.
23
              105.   Illumina’s documents reflect its awareness of this issue. In one of Illumina’s internal
24
     presentations regarding BGI, it identifies BGI’s claim of “
25
                                                                   58
                                                                        The same slide identifies BGI’s claim
26

27

28   58
          Ex. D48 (ILMNBGI1085299) at ILMNBGI1085319.
                                                        - 38 -
     SMITH DECL. IN SUPPORT OF DEFENDANTS’ OPPOSITION                   Case No. 3:19-cv-03770-WHO & 3:20-cv-01465-WHO
     TO ILLUMINA’S PI MOTIONS
          Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 40 of 117



 1   of                                                                                                 ”59 The use

 2   of DNB amplification is still superior to dual indexing and demonstrates that Illumina is quite aware

 3   that there are reasons why linear amplification are superior to PCR-based methodologies.

 4                               b. BGI’s DNBSEQ Linear Amplification Approach Requires Fewer
                                    Copies of the Template, Thereby Reducing Use of Costly Reagents
 5
                106.   BGI’s DNBSEQ linear amplification method requires fewer copies of the individual
 6
     template being sequenced, and therefore requires less of the consumable sequencing reagents to
 7
     sequence the amplified template. This advantage applies to both BGI’s StandardMPS and CoolMPS
 8
     chemistries.
 9
                107.   Bridge amplification results in the amplification of individual templates to 30,000
10
     copies. In order to sequence these amplified templates it takes sufficient fluorescently labeled
11
     nucleotides in each step of the sequencing process to extend each of those 30,000 copies of the
12
     template. In contrast, BGI’s DNBSEQ method linearly amplifies each template to just 300 copies, so
13
     a 100-fold fewer nucleotides are required per cycle to extend each of the linearly amplified copies.
14
     Over the course of numerous cycles, this has the potential to result in a significant decrease in
15
     consumable reagents.
16                               c. BGI’s CoolMPS Chemistry Has Brighter Signals That Result in
17                                  Advantages in Read Length and Error Rate
                Even though BGI’s DNBSEQ linear amplification method requires 100-fold fewer template
18
     copies, because the Cool MPS chemistry permits use of multiple fluorophores on each antibody,
19
     without impeding the sequencing process, it still provides a sufficiently intense signal for nucleotide
20
     detection and differentiation. Indeed, the signal is sufficiently intense to get a signal that has a
21
     comparable overall sequence accuracy as the Illumina systems. Because Cool MPS does not result in
22
     leaving a residual scar after the removal of the fluorescently tagged nucleotides, there really is an
23
     expanded possibility for further increases in sequence read length. In the article describing Cool MPS
24
     they have demonstrated that they can use this technology to generate up to 400 bp reads. Since the
25
     fluorescently labeled antibodies contain multiple fluorescent groups per antibody, the ability to
26
     generate accurate sequence with much smaller DNBs (down to 50 nm) means that by cloning DNA
27

28   59
          Id.
                                                        - 39 -
     SMITH DECL. IN SUPPORT OF DEFENDANTS’ OPPOSITION                   Case No. 3:19-cv-03770-WHO & 3:20-cv-01465-WHO
     TO ILLUMINA’S PI MOTIONS
Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 41 of 117
       Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 42 of 117



 1   negative effect that lack of consumer choice has had on the sequencing market.

 2            111.   In my 35 years of running my own research laboratory, I have found that it is always

 3   desirable to have a choice when it comes to vendors. Of course, having a choice of vendors gives

 4   consumers some degree of leverage to get the best deal possible, but the importance of consumer

 5   choice is not limited to the issue of price. Without competition, the pace of innovation stagnates and

 6   customer service suffers. In my experience in the sequencing industry, Illumina’s dominance in the

 7   market (particularly for high throughput sequencing, where there are no alternatives in the U.S.) has

 8   led to reduced innovation, higher prices, and consumer frustration. Below I describe several case

 9   examples to illustrate these issues with lack of consumer choice.
                                a. The Mayo Clinic Experience
10
              112.   I have been involved with Illumina and their interactions with the Mayo Clinic since
11
     2008. I wrote a proposal to the University of Minnesota and Mayo Clinic partnership in 2008 and was
12
     awarded funds to obtain the first generation Illumina MPS machine, the Illumina Genome Analyzer.
13
     Since then I continued to work as a liaison between Illumina and the Mayo Clinic, thus I feel very
14
     qualified to talk about the experience that the Mayo Clinic has had with Illumina over the past 12
15
     years.
16
              113.   While there is simply too much history to discuss it in detail here, I can give two
17
     examples of how poorly Illumina has treated the Mayo Clinic. These experiences are not unique to
18
     the Mayo Clinic as many of my colleagues at other institutions have had similar experiences with
19
     Illumina.
20
              114.   In 2010, Illumina came to the Mayo Clinic with a whole genome sequencing proposal
21
     that initially looked very promising. At this point in time the sequence output of the original Genome
22
     Analyzer had increased from one to 80 Gbs, but it was still quite expensive to consider doing 30X
23
     WGS on multiple samples. This is because it would require both multiple machines (as it would take
24
     one machine almost 2 runs to produce enough data, and each run took 2 weeks). Since the Mayo
25
     Clinic was not about to purchase 5-10 Genome Analyzers (this would have cost over 6 million
26
     dollars), Illumina made a proposal for the sequencing of 100 genomes. In this proposal Illumina
27
     would provide the Mayo Clinic with 10 Genome Analyzers and the necessary reagents to do 30X
28
                                                        - 41 -
     SMITH DECL. IN SUPPORT OF DEFENDANTS’ OPPOSITION                 Case No. 3:19-cv-03770-WHO & 3:20-cv-01465-WHO
     TO ILLUMINA’S PI MOTIONS
          Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 43 of 117



 1   WGS on 100 genomes. The Genome Analyzers would be on loan and the total cost of this deal was 5

 2   million dollars (which at that point in time looked quite good). What Illumina did not tell us what

 3   that the very next month they were planning on releasing the Illumina HiSeq 2000 machines which

 4   had 2 and ½ times the output of the Genome Analyzers and had we taken the proposed deal, we

 5   would have been paying much more for the sequencing than necessary. Fortunately, the Mayo Clinic

 6   was unwilling to spend the 5-6 million dollars at that point in time, so we avoided spending our

 7   scarce funds on outdated technology.

 8            115.   This is in stark contrast to our dealings with other MPS providers at the time (namely

 9   454 and the Solid sequencing systems), where these providers told us about their future plans and

10   worked with us much more as collaborators that had a genuine interest in providing us with their most

11   advanced technology and helping us ensure that our limited funds were well-spent.

12            116.   Over the past 12 years I have also had multiple interactions with Illumina with respect

13   to instrument and consumable purchases. These experiences revealed that Illumina is generally

14   unwilling to provide any substantial discounts on either machine purchases or consumables, though I

15   understand that it does so for much larger genome sequencing centers that spend considerably more

16   on sequencing. This leads to the unfortunate result that institutions such as the Mayo Clinic are held

17   back in their ability to perform important genetics-based research, and this effect is even more

18   pronounced for smaller institutions with lower sequencing volume.
                              b. The University of Toronto Experience
19
              117.   I have reviewed documents regarding the a recent purchase of a BGI sequencer by the
20
     Guttman Lab at the University of Toronto. This lab already had two Illumina sequencing machines
21
     and sought to purchase a BGI sequencer.60 The lab originally sought to purchase the BGI sequencer
22
     through an “Advance Contract Award Notice,” meaning that other vendors were put on advance
23
     notice of the University’s intention to award the contract to MGI.61 The ACAN specified the reasons
24
     why BGI’s sequencers were being pre-selected:62
25

26
     60
        Ex. D54 at 1-2; Ex. D73 at 56.
27   61
         Ex. D54 at 1-2.
28   62
        Id.
                                                        - 42 -
     SMITH DECL. IN SUPPORT OF DEFENDANTS’ OPPOSITION                Case No. 3:19-cv-03770-WHO & 3:20-cv-01465-WHO
     TO ILLUMINA’S PI MOTIONS
Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 44 of 117
          Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 45 of 117



 1   causing distress for its customer.66 This is just one more demonstration of how Illumina mistreats its

 2   customers, including current customers. While I can fully understand Illumina being highly

 3   competitive with its competitors, the University of Toronto is a customer of Illumina. This example

 4   highlights how difficult Illumina can make it for a customer to purchase from other suppliers, and

 5   how Illumina does not seem to care that it is harming its customer relationship in the process.
            C.     The Public Interest Favors Access to BGI’s Sequencing Products for Genomic
 6                 Research and Advancement of Personalized Medicine.
                   a.     Benefits to Research
 7
              120.   No single sequencing instrument or platform can meet all the research needs. For
 8
     example, it is very difficult to generate complete WGS from complex organisms with first generation
 9
     MPS platforms, which are reliant on amplifying sequence templates prior to sequencing. It’s also
10
     very difficult with short read sequencing technologies to characterize transcripts that are produced in
11
     the transcriptome, many of which are considerably longer than the read lengths capable with short
12
     read MPS platforms. Further, 1st generation platforms are not useful for ascertaining methylation
13
     across the genome. WES is not a good technique for any of the 2nd generation MPS technologies as
14
     the actual exon targets are only around 100-200 bp in size. For RNAseq experiments, the best
15
     sequencing platform depends on what the scientists is hoping to detect. If he/she is just interested in
16
     making accurate measurements of gene transcription and care less about transcript isoforms, then the
17
     best bet is the Illumina or BGI platforms due to cost. However, if it is important to know about each
18
     transcript that the scientist is sequencing for accurate isoform expression, then the best bet is one of
19
     the 2nd generation sequencing technologies, even though it will cost more per sample than on BGI or
20
     Illumina machines.
21
              121.   Thus, scientist would need high throughput 1st generation machines for WGS and
22
     WES experiments, at least one of the 2nd generation platforms up and running for experiments
23
     requiring the power of long read technologies, and most likely a variety of the smaller inexpensive
24
     machines that are useful when there are only a few samples for examination. In spite of the need for
25
     multiple technologies to be a respectable Research Core facility, it is quite revealing that over 90% of
26

27
     66
       Ex. D91 (ILMNBGI1087694) at ILMNBGI1087694-95 (designated OAEO); Ex. D92
28   (ILMNBGI1087811) at ILMNBGI1087811-22 (designated OAEO).
                                                        - 44 -
     SMITH DECL. IN SUPPORT OF DEFENDANTS’ OPPOSITION                  Case No. 3:19-cv-03770-WHO & 3:20-cv-01465-WHO
     TO ILLUMINA’S PI MOTIONS
          Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 46 of 117



 1
     sequencing data is from the Illumina platforms.
 2
                122.   Between Illumina and BGI platforms, the differences described above could lead to
 3
     one platform to be better suited than the other, or for a lab to want to have both platforms available. I
 4
     note that Illumina itself identifies differences between the platforms and workflows.67
 5                        b. The Advancement of Personalized Medicine in Dependent Upon
 6                           Affordable High-Throughput Whole Genome Sequencing, Whole
                             Transcriptome, and Single-Cell Sequencing
 7
                123.   It is my opinion that WGS will provide invaluable information that will have
 8
     tremendous utility in health and well-being. In addition, it will completely transform clinical care
 9
     from the current paradigm where individuals are treated after they develop symptoms and problems
10
     to a true Individualized and Personalized Medicine approach that first identifies individuals at risk for
11
     diseases before they develop. Once symptoms do appear, WGS will also transform how patients are
12
     treated which is based upon identifying the right drug at the right concentration for that individual
13
     patient.
14
                124.   The first step in this new paradigm will be that WGS will be something that is done on
15
     every newborn, and for certain high-risk individuals will be something that is done both on the
16
     parents and the fetuses before they are born. Thus, while the sequencing of the 50 million individuals
17
     that will be done over the next five or so years appears like a great deal of sequencing (and this is
18
     something that Illumina would like to completely control and dominate), this is nothing compared to
19
     the amount of WGS that will be done every single year once this new paradigm of health care
20
     becomes a reality.
21
                125.   One of the major tenets of true Personalized Medicine is to better manage the health
22
     and care of individuals by incorporating genome information into managed Health Care. However, in
23
     order for this to become a reality, it is absolutely essential that the various Population-based WGS
24
     efforts move forward as quickly as possible. Until projects such as the one from Genomics England
25
     are able to complete their sequencing and analysis of some 5 million individuals from the United
26
     Kingdom, we will not know the validity of genome-driven medicine. These projects also need to be
27

28   67
          See Ex. D48 (ILMNBGI1085299).
                                                        - 45 -
     SMITH DECL. IN SUPPORT OF DEFENDANTS’ OPPOSITION                  Case No. 3:19-cv-03770-WHO & 3:20-cv-01465-WHO
     TO ILLUMINA’S PI MOTIONS
       Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 47 of 117



 1   completed before there is sufficient evidence to support incorporating WGS, and other applications of

 2   MPS, into managed Health Care.

 3           126.    However, with the total cost for WGS staying above $1,000 (as it has since 2015), it

 4   will simply take longer for a majority of these projects to be completed. In contrast, if there is

 5   competition in the marketplace because BGI is allowed to start marketing their platform outside of

 6   China, we will see the dawn of the true $100 30X WGS come much more quickly. My contention is

 7   at that price point it will be much easier for all these projects to be completed, and in much less time.

 8           127.    While it is impossible to determine precisely how much slower all this work will

 9   proceed in the absence of competition, I can estimate that allowing Illumina to maintain their

10   monopoly on the MPS space will slow this effort by five years, if not more. If there is competition in

11   the sequencing space, then many of these population sequencing projects will be able to be completed

12   by 2025. The time-frame for then adopting WGS into managed Health Care could be as early as just a

13   few short years after that. However, without competition, my estimate is that it will not be until 2030

14   before enough of these sequencing projects are completed to make these conclusions, and thus it will

15   not be until the early to mid-2030’s before routine clinical WGS becomes a reality.

16           128.    The current Health Care systems throughout the world are still mired in the classical

17   models of treating patients once symptoms develop and tends to focus much more on treating patients

18   with the same disorders similarly. However, the sooner the population-based sequencing studies are

19   completed, the sooner we can begin to transition to a much better approach towards managing Health

20   Care where 30X WGS helps to make important decisions about which individuals in the population

21   are at a greater risk of developing which diseases. Once, symptoms have developed, genome

22   information for those individuals, will also help to devise better patient-specific treatment strategies

23   that are tailored to those individuals with the right drugs at the right concentrations to treat those

24   disorders.

25           129.    True Personalized Medicine will completely transform Health Care and will result in

26   significant overall savings as well. One of the best demonstrations of this is in how patients are

27   treated for different cancers. In the cancer that I work on, which is oropharyngeal squamous cell

28   carcinoma (cancer of the base of the tongue and the tonsils), patients are usually treated first with
                                                        - 46 -
     SMITH DECL. IN SUPPORT OF DEFENDANTS’ OPPOSITION                   Case No. 3:19-cv-03770-WHO & 3:20-cv-01465-WHO
     TO ILLUMINA’S PI MOTIONS
       Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 48 of 117



 1   surgery and then with radio-therapy and chemotherapy. These three treatments cost at least $500,000

 2   per patient (and frequently more), but without any pre-selection to first identify patients who could be

 3   just successfully treated with surgery alone. We do not have sufficient molecular markers yet to

 4   determine which patients have less aggressive tumors, which would need less aggressive treatments

 5   or lower doses of radiation or chemotherapy. As a result, most patients are treated the same and then

 6   oncologists wait to see which patients benefit. Under a true Personalized Medicine approach, we

 7   would have a better idea as to which individuals are more at risk, way before cancer has developed.

 8   Possible interventions at this stage could reduce the proportion of these at-risk individuals who would

 9   then go on to develop cancer. We would further have better early detection technologies in place so

10   that cancers are detected at an earlier, and more treatable stage. If cancer is detected, at any stage, we

11   would also have information about what are the genes that are altered specifically in that cancer, and

12   that would suggest Personalized treatment strategies based upon the mutational profile present in that

13   patient’s cancer. Furthermore, with powerful liquid biopsy assays in place, patients could be more

14   readily analyzed in real-time to determine the success of specific therapeutic regimens. All of these

15   will completely transform cancer treatment to be considerably more cost-effective, and more

16   importantly, considerably more effective.

17           130.    This is just the example for cancer treatment, but the reality is that real Personalized

18   Medicine will transform all of Health Care. This will begin with an expansion of the current non-

19   invasive prenatal tests (“NIPTs”) (which currently predict the chance of certain key chromosomal

20   abnormalities) to a more comprehensive look across the genomes of fetuses. It will extend into the

21   NICU, so that newborns that are failing to thrive can be comprehensively tested, and then treated

22   appropriately. Ultimately, genome sequences will provide information about ideal diets and exercise

23   programs based upon genotype, and then the focus will be on genome-driven healthy living.

24   Individuals will be able to be stratified into those that are at a higher risk of developing specific

25   diseases, and with appropriate interventions to either prevent or delay those diseases. For individuals

26   with full-blown disease, genome information will then help to define the correct treatment strategies

27   and the proper pharmacogenomic doses of drugs to treat that specific disease in that specific

28   individual. However, none of this can occur until the various Population Sequencing Projects have
                                                        - 47 -
     SMITH DECL. IN SUPPORT OF DEFENDANTS’ OPPOSITION                   Case No. 3:19-cv-03770-WHO & 3:20-cv-01465-WHO
     TO ILLUMINA’S PI MOTIONS
       Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 49 of 117



 1   been completed and the resulting information correlated with clinical data from the patients.

 2           131.    True Personalized Medicine will completely transform Health Care and the savings

 3   will be significant. The sooner that the various Population Genome projects are completed, the sooner

 4   we will begin to see 30X WGS becoming a part of routine Healthcare, and the sooner we will get to

 5   the vision of Personalized Medicine becoming a reality. All of this work is thus predicated upon

 6   having the cost of WGS further decrease to price points at which this comprehensive approach

 7   towards genomics is easy and affordable.
                      c. Innovation In the NGS Market Has Stagnated Because Illumina Faces
 8                        Essentially No Competition
 9           132.    The majority of sequencing that is now done throughout the world is on Illumina
10   sequencing machines. Illumina itself estimates that it 90% of sequencing data is generated on
11   Illumina systems. Despite launching in 2017, the output on the NovaSeq system remains at 6 Tbs
12   with no further increases in three years since its release. Considering the dramatic improvements that
13   have been made in sequence output on the Illumina sequencing platform over from 2004 to 2017
14   (6,000-fold improvement over a 13-year period), it is quite surprising that sequence output on the
15   highest throughput Illumina machines has not increased at all in three years. I believe that the reason
16   for this is that Illumina felt that they had no competition, and thus were under no pressure to improve.
17   It could also be that Illumina found that sales of the NovaSeq were underwhelming. Illumina has
18   discussed the NovaSeq’s underwhelming sales in every years’ annual report to the Securities and
19   Exchange Commission since the NovaSeqs were released. Their interpretation was that there was not
20   greater demand for further increases in the amount of sequence generated. This is quite unfortunate as
21   their 2017 plans to develop a factory-scale sequencer which could generate 40 Tbs of sequence output
22   would reduce the sequencing cost of 30X WGS to just below $50. However, for Illumina to offer 30X
23   WGS at a cost of $100 would actually require the cost of generating 100 Gbs of sequence data to be
24   $30-40, which would require their highest throughput machines to be capable of generating almost 75
25   Tbs of sequence output.
                       d. High Throughput Sequencing Platforms Drive the MPS Revolution
26
             133.    The highest throughput sequencing platforms not only provide a path towards reducing
27
     the cost of 30X WGS to $100 or less, but actually drive the entire sequencing ecosystem. As the cost
28
                                                        - 48 -
     SMITH DECL. IN SUPPORT OF DEFENDANTS’ OPPOSITION                Case No. 3:19-cv-03770-WHO & 3:20-cv-01465-WHO
     TO ILLUMINA’S PI MOTIONS
       Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 50 of 117



 1   for doing the sequencing part of any use of MPS becomes less it actually forces the cost of other

 2   aspects of the total cost of sequencing to also drop. Furthermore, once there are machines that are

 3   capable of tens and then hundreds of Tbs of sequence output per run, it also becomes possible to

 4   generate smaller MPS machines which themselves can generate larger amounts of sequence output.

 5   Hence, all applications that are dependent upon MPS become cheaper and cheaper to run. This

 6   includes whole exome sequencing, targeted genome sequencing panels, RNA sequencing and also

 7   methylation sequencing.

 8           134.    A very hot and exciting area in the genomics space is the ability to do single cell

 9   sequencing. Information provided by single cell sequencing can help to better understand the

10   heterogeneity that occurs in different cancers and this can help to better understand the biology of

11   cancer development. Furthermore, it could have clinical relevance as a better understanding of the

12   different types of alterations in different cells in the same cancer could help to better devise strategies

13   to eradicate all of those cells as part of cancer treatment.

14           135.    Single cell genomics has a lot of other very valuable uses as well. Currently most of

15   these are in the research, and not clinical space. This includes analyzing individual cells to better

16   understand nerve cell typing, examining the types of brain cells and the relationships between cells

17   during development, prenatal diagnosis and assisted reproduction, just to name just a few of its

18   potential applications. While there are currently not clinical applications for this, once insights are

19   generated they could very well lead to new clinical tests.

20           136.    Unfortunately, single cell sequencing is considerably more expensive than current

21   sequencing methodologies which rely upon the isolation of nucleic acids from a large number of cells

22   mixed together. Today most single cell technologies simply do not reach the same sequencing depth

23   that sequencing of bulk cells does. This is because bulk sequencing is done on the entire sample and

24   thus requires only a single sequencing run per sample. Single cell sequencing first requires

25   fractioning a mixture of cells down to single cells and then analyzing some number of those cells.

26   How many of those cells needs to be analyzed to get a good indication of the different populations of

27   cells present in a mixture? Here, instead of doing one sequencing analysis of a mixture of cells, you

28   have to do sequencing of some larger number of individual cells, hence, the total amount of
                                                        - 49 -
     SMITH DECL. IN SUPPORT OF DEFENDANTS’ OPPOSITION                  Case No. 3:19-cv-03770-WHO & 3:20-cv-01465-WHO
     TO ILLUMINA’S PI MOTIONS
       Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 51 of 117



 1   sequencing is considerably greater. As a result, single cell sequencing is usually not done at the same

 2   depth as the analysis of a bulk number of cells. However, once the output of the highest throughput

 3   MPS machines gets great enough it then becomes possible to analyze large numbers of individual

 4   cells and to do this at much greater depth.
                             e.     MGI’s Entrance In the U.S. NGS Market Is Necessary to Enhance
 5                           Innovation and Lower Prices to Increase Affordability of More Extensive
                             Sequencing
 6
             137.    Right now is a very critical time right now for NGS market. As discussed above,
 7
     personalized medicine is dependent on affordable WGS. Additionally, Population-based WGS
 8
     projects are starting to ramp up towards their goals of sequencing a proportion of their respective
 9
     populations. As discussed above, the goal of many of these projects is to demonstrate whether or not
10
     WGS can become an integral part to a Precision Medicine approach towards managing health care. I
11
     am extremely confident that this is exactly what they will discover and this will only be the beginning
12
     of so many aspects of DNA sequencing becoming a routine part of how we live our daily lives.
13
             138.    At this moment, the only other viable first generation MPS technologies for WGS is
14
     BGI. None of the other 1st generation companies can produce sufficient sequence output to make
15
     WGS viable. Although both Pacific Biosciences and Oxford Nanopore can do WGS, these platforms
16
     have lower sequence output than Illumina or BGI (and since both have lower overall sequence
17
     accuracy) and therefore the cost is considerably greater. It would take much more than 100 Gbs of
18
     sequence data per individual for Pacific Biosciences to generate WGS data at the same sequence
19
     accuracy as Illumina or BGI, which would further drive up the cost of WGS on any 2nd generation
20
     MPS platform. Similarly, although Oxford Nanopore has improved its overall sequence output, it is
21
     still a fraction of what can be obtained with first generation MPS technologies and therefore not as
22
     cost effective as Illumina or BGI.
23
             139.    However, BGI sequencers are not yet available in key countries that will be starting
24
     population-based WGS. As a result, these population-based WGS projects are either considering or
25
     going to be done on the Illumina sequencing platform at a current cost of over $2,000 per genome
26
     since there is no alternative to Illumina sequencing. If there are no alternatives to Illumina machines
27
     for sequencing and none for at least one (or more) years, this will essentially further solidify the
28
                                                        - 50 -
     SMITH DECL. IN SUPPORT OF DEFENDANTS’ OPPOSITION                  Case No. 3:19-cv-03770-WHO & 3:20-cv-01465-WHO
     TO ILLUMINA’S PI MOTIONS
       Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 52 of 117



 1   Illumina monopoly on the MPS space. In addition, the cost for sequencing those 5 million genomes

 2   on the Illumina platform will be over 10 billion dollars. If even a fraction of those genomes were to

 3   be analyzed on BGI-based machines, there could be a significant savings in the overall costs of these

 4   projects. In addition, while the current cost of 30X WGS is considerably lower than it was prior to

 5   2015, it is still high enough that it can act as an impediment to more countries deciding the start

 6   population-based WGS. If the total cost of 30X WGS was at $100 or less, we would see a much more

 7   dramatic number of such sequencing projects starting up, and the sooner this is done, the sooner

 8   everyone will be able to validate the importance of this information to managing the health and well-

 9   being of large numbers of individuals.

10           140.    Further, I believe the $100 genome price point will prove to be game changer for

11   WGS. Of all the technological advances that I have since 1978, none have been as important as the

12   advances that we have seen in the last 15 years in DNA sequencing capabilities. The advances that

13   decreased the costs of sequencing a single genome from $200 million to just $2,000 in such a short

14   period of time have led us to the cusp of a new world where DNA sequence information can

15   transform how we live our lives, and how we manage the health of our populations. However, as

16   described above, there has been no major further decreases in the overall cost of WGS since 2015. I

17   believe this is primarily due to the fact that Illumina has not felt that there is a major competitor in the

18   sequencing space, not because further increases in sequencing output are either not possible or not

19   needed.

20           141.    If the price stays at $2,000, rather than quickly dropping below $100, we will not start

21   that explosion in WGS that will occur for a much longer period of time and will further delay the

22   adoption of WGS-based health strategies and the true dawn of a real Personalized Medicine future.

23           142.    While the $100 price point is most likely not be the full cost of WGS due to the cost of

24   storing WGS data and the cost of analyzing and explaining the data, we will see an incredibly

25   accelerated adoption of WGS as a primary clinical assay as the cost for isolating DNA, generating

26   libraries, sequencing 100 Gbs of the sequences from those libraries, mapping those sequences against

27   a representative genome, and analyzing what is observed gets close to $100.What is needed now,

28   however, is just a little further push in technology so that we can go from a $2,000 genome to a $100
                                                        - 51 -
     SMITH DECL. IN SUPPORT OF DEFENDANTS’ OPPOSITION                   Case No. 3:19-cv-03770-WHO & 3:20-cv-01465-WHO
     TO ILLUMINA’S PI MOTIONS
       Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 53 of 117



 1   (or less) genome. That is not going to occur unless there is some competition in the DNA sequencing

 2   space. If there is no competition, I fully expect the cost of sequencing per genome to stay almost

 3   where it is. If Illumina does have some competition, we will see a much faster push towards the $100

 4   genome and less.

 5           143.    If Illumina were to allow BGI to compete with them (or were forced to), the first thing

 6   that will happen is that the time to get to the sub $100 30X WGS will be decreased. The recent

 7   announcement at the Advances in Genome Biology and Technology Conference in Marco Island,

 8   Florida, last month, by Dr. Drmanac of the highest output MGI machine which should be capable of

 9   generating 30X WGS for the $100 price point. If BGI is allowed to market these machines outside of

10   China, this would sufficient motivation for Illumina to do further improvements on their platform.

11   This could be either through developing a next generation of high-throughput machines with

12   considerably greater sequence output than the NovaSeq machines, or by reducing their reagent costs.

13   Even in the worst case scenario, let’s assume that BGI ended up being responsible for 25% of the 50

14   million genomes that will be sequenced in the next five years. Illumina would still be in charge of

15   sequencing 75% of those genomes and the competition engendered by Illumina and BGI would more

16   rapidly push the clinical adoption of WGS as (1) something to do for every newborn child, and (2) the

17   assay for analyzing alterations that occur in any cancer. If in this market Illumina were to only have

18   50% of the market (and I contend that even with BGI being allowed to compete against them, they

19   wouldn’t lose that much of this huge market), they would still have a multi-billion dollar business,

20   and again much more rapidly than if they continue to stifle development in the absence of

21   competition.
           D.     Illumina Will Not Suffer Irreparable Harm in Absence of an Injunction
22
             144.    Illumina also discusses how the plans of BGI will greatly hurt them, but even that
23
     argument rings false. The Illumina monopoly on high throughput DNA sequencing will also end up
24
     costing Illumina profits. While Illumina appears worried that the competition from BGI will mean
25
     that less of the 50 million whole genomes sequenced in the next five years will be done on their
26
     platform, what they fail to realize is that the faster those 50 million genomes are sequenced and
27
     analyzed, the faster we will see the clinical adoption of WGS as a standard clinical assay and for
28
                                                        - 52 -
     SMITH DECL. IN SUPPORT OF DEFENDANTS’ OPPOSITION                Case No. 3:19-cv-03770-WHO & 3:20-cv-01465-WHO
     TO ILLUMINA’S PI MOTIONS
       Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 54 of 117



 1   hundreds of millions of people every single year.

 2           145.    It is therefore my opinion that if Illumina were to look at the bigger picture, they too

 3   would realize that attempting to muscle out all competition in the sequencing space is actually quite

 4   short-sighted and that in the end they would end up hurting themselves more. Instead, by helping to

 5   get the various Population-based sequencing projects completed more quickly, they could in the mid-

 6   to long-run actually reap even greater profits, even in an environment where they are not the only

 7   major sequencing company. By allowing Illumina to maintain their sequencing monopoly, the net

 8   effect of this is to increase the amount of time that it will take until the Population sequencing

 9   projects are completed, and further delay the time until genomics-driven medicine and true

10   Personalized Medicine becomes a reality.

11           146.    As outlined in the beginning of this declaration, I have been working using molecular

12   biology techniques including DNA sequencing for more than the past three decades. During that

13   period of time I have seen how technological advances in this field have dramatically changed

14   clinical practice. The ability to generate the first draft sequence of the human genome in 2000 was a

15   real game changer as for the first time we had a comprehensive list of the genes present within the

16   human genome. This then led to a large number of clinical assays looking for mutations in important

17   genes involved in different diseases using CE-based Sanger Sequencing.

18           147.    However, all of these advances are absolutely nothing compared to the transformation

19   that will be coming based upon the development and incredible advances that have been made all due

20   to MPS technologies. The reduction of sequencing costs from over 200 million dollars to generate the

21   first draft sequence of the human genome in 2000, to the dawn of the first true sub-$1000 genome just

22   20 years later has been the most dramatic thing that I have seen in my entire scientific career. It was

23   really exhilarating to watch these technologies develop and improve. It is thus quite unfortunate that

24   once Illumina completely controlled the sequencing space that the era of dramatic improvements on a

25   yearly basis seemed to stop.

26           148.    While the race towards the sub-$1,000 genome has been a technological miracle it is a

27   shame that the lack of competition in the sequencing space appears to have halted further increases in

28   sequencing capabilities. As I outlined above, what is a real shame is that we have come this far, and
                                                        - 53 -
     SMITH DECL. IN SUPPORT OF DEFENDANTS’ OPPOSITION                  Case No. 3:19-cv-03770-WHO & 3:20-cv-01465-WHO
     TO ILLUMINA’S PI MOTIONS
       Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 55 of 117



 1   then stopped such a short distance from a much more significant finish line, and that is one where the

 2   cost of 30X WGS is at the $100, or less, price point. When that point is reached all sequencing-based

 3   applications become so easy and affordable that they rapidly herald the true dawn of Personalized

 4   Medicine for all. This is why it is so imperative that competition in the sequencing space be

 5   encouraged as I have never seen anything in my entire research career that could so completely

 6   change clinical practice. It is therefore so important to realize that Illumina’s requested injunction

 7   against MGI’s sequencing products is not at all in the best public interest. Indeed, if the market

 8   expands as significantly as I expect it will, it may not even be in the best interest of Illumina itself!

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        - 54 -
     SMITH DECL. IN SUPPORT OF DEFENDANTS’ OPPOSITION                   Case No. 3:19-cv-03770-WHO & 3:20-cv-01465-WHO
     TO ILLUMINA’S PI MOTIONS
       Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 56 of 117



 1           E.      BGI’s Entrance In the U.S. NGS Market Faces Numerous Hurdles That Will
                     Take Years To Overcome
 2
             149.    Illumina’s claims that, if their patents are not upheld and in absence of an injunction,
 3
     BGI’s sales will immediately and dramatically impact on Illumina’s profits, but based on my
 4
     experience, this is not consistent with the MPS market dynamics.
 5
             150.    In reality, even if BGI was allowed to start selling their sequencers in the United
 6
     States, it would take several years for BGI to gain market acceptance and to have an impact on the
 7
     U.S. MPS market. This is because the adoption of new sequencing platforms by market entrants is a
 8
     slow, multi-step process. The first step is for KOLs in the field, such as those at large sequencing
 9
     facilities (like the Broad) or well-known research labs, to start working with the new platforms.
10
     These individuals will give the industry comfort in the quality of the data and that the systems are
11
     sufficiently robust and durable.
12
             151.    Based on my experience, this overall process takes several years, at least. Thus,
13
     Illumina’s claim that allowing BGI to enter the U.S. market will immediately effect Illumina’s
14
     overall profitability is, in my opinion, not credible.
15
             152.    Moreover, Illumina’s claim that allowing BGI to provide their sequencers with
16
     StandardMPS reagents to a small number of KOLs will immediately effect their overall profitability
17
     is also not credible. Many papers have been published with the StandardMPS chemistry, so it is
18
     entirely reasonable for a KOL to want to use the StandardMPS as a comparator to the CoolMPS data
19
     output on the DNBSEQ platform. At the first step of this process, KOLs will be interested in
20
     exploring the systems’ capabilities, but will not be replacing their Illumina (or other) systems with
21
     those of BGI. Thus, Illumina faces little risk of harm from BGI in the near-term, but allowing BGI
22
     to work with KOLs and to work towards market acceptance for its sequencing products is important
23
     for expediting its ability to be a viable competitor after trial, which is in the public’s best interest.
24

25

26

27

28
                                                        - 55 -
     SMITH DECL. IN SUPPORT OF DEFENDANTS’ OPPOSITION                    Case No. 3:19-cv-03770-WHO & 3:20-cv-01465-WHO
     TO ILLUMINA’S PI MOTIONS
Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 57 of 117
        Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 58 of 117


                                     DAVID I. SMITH, Ph.D.


OFFICE ADDRESS:Professor
               Mayo Foundation
               School of Medicine
               Department of Experimental Pathology
               200 First Street SW
               Rochester, MN 55905
               Tel. (507) 266-0309
               Fax (507) 284-1678

HOME ADDRESS: 1060 Foxcroft Circle S.W.
              Rochester, MN 55902
              (507) 281-5472

PERSONAL DATA: Born May 22, 1954 in Cooperstown, New York.
               Married: Denise A. Ducharme
               Three children: Matthew 36, Allison 30, Kirstie 29

EDUCATION:
1974   B.S.         University of Wisconsin, Madison
                    Majors: Mathematics and Molecular Biology
1978      Ph.D.     University of Wisconsin, Madison
                    Department of Biochemistry
                    Research Advisor: Dr. Julian Davies
                    Thesis title: "Purification and characterization of
                    aminoglycoside phosphotransferases"
TRAINING:
1978-80 Postdoctoral Student, Albert Einstein College of Medicine, Bronx, New York
        Advisor: Dr. David Shafritz
1980-82 Senior Research Scientist, Enzo Biochem, New York
1982-85 Postdoctoral Fellow, University of California at Irvine, Advisor: Dr. John Wasmuth

FACULTY APPOINTMENTS:
1985-90   Assistant Professor, Department of Molecular Biology and Genetics
          Wayne State University School of Medicine, Detroit, MI
1986-89   Head, Recombinant DNA Laboratory, a facility of the Center for Molecular Biology
1990-95   Associate Professor, Department of Molecular Biology and Genetics
          Wayne State University School of Medicine, Detroit, MI
1993-95   Associate Professor, Department of Internal Medicine
          Division of Hematology/Oncology, Wayne State Univ School of Medicine, Detroit, MI
1993-96   Director of the Molecular Oncology Laboratory, Division of Hematology/Oncology
          Wayne State University School of Medicine, Detroit, MI
1994-96   Director of the Molecular Oncology Program
          Comprehensive Cancer Center of Metropolitan Detroit
          (Barbara Ann Karmanos Cancer Inst.)
1995-96   Professor, Department of Internal Medicine, Division of Hematology/Oncology
          Wayne State University School of Medicine, Detroit, MI
1996-     Professor, Consultant, Division of Experimental Pathology
          Director of the Cancer Genetics Program
          Director of the Gene Identification Laboratory
          Mayo Clinic Cancer Center
          Department of Laboratory Medicine and Pathology
1999-2005 Co-Director of the Ovarian Cancer Program of the Mayo Clinic Cancer Center

                                                  -1-
        Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 59 of 117


2009-       Chairman, Technology Assessment Group (TAG), Center for Individualized Medicine,
             Mayo Clinic

MAJOR PROFESSIONAL SOCIETIES:
American Society for the Advancement of Science
American Society for Human Genetics
American Association for Cancer Research
International Papillomavirus Society

HONORS/AWARDS:
National Institutes of Health Senior Postdoctoral Fellowship
Department of Biological Chemistry
University of California at Irvine 1983-85
Basil O'Conner Starter Research Fellowship
March of Dimes Birth Defects Foundation
8/1/87 - 6/30/90

COMMITTEES:
1987-90   Elected to Graduate Council, Wayne State University
1987-89   Scholarship and Fellowship Committee, Graduate Council Wayne State University
1987-90   Faculty Selection Committee, Molecular Biology Genetics, Wayne State University
1985-90   Aerobics Instructor, Wayne State University School of Medicine
1987-89   Basic Science Chairs, Core Curriculum Committee
1987-93   Promotion and Tenure Committee, Department of Molecular Biology
1989-91   Elected to the University Council, Wayne State Univ.
1990-91   Faculty retraining in Molecular Biology Committee
1991-96   Elected to the Academic Senate
1991-96   Research Committee of the Academic Senate
1991-92   Chairman, Molecular Biology and Genetics Seminar Committee
1991-92   Graduate Student Recruitment Committee
1992-93   Co-Graduate Advisor, Cancer Biology Program
1992-96   Executive Committee, Cancer Biology Program
1992-93   Curriculum Committee, Molecular Biology and Genetics
1993-94   DMCIOAD Board of Trustees
1993-96   Research Committee of the Department of Internal Medicine
1994-96   Research Committee of the Division of Hematology/Oncology
1994-96   Member of the Operating Committee of the Comprehensive Cancer Center of Metropolitan
          Detroit (Barbara Ann Karmanos Cancer Center)
1995-96   Research Committee of the Academic Senate
1995-96   Elected to the Academic Senate (3rd term)
1995-96   Dean's Executive Committee, Wayne State University School of Medicine
1995-96   Research Development Committee of the Academic Senate, WSU
1997-     Director of the Cancer Genetics Program of the Mayo Cancer Center
1997-98   Epidemiology Search Committee, Mayo Foundation
1997-     Director of the Gene Identification Laboratory, Mayo Clinic Cancer Center
1997-98   Tissue Procurement Committee, Mayo Foundation
1998-1999 Director of the Prostate Interactive Working Group, Mayo Foundation
1998      Research Director of the Ovarian Cancer Research Program
1998      Member of the Mayo Clinic Cancer Center Executive Committee
1999-2000 Director Search Committee, Mayo Foundation
1999-2001 Division of Experimental Pathology Search Committee, Mayo Foundation
1999      Research Resource Facilities Subcommittee (RRFS) Chairman, Mayo Foundation,
          Title changed to Research Technology Subcommittee (RTS) in 2002.
2000-2001 Member of the Genomics Task Force
2001-2003 Member of the Research Executive Committee, Mayo Foundation
2005-2009 Chairman of RCFTS (Research Core Facilities and Technology Subcommittee)
                                                  -2-
        Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 60 of 117


2005-2010   Member of the REES (Research Equipment and Space) Committee
2005-2009   Member of the Genomics Oversight Committee
2006-2009   Member of the Research Oversight Governing Committee (ROCG)
2009-       Chairman of the Technology Assessment Group, Center for Individualized Medicine
2013-       Member of the Test Development/New Technologies Subcommittee of the Department of
            Laboratory Medicine and Pathology
STUDY SECTIONS:
1987-95 Comprehensive Cancer Center of Michigan
l989    Mammalian Genetics Study Section, NIH, Special Reviewer
l990-94 Mammalian Genetics Study Section
1992    Howard Hughes Undergraduate Biological Sciences Educ. Initiative External Review panel
1993    National Cancer Institute PO1 Center Review
1994    National Cancer Institute PO1 Centers Review
1994-98 National Institutes of Health, Reviewers Reserve
1995    National Cancer Institute Breast Cancer S.P.O.R.E.'s review committee
1995    National Cancer Institute P50 Centers Review
1996    National Cancer Institute P50 Centers Review
1997    Department of Defense - Breast Cancer review - Genetics section
1998    Department of Defense - Prostate Cancer Review - Genetics section
1998    National Cancer Institute, Breast & Prostate Cancer S.P.O.R.E.'s review committee
1998    National Cancer Institute, U24 Proposals on BAC arrays for the human genome
1998    Department of Defense - Breast Cancer review- Chairman Genetics Section
1998    National Cancer Institute - Review of a PO1 proposal at the Eppley Cancer Center
1999    Department of Defense - Prostate Cancer review- Genetics Section.
1999    National Cancer Institute - Review of the proposals from the Directors Challenge
1999    Department of Defense - Breast Cancer review- Chairman Genetics Section
1999    Department of Defense - Ovarian Cancer review- Chairman OC5, Genetics
2000    National Cancer Institute - Site visit of the Cold Spring Harbor CCSG Grant.
2000    Department of Defense - Concept Award review
2001    Department of Defense - Prostate Cancer review - Chairman Molecular Genetics 1
2001    Department of Defense - Breast Cancer review
2001    American Cancer Society - Molecular Genetics and Oncogenes Study Section - served two
        terms ad-hoc, then appointed as a regular member (2001-2004)
2001    Department of Defense- Ovarian Cancer review
2001    National Cancer Institute- Review of the Program Project of Dr. Janet Rowley
2001    National Cancer Institute- GI and Prostate SPORE review
2002    National Cancer Institute- Head and Neck SPORE review
2002    National Cancer Institute- Breast cancer SPORE review
2002    Department of Defense- Era of Hope Planning Committee.
2002    Department of Defense- Breast cancer review.
2003    Department of Defense- Prostate and GU cancer review
2003    Department of Defense- Breast Cancer Integration Panel- Ad Hoc
2003    Department of Defense- Breast Cancer Integration Panel- Ad Hoc
2004    National Cancer Institute- Head and Neck SPORE review.
2004    Department of Defense- Breast Cancer Integration Panel- Ad Hoc
2004    Department of Defense- Breast Cancer Integration Panel- Ad Hoc
2005    Department of Defense- Era of Hope Scholars Award- Chairman
2005    National Cancer Institute- Site Visit of Cold Spring Harbor CCSG Grant
2005    National Cancer Institute- Cancer Genetics Study Section- Ad Hoc
2005    New York State Department of Health- Breast Cancer Postdoctoral fellowship review
2006    National Cancer Institute- Pancreatic Cancer SPORE review
2008    Era of Hope (March 20-21) Planning Committee
2008    Era of Hope (June 25-27) Meeting
2009    National Cancer Institute- IRG Subcommittee Career Development grant reviews
2009    Breast Cancer Research Program grant reviews (Sept. 9-10) Council.
2009    NCI ARRA Grand Opportunities Reviews
                                              -3-
        Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 61 of 117


2009      Department of Defense- Breast Cancer Integration Panel- Ad Hoc
2010      NCI PO1 Study Section Review
2011      NCI Cold Spring Harbor Cancer Center Site Visit
2011      NCI NCA-B review
2011      Era of Hope Planning Committee
2016      Cancer Research UK Review Committee

MEETINGS AND SCIENTIFIC LEADERSHIP
1994      Organized and ran the Fifth International Workshop on Chromosome 3 Mapping, May 8-9,
          1994, Ann Arbor, Michigan (with Dr. Thomas W. Glover).
1994      Co-Moderator of Cancer Genetics II Slide Session at the American Society of Human
          Genetics Meeting in Montreal, Quebec, Oct. 1994.
1995-1997 Head of the Fragile Site Consortium - An NCI-sponsored consortium consisting of the labs of
          Drs. Harry Drabkin, Robert Gemmill, Michelle LeBeau, Tim McKeithan, & Thomas Glover.
1998      Co-Chairperson of Poster Discussion Session at the American Association for Cancer
          Research Meeting in New Orleans on Novel Genes and Loci. March 31, 1998.
1998      Organized, obtained funding and ran a National Cancer Institute sponsored Expanded Fragile
          Site Consortium meeting at the Mayo Clinic on Sept. 18-19, 1998.
1998      Organized and ran a Workshop presented at the American Society of Human Genetics
          meeting in Denver entitled "Common fragile sites and cancer."
1999      Organized and ran (with C. David James) an International Meeting on Fragile Sites, Gene
          Amplification and Cancer, Mayo Clinic, August 25-26, 2000.

2014      Chairman of Clinical Genomics, Hansen Wade, Boston MA, Jan. 28-30th, 2014
2014      Chairman of the Companion Diagnostics Meeting, Hansen Wade, Frankfurt, Germany, April
          23-24th, 2014
2015      Chairman of RNAseq Europe, Hansen Wade, London, England April 21-23rd, 2015
EDITORIAL BOARDS
2005    Cytogenetics and Genome Research
2014   Journal of Next Generation Sequencing
2015   Front Line Genomics

EDITORIAL REVIEWS
Genomics
Breast Cancer Research
Biochemical Pharmacology
Biotechniques
British Journal of Cancer
Cancer
Cancer Letters
Cancer Research
American Journal of Human Genetics
Gynecologic Oncology
Cytogenetics and Cell Genetics
Clinical Cancer Research
European Journal of Human Genetics
European Journal of Cancer
Gene
Genes, Chromosomes and Cancer
Human Genetics
Human Molecular Genetics
Journal of the National Cancer Institute
Journal of the American Medical Association
Journal of Molecular Diagnosis
Journal of Pathology
                                                 -4-
         Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 62 of 117


International Journal of Cancer
Leukemia
Molecular Carcinogenesis
Molecular and Cellular Biology
Oncogene
Somatic Cell and Molecular Genetics
Trends in Genetics


TEACHING
11 years at Wayne State University

COURSES TAUGHT AT WAYNE STATE:
Molecular Biology and Genetics 770- started and taught 3 times (sole teacher for this 3-credit course)
Cancer Biology 770 - started and taught a Journal Club for the Cancer Biology Program

Molecular Biology and Genetics 701 - guest lecturer

Molecular Biology and Genetics 702 - guest lecturer
Molecular Biology and Genetics Communications Course- guest lectured 2 times

Cancer Biology 720 - Molecular Biology of Cancer Development

Cancer Biology 711 and 712 - Cancer Biology Survey
Developed and taught a course for the Detroit Police Department on DNA fingerprinting - 1991
Medical Genetics - gave one lecture on molecular methodologies, Spring 1994
MLPCCC Core Oncology Lecture/Seminar Series- 1990-1996
I taught four weeks of lectures (each year) to fellows in the Medical Oncology Program

21 years at the Mayo Clinic

COURSES TAUGHT AT MAYO FOUNDATION - Started in early 1997
TBIO 8250 Origins of Human Cancer: Etiology and Genetics, Jan. 14, 1997
Biochemistry and Molecular Biology - 5 lectures on large-scale genomic analysis - Week of Feb. 17 and
Feb. 24th, 1997; 4 lectures on large-scale genomic analysis - March 9-16, 1998.
TBIO 8005- Tumor Suppressors- June 10-12, 1997.
Cellular and Molecular Diagnostic Pathology Lecture - Dec. 4, 1997
Genome Analysis- Core Curriculum Course - Dec. 9, 11, 14, 16, 18, 1998
Genome Analysis- Core Curriculum Course - Sept. 27, 29, Oct. 1, 4, 1999
Tumor Biology- Fragile Sites and Cancer - May 8, 2000.
Genome Analysis- Core Curriculum Course - Oct. 18, 20, 23, 2000.
Cancer Genetics- In the Expanded Genetics Core Curriculum - Feb. 6, 10, 2001.
Genome Analysis- Core Curriculum Course- Aug 16, 17, 20, 2001.
Genetics Course- Cancer Genetics, Jan. 30, Feb. 1, 4, 2002.
Genome Analysis- Core Curriculum Course- 2002.

                                                   -5-
         Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 63 of 117


Genetics Course- Cancer Genetics, Feb. 2003.
Genome Analysis- Core Curriculum Course- 4 lectures- August 11-14, 2003.
Genetics Course- Cancer Genetics, Feb. 16, 18, 20th, 2004.
Genome Analysis- Core Curriculum Course- 4 lectures- Aug. 9, 10, 11, 12th, 2004
Genetics Course- Cancer Genetics, Feb. 2, 4, 7th, 2005.
Genome Analysis- Core Curriculum Course- 4 lectures, Aug. 9, 10, 11 and 14th, 2005
Genetics Course- Cancer Genetics
Viral Integration and Cancer
Genome Analysis- Core Curriculum Course- 4 lectures, 2006
Genetics Course- Cancer Genetics- Jan 26, 29 and 31st, 2007
Genome Analysis- Core Curriculum Course- 3 lectures, Aug. 2007
Genetics course- Cancer Genetics- Three lectures, Jan. 2008
Genome Analysis- Core Curriculum Course- 3 Lectures, August 2008
Genome Analysis- Core Curriculum Course- 3 Lectures, August 2009
Genome Analysis Core Curriculum Course- 4 Lectures/year, August 2010- August 2017

Thesis Dissertations Directed at Wayne State University
David Ginzinger - Masters Degree-"Physical mapping & cDNA analysis of a cosmid located in a region
of human chromosome 3 associated with small cell lung carcinoma & renal cell carcinoma" - 1991
Nai-dy Wang- Ph.D. degree - "Determination of the specificity of aphidicolin-induced breakage on the
human 3p14.2 fragile site" - 1992
Wanguo Liu- Ph.D. degree - "Characterization of DNA sequences surrounding the Von Hippel Lindau
disease locus" - 1993
Vasant Jayasankar- Masters Degree - "Characterization of a 3p14 microdissection library: The
identification of novel probes in the vicinity of a tumor suppressor locus"- 1993
Scott E. Smith - Ph.D. degree - "Cloning and characterization of the human t(3;6)(p14;p11) translocation
breakpoint associated with hematologic malignancies" - 1994
Viji Shridhar - Ph.D. degree - "Cloning and characterization of the region involved in lung cancer on
human chromosome 3p" - 1995
William J. Paradee - Ph.D. degree - "Cloning and identifying the human 3p14.2 constitutive fragile site"
- 1995
Timothy Drumheller - Ph.D. degree - "Characterization of the chromosome 3 breakpoints in the 3p-
syndrome" - 1995

In addition to directing the thesis work of all these students, I was also actively involved in assisting
many other graduate students with their Ph.D. projects. Two students that did the vast majority of their
Ph.D. work in my laboratory were Asha Kamat (Molecular Biology and Genetics - Ph.D. 1992) and
Mark Kaplan (Immunology/Microbiology - Ph.D. 1992)
I was also a member of the thesis committee for 10 students in the Department of Molecular Biology
and Genetics and over 20 students in other departments at Wayne State University.


                                                    -6-
         Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 64 of 117


Thesis dissertations directed at Mayo-
Kurt A. Krummel - Biochemistry/Molecular Biology Program- Started Sept. 1996. Completed Sept. 11,
2001. Thesis Title: The characterization of the common fragile site FRA16D and its ortholog in mus
musculus.
Erik C. Thorland - Biochemistry/Molecular Biology Program- Started Sept. 1996. Completed November
29, 2001. Thesis Title: HPV integrations preferentially occur in common fragile sites in cervical tumors.
Eric S. Calhoun - Tumor Biology Program- Started Sept. 1997. Completed May 29, 2002. Thesis Title:
Molecular characterization of cervix cancer: A gene-based approach to identify transformation related
molecular markers.
Gwen Lomberk Callahan - Tumor Biology Program- Started Sept. 1997. Completed Oct. 1, 2002.
Thesis Title: Identification of genes involved in the development and/or progression of human serious
epithelial ovarian cancer.
Matthew I. Ferber - Biochemistry/Molecular Biology Program- Started Sept. 1998. Completed June 9,
2003. Thesis Title: Non-random integration of human papillomavirus type 18 in cervical carcinomas.
Jessica Silva- Biochemistry/Molecular Biology Program- Started Sept. 2005, Completed March 9, 2011,
Thesis Title: Identification and characterization of lncRNAs (long non-coding RNAs) and their
association with cancer.
Joseph H. Blommel- Master’s Thesis, Thesis Title: Next Generation Sequencing and its role in clinical
practice. Completed, 2013.

Terra Lasho- Biochemistry/Molecular Biology Program- Started 2012, Completed: April 18, 2014.
Thesis Title: Identification and Characterization of Novel Micro-Alterations and Overt Cytogenetic
Breakpoints Using High Resolution Mate-Pair Sequencing in Primary Myelofibrosis

Sarah Kester- Master’s Thesis, Thesis Title: Role of Human Papillomavirus in the development of
oropharyngeal squamous cell carcinoma. Thesis Defense- October 6, 2014

Course Development
Wayne State University
Molecular Biology and Genetics 770 - Molecular Biology Techniques
Cancer Biology 770 - Seminar Course in Cancer Biology
Mayo Foundation
Core Curriculum Course in Genome Analysis


GRANT SUPPORT:
Research Award Program, WSU
"Using tiny fragments produced by rare-cutting restriction endonucleases to construct precise physical
maps of mammalian chromosomes"
Period: 04/01/87-03/31/88, Amount: $6,000
Center for Molecular Biology, WSU
"Construction of a NotI restriction map for human chromosome 3"
Period: 06/01/86-05/31/87, Amount: $10,000
Biomedical Research Support Grant, WSU
"Construction of a physical map for the short arm of human chromosome 3"
Period: 05/01/86-04/30/87, Amount: $11,740
Comprehensive Cancer Center of Michigan
"The isolation of molecular probes near the common fragile site 3p14.2"
Period: 02/02/86-12/31/86, Amount: $7,400

                                                   -7-
        Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 65 of 117



Center for Molecular Biology
"Using cosmids containing clusters of rare restriction sites to construct reproducible maps of mammalian
chromosomes"
Period: 08/01/87-07/31/88, Amount: $19,000
March of Dimes Basil O'Connor Starter Research Fellowship
"Distribution of rare restriction sites in human DNA"
Period: 08/01/87- 06/30/90, Amount: $69,840
National Institutes of Health
Co-Investigator. P.I.: O.J. Miller.
"Function of CpG-rich islands in human DNA"
Period: 01/01/88- 07/31/91, Amount: $418,107
Childrens Leukemia Foundation of Michigan
"Isolation and characterization of submicroscopic extrachromosomal elements from human leukemias"
Period: 07/01/88-06/30/90, Amount: $45,025, direct costs.
National Institutes of Health
CA48031 "Characterization of specific chromosome breakpoints associated with renal and small cell
lung carcinoma"
Period: 08/01/88- 07/31/91, Amount: $340,000, direct costs
March of Dimes Birth Defects Foundation Basic Research Grant
"Characterization of DNA Sequences surrounding the Von Hippel Lindau Disease Gene"
Period: 07/01/90-06/30/93, Amount: $74,503, direct costs
National Institutes of Health
CA48031 "Characterization of specific chromosome breakpoints associated with renal and small cell
lung carcinoma"
Period: 08/01/91-07/31/96, Amount: $875,305, direct costs
Wayne State University
1992-93 Faculty Competition for Graduate Research Assistantships
Period: 09/01/92-08/31/93, Amount: $19,380
Wayne State University
1993-94 Faculty Competition for Graduate Research Assistantships
Period: 09/01/93-08/31/94, Amount: $19,308
National Institutes of Health
"Cancer Center Support Grant" 5 P30 CA22453, Program leader Molecular Genetics (PI William Peters)
Period: 04/01/88-03/31/96, Amount: $1,041,677 for 04/01/95-03/31/96
National Institutes of Health
"Fifth International Chromosome 3 Conference"
Period: 03/01/94-08/31/94, Amount: $16,000, direct costs
Department of Energy
"Fifth International Chromosome 3 Conference"
Period: 03/01/94-08/31/94, Amount: $16,000, direct costs
National Institutes of Health
"MBRS Program at Wayne State University", Associate Investigator (PI Dr. Joseph Dunbar)
Period: 01/01/95-12/31/98, Amount: $4,834,311, My Section $150,000, direct costs.
National Institutes of Health
CA48031 "Chromosome breakpoints and renal and small cell cancer" - Competing Renewal #2
Period: 08/01/96-07/31/01, Amount: $1,482,000, direct costs.
Mayo Foundation, Molecular Medicine Program

                                                  -8-
         Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 66 of 117


"Identification & characterization of molecular defects from individuals with Marfan & related
disorders"      Period: 05/01/97-04/30/98, Amount: $30,000
Department of Defense
"Genes in FRA16D and FRA7G mutated in prostate cancer"
Period: 10/01/98 - 3/31/01, Amount $312,500 direct costs.
National Institutes of Health, Co-P.I., P.I. Norman Eberhardt
"Tumor Suppressors and Differentiated Thyroid Cancer"
Period: 12/1/98 - 11/30/01, Amount $1,140,781 direct costs.
Department of Defense
Program Project Grant on Ovarian Cancer
"Characterization of genetic alterations in ovarian cancer"
Period: 10/01/99 - 09/30/03, Amount $1,331,330 direct costs.
Minnesota Ovarian Cancer Alliance
“A large common fragile site gene, PARK2, and ovarian cancer.
Period: 6/01/02- 5/31/04, Amount $50,000
Department of Defense
Idea Award Ovarian Cancer Program
“PARK2, a large common fragile site gene, is part of a stress response network in normal cells that is
disrupted during development of ovarian cancer”.
Period: 12/15/03 –12/14/06, Amount $547,500
Department of Defense
Breast Cancer Concept Award
Role of highly conserved non-coding RNAs in the development of breast cancer.
Period: 8/1/07- 7/31/08, Amount $75,000

Department of Defense
Breast Cancer Idea Award
Role of a long NNK-induced non-coding transcript in breast cancer
Period: 12/1/09 – 7/31/13, Amount $150,000

Department of Laboratory Medicine and Pathology Collaborative Research Program
Collaborative Award
Developing a liquid biopsy for the monitoring of patients with oropharyngeal squamous cell carcinoma
Period: 12/1/13 – 11/31/15, Amount $275,000

Department of Laboratory Medicine and Pathology Developmental Award
Developing an in vitro model for HPV integration
Period: 1/1/18- 12/30/18, Amount $40,000




                                                     -9-
        Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 67 of 117


PUBLICATIONS:
1.  Smith DI, Gomez-Luz R, Rubio Calvo MC, Datta N, Jacob AE, Hedges RW. Third type of
    plasmid conferring gentamicin resistance in Pseudomonas aeruginosa. Antimicrobial Agents and
    Chemotherapy 1975; 8:227-230.
2.  Smith DI, Blattner FR, Davies JE. The isolation and characterization of a new restriction
    endonuclease from Providencia stuartii (PstI). Nucl. Acids Res. 1976; 3:343-353.
3.  Hedges RW, Matthew M, Smith DI, Cresswell JM, Jacob AE. Properties of a transposon
    conferring resistance to penicillins and streptomycin. Gene 1977; l:241-253.
4.  Carlock LC, Smith DI, Wasmuth JJ. Genetic counter-selective procedure to isolate interspecific
    cell hybrids containing single human chromosomes: Construction of cell hybrids and recombinant
    DNA libraries specific for human chromosomes 3 and 4. Somat. Cell Mol. Genet.1986; 12:163-74.
5.  Smith DI, Golembieski W, Gilbert J, Kizyma L, Miller OJ. Overabundance of rare-cutting
    restriction endonuclease sites in the human genome. Nucl. Acids Res. 1987; 15:1173-1184.
6.  Smith DI. The isolation of a large number of unique sequence DNA probes that map to 3p14-p23.
    Chest 1987; 91:19S-20S.
7.  Seizinger BR, Rouleau GA, Ozelius LJ, Lane AH, Farmer GE, Lamiell JM, Haines J, Yuen JWM,
    Collins D, Majoor-Krakauer D, Bonner T, Mathew C, Rubenstein A, Halperin J, McConkie-Rosell
    A, Green JS, Trofatter JA, Ponder BA, Eierman L, Bowmer MI, Schimke R, Oostra B, Aronin N,
    Smith DI, Drabkin H, Waziri MH, Hobbs WJ, Martuza RL, Conneally PM, Hsia YE, Gusella JF.
    Von Hippel-Lindau disease maps to the region of chromosome 3 associated with renal cell
    carcinoma. Nature 1988; 332:268-269.
8.  Gerber MJ, Drabkin HA, Firnhaber C, Miller YE, Scoggin CH, Smith DI. Regional location of
    chromosome 3-specific DNA fragments using a hybrid cell deletion mapping panel. Amer. J.
    Human Genet. 1988; 43:442-451.
9.  Smith DI, Mangrulker RJ, Geist R, Gilbert J, Kinsman K, Drabkin HA, Golembieski WG.
    Saturation of human chromosome 3 with unique sequence hybridization probes. Genomics 1989;
    4:453-459.
10. Drabkin H, Sage C, Green P, Gemmill R, Smith DI, Erickson P, Hart I, Ferguson-Smith A,
    Ruddle F, Tommerup N. Regional and physical mapping studies characterizing the Greig
    polysyndactyly 3;7 chromosome translocation, t(3;7) (p21.l;p13). Genomics 1989; 4:518-529.
11. Drabkin HA, Smith DI, Jones C, Jonsen M, Sage M, Gold S, Glover T, Bradley WEC, Gemmill
    R. Regional and physical mapping studies involving rearrangements of human chromosome 3. 7:
    Molecular Diagnosis of Human Cancer, Cold Spring Harbor Laboratory, 1989.
12. Smith DI, Golembieski W, Drabkin H, Kiousis S. Two cosmids that map to 3p21.l-p21.2 that
    contain clusters of rare restriction sites and evolutionarily conserved sequences. Amer. J. Hum.
    Genet. 1989; 45:443-447.
13. Baldini A, Smith DI, Rocchi M, Miller OJ, Miller DA. A human alphoid DNA clone from the
    EcoRI dimeric family, genomic and internal organization and chromosomal assignment. Genomics
    1989; 5:822-828.
14. Kiousis S, Drabkin H, Smith DI. Isolation and mapping of a polymorphic DNA sequence on
    chromosome 3 (D3S94). Nucl. Acids Res. 1989; 17:5876.
15. Smith DI, Kiousis S, Drabkin H, Wasmuth J. Isolation and mapping of a polymorphic sequence on
    chromosome 3 (D3S8). Nucl. Acids Res. 1989; 17:5877.
16. Smith DI, Kiousis S, Miller D, Aleixandre C, Wasmuth J. Isolation and mapping of a polymorphic
    DNA sequence on chromosome 3 (D3S95). Nucl. Acids Res. 1989; 17:5878.
17. Capriglione T, Olmo E, Odierna G, Smith DI, Miller OJ. Genome composition and tandemly
    repetitive sequence at some centromeres in the lizard Podarcis s.sicula. Genetica 1989; 79:85-91.
18. Hsieh W-T, Fong D, Sloane BF, Golembieski W, Smith DI. Mapping of the gene for human
    cystein Proteinase inhibitor StefinA, STF1, to chromosome 3cen-q21. Genomics 1991; 9:207-209.
19. Seizinger BR, Smith DI, Filling-Katz MR, Neumann H, Green JS, Choyke PL, Anderson KM,
    Freiman RN, Klauck SM, Whaley J, Decker H-JH, Hsia YE, Collins D, Halperin J, Lamiell JM,
    Oostra B, Waziri MH, Gorin MD, Scherer G, Drabkin HA, Aronin N, Schinzel A, Martuza RL,
    Gusella JF, Haines JL. Genetic flanking markers refine diagnostic criteria and provide insights into
    the genetics of Von Hippel Lindau disease. Proc. Nat. Acad. Sci. USA 1991; 88:2864-2868.
20. Fong D, Smith DI, Hsieh W-T. The human kinenogen gene (KNG) mapped to chromosome 3q26-
    qter by analysis of somatic cell hybrids using polymerase chain reaction. Human Genet. 1991;
    87:189-192.
                                                  -10-
         Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 68 of 117


21.   Gemmill RM, Garcia M, Smith DI, Erickson P, Miller YE, Coyle-Morris J, Tommerup N,
      Drabkin HA. A 2.5 Mb physical map within 3p21.1 detects the breakpoint associated with Greig
      Cephalopolysyndactyly Syndrome. Genomics 1991; 11:93-102.
22.   Golembieski W, Smith SE, Recchia FR, Judge A, Shridhar V, Miller OJ, Drabkin HA, Smith DI.
      Isolation of large numbers of chromosome 3-specific cosmids containing clusters of rare restriction
      sites. Amer. J. Hum. Genet. 1991; 49:581-589.
23.   Smith DI, Liu W, Ginzinger D, Green P, Smith S, Wang N-D, Recchia F, Carolyn K, Drabkin
      HA, Golembieski W. Localization of 616 human chromosome 3-specific cosmids using a somatic
      cell hybrid deletion mapping panel. Genomics 1991; 11:179-81.
24.   Secore SL, Walker AP, Herbstreith MH, Siddiqi T, Jeffers AJ, Deshields TR, Speer MC, Pericak-
      Vance MA, Golembieski WA, Smith DI, Hung WY, Yamaoka LH, Roses AD, Bartlett RJ. A StuI
      polymorphism on chromosome 3p14.1-14.2 (D3S622) defined by two polymorphic StuI sites 2.4
      Kb apart. Nucl. Acids Res. 1991, 19:6439.
25.   Ginzinger DG, Shridhar V, Baldini A, Taggart RT, Miller OJ, Smith DI. The human loci
      DNF15S1 and D3S94 have a high degree of sequence similarity to acyl peptide hydrolase and are
      located at 3p21.3. Amer. J. Hum. Genet. 1992; 50:826-833.
26.   Wernette C, Saldanha R, Smith DI, Ming D, Perlman P, Butow RA. A complex recognition site
      for the group I intron-encoded endonuclease I-SceII. Molec. Cell. Biol. 1992; 12:716-723.
27.   Liu W, Vance JD, Smith DI. cA479 (D3S719) a cosmid mapped telomeric of the Von Hippel
      Lindau disease gene contains the D3S18 locus. Human Molec. Genet. 1992; 1:201.
28.   Wang N-D, Testa JR, Smith DI. Localization of 3 novel hybrid breakpoints and 18 cosmids in the
      human 3p13-p21.1 region. Genomics 1992; 14:891-896.
29.   Kamat AK, Rocchi M, Smith DI, Miller OJ. The lamin A/C gene and a related sequence map to
      human chromosomes 1q23-q44 and 10q11.2-qter. Somat. Cell Molec. Genet. 1993; 19:203-208.
30.   Wang N-D, Testa JR, Smith DI. Determination of the specificity of aphidicolin-induced breakage
      of the human 3p14.2 fragile site. Genomics 1993; 17:341-347.
31.   Pericak-Vance P, Nunes K, Whisenant E, Loeb D, Small K, Stajich J, Rimmler J, Yamaoka L,
      Smith DI, Drabkin H, Vance J. Genetic mapping of dinucleotide repeat polymorphisms and Von
      Hippel Lindau disease on chromosome 3p25-p26. J. Med. Genet. 1993; 30:487-491.
32.   Kaplan MH, Smith DI, Sundick R. Identification of a G protein coupled receptor induced in
      activated T cells. J. Immunol. 1993; 151:628-636.
33.   Liu W, Piechocki M, Lyles G, Song Z, Nakamura Y, Drabkin H, Vance J, Smith DI. The isolation
      of a contig of overlapping yeast artificial chromosome (YAC) clones extending for 2.5 megabases
      in the vicinity of the Von Hippel Lindau disease gene. Hum. Molec. Genet. 1993; 2:1177-1182.
34.   Smith SE, Joseph A, Nadeau S, Shridhar V, Gemmill R, Drabkin H, Knuutila S, Smith DI.
      Cloning and characterization of the human t(3;6)(p14;p11) translocation breakpoint associated
      with hematologic malignancies. Cancer Genet. Cytogenet. 1993; 71:15-21, 1993.
35.   Smith DI, Alonso M. Cloning of tumor suppressor genes involved in solid tumor development. J.
      Otolaryngol. 1993; 119:1210-1216.
36.   Loeb D, Liu W, Smith DI, Vance JM. Dinucleotide repeat polymorphisms in the VHL region of
      human chromosome 3p25. Hum. Molec. Genet. 1993; 2:1746.
37.   Bardenheuer W, Schutte J, Szymanski S, Lux A, Ludecke H-J, Horsthemke B, Claussen U, Senger
      G, Smith DI, Wang N-D, LePaslier D, Cohen D, Heppell-Parton A, Rabbitts P, Opalka B.
      Characterization of a microdissection library from human chromosomal region 3p14. Genomics
      1994; 19:291-297.
38.   Shridhar V, Siegfried J, Alonso M, Smith DI. Genetic instability of microsatellite sequences in
      many non-small cell lung carcinomas. Cancer Res. 1994; 54:2084-2087.
39.   Siden T, Kumlien J, Drumheller T, Smith SE, Rohme D, Lehrach H, Smith DI. Identification of
      human 3p14.2-p21.3 region-specific YAC clones using Alu-PCR products from a radiation hybrid.
      Somatic Cell Mol. Genet. 1994; 20:137-142.
40.   Siden T, Golembieski W, Kumlien J, Rohme D, Smith DI. Physical map of the small cell lung
      cancer deletion region on the short arm of human chromosome 3 (3p13-p22) based on
      characterizing chromosome 3p radiation hybrids. Somatic Cell Molec. Genet. 1994; 20:121-131.
41.   Swaroop A, Yang-Feng T, Liu W, Barrow LL, Chen K-C, Meisler M, Smith DI. Molecular
      characterization of a novel human gene, SEC13R, related to the yeast secretory pathway gene
      SEC13, and mapping to a conserved linkage group on human chromosome 3p24-p25 and mouse
      chromosome 6. Hum. Molec. Genet. 1994; 3:1281-1286.
                                                  -11-
         Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 69 of 117


42.   Decker H-JH, Klauck SM, Lawrence JB, McNeil J, Smith DI, Gemmill RM, Sandberg AA,
      Neumann HHP, Simon B, Green J, Seizinger BR. Cytogenetic and fluorescence in situ
      hybridization studies on sporadic and hereditary tumors associated with von Hippel-Lindau
      syndrome (VHL). Cancer Genet. Cytogenet. 1994; 77:1-13.
43.   Shridhar V, Golembieski W, Kamat A, Smith SE, Phillips N, Miller OJ, Miller Y, Smith DI.
      Isolation of two contigs of overlapping cosmids derived from human chromosomal band 3p21.1
      and the identification of 5 new 3p21.1 genes. Somat. Cell Molec. Genet. 1994; 20:255-265.
44.   Smith DI, Glover TW, Gemmill R, Drabkin H, O'Connell P, Naylor SL. Report of the Fifth
      International Chromosome 3 Workshop. Cytogenet. Cell Genet. 1995; 68:125-146.
45.   Cotter PD, Drabkin HA, Smith DI, Bishop DF. Assignment of the human housekeeping gamma-
      amino levulinate synthase (ALAS1) gene to the distal region of band 3p21.1 by PCR analysis of
      somatic cell hybrids. Cytogenet. Cell Genet. 1995; 69:207-208.
46.   Cid LP, Montrose-Rafizadeh C, Smith DI, Guggino WB, Cuttings GR. Cloning of a putative
      human voltage-gated chloride channel (CIC-2) cDNA and mapping of the gene to chromosome
      3q26-qter. Hum. Molec. Genet. 1995; 3:407-413.
47.   Paradee W, Mullins C, He Z, Glover TW, Wilke C, Opalka B, Schutte J, Smith DI. Precise
      localization of aphidicolin-induced breakpoints on the short arm of human chromosome 3.
      Genomics 1995; 27:108-112.
48.   Michaelis SC, Bardenheuer W, Lux A, Schramm A, Gockel A, Siebert R, Willers C, Schmidtke K,
      Todt B, van der Hout AH, Buys CHCM, Heppell-Parton AC, Rabbitts PH, Smith DI, LePaslier D,
      Cohen D, Opalka B, Schutte J. Characterization and chromosomal assignment of yeast artificial
      chromsomes containing human 3p13-p21-specific sequence tagged sites. Cancer Genet.
      Cytogenet. 81:1-12, 1995.
49.   McAlinden TP, Smith DI, Smith SE, Krawetz SA. Long range physical mapping of a region of
      human 5q23.3-q31.2 encompassing the lysyl oxidase/ras recision tumor suppressor gene. J. Molec.
      Cardiol. 27:2409-2413, 1995.
50.   Wilke CM, Hall BK, Miller D, Hoge A, Paradee W, Smith DI, Glover TW. Identification of a
      spontaneous HPV16 integration site within the FRA3B region: Direct evidence for the coincidence
      of viral integration sites and fragile sites. Hum. Molec. Genet. 1996; 5:187-192.
51.   Bardenheuer W, Michaelis S, Lux A, Vieten L, Brocker F, Julcher K, Siebert R, Willers C, van der
      Hout A, Buys CHCM, Smith DI, LePaslier D, Cohen D, Schutte J, Opalka B. Construction of a
      consistent YAC contig for human chromosome region 3p14.1. Genome Res. 1996; 6:176-186.
52.   Cai Y, Langley JG, Smith DI, Boros DL. A cloned major Schistosoma mansoni egg antigen with
      homologies to small heat shock proteins elicits Th1 responsiveness. Infect. Imm. 1996; 64:1750-5.
53.   Shridhar V, Rivard S, Shridhar R, Mullins C, Bostick L, Shiverick K, Oglivie S, Sakr W, Grignon
      D, Miller OJ, Smith DI. A gene from human chromosomal band 3p21.1 encoding a highly
      conserved arginine-rich protein (ARP) mutated in renal cell carcinomas. Oncogene 1996; 12:1931-
      1939.
54.   Paradee W, Wilke CM, Wang. L, Shridhar R, Mullins CM, Hoge A, Glover TW, Smith DI. A 350
      Kb cosmid contig in 3p14.2 that crosses the t(3;8) hereditary renal cell carcinoma translocation
      breakpoint and 17 aphidicolin-induced FRA3B breakpoints. Genomics 1996; 35:87-93.
55.   Drumheller T, McGillivray B, Behrner D, Weiss L, MacLeod P, McFadden DE, Roberson J,
      Venditti C, Chorney K, Chorney M, Van Dyke D, Smith DI. Precise localization of 3p25
      breakpoints in four patients with the 3p- syndrome. J. Med. Genet. 1996; 33:842-847.
56.   Shridhar R, Shridhar V, Rivard S, Siegfried J, Pietraszkiewicz H, Ensley J, Pauley R, Grignon D,
      Sakr W, Miller OJ, Smith DI. Mutations in the arginine-rich protein gene, in lung, breast, and
      prostate cancers, and in squamous cell carcinoma of the head and neck. Cancer Res. 1996;
      56:5576-5578.
57.   van den Berg A, Kok K, Timmer T, Draaijers TG, van der Veen AY, Veldhuis P, Naylor SL,
      Paradee W, Wang L, Smith DI, Buys CHCM. A homozygous deletion in a lung adenocarcinoma
      cell line located at the FRA3B fragile site in 3p14.2. Genes Chromosom Cancer 1997; 19:1-8.
58.   Shridhar V, Wang L, Rosati R, Paradee W, Shridhar R, Mullins C, Sakr W, Grignon D, Miller OJ,
      Sun QC, Petros J, Smith DI. Frequent breakpoints in the region surrounding FRA3B in sporadic
      renal cell carcinomas. Oncogene 1997; 14:1269-1277.
59.   Wang L, Paradee W, Mullins C, Shridhar R, Rosati R, Wilke CM, Glover TW, Smith DI.
      Aphidicolin-induced FRA3B breakpoints cluster in 2 distinct regions. Genomics 1997; 41:485-8.

                                                  -12-
         Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 70 of 117


60.   Shridhar V, Rivard S, Shridhar R, Mullins C, Wang X, Beirnat L, Dugan M, Sarkar F,
      Vaitkevicius VK, Smith DI. Mutations in the arginine-rich protein (ARP) gene in pancreatic
      cancer. Oncogene 1997; 14:2213-2216.
61.   Willett CG, Smith DI, Shridhar V, Wang MH, Emanuel RL, Patidar K, Graham SA, Zhang F,
      Hatch T, Sugarbaker DJ, Sunday ME. Differential screening of a human chromosome 3 library
      identifies hepatocyte growth factor-like/macrophage stimulating protein and its receptor in injured
      lung: Possible implications for neuroendocrine cell survival. J. Clin. Invest. 1997; 99:2979-2991.
62.   Luan X, Shi G, Zohouri M, Paradee W, Smith DI, Decker HJ, Cannizzaro LA. The FHIT gene is
      alternatively spliced in normal kidney and renal cell carcinoma. Oncogene 1997; 15:79-86.
63.   Erdmann J, Shimron-Abarbanell D, Shridhar V, Smith DI, Propping P, Nöthen M. Assignment of
      the human serotonin 1F receptor gene (HTF1F) to the short arm of chromosome 3 (3p13-p14.1).
      Molec. Membrane Biol. 1997, 14: 133-135.
64.   Shridhar V, Sun QC, Kalemkerian GP, Petros J, Smith DI. Loss of heterozygosity on the long arm
      of human chromosome 7 in sporadic renal cell carcinomas. Oncogene 1997; 15:2727-2733.
65.   Wang X-Y, Smith DI, Frederick L, James CD. Analysis of EGF receptor amplicons reveals
      amplification of multiple expressed sequences. Oncogene 1998; 1:191-195.
66.   Huang H, Qian C, Jenkins RB, Smith DI. FISH mapping of YAC clones at human chromosomal
      band 7q31.2: Identification of YACs spanning FRA7G within the common region of LOH in
      breast and prostate cancers. Genes Chromosom. Cancer 1998; 21:152-159.
67.   Wang L, Darling J, Zhang J-S, Qian C-P, Hartmann L, Conover C, Jenkins R, Smith DI. Frequent
      homozygous deletions in the FRA3B region in tumor cell lines still leave the FHIT exons intact.
      Oncogene 1998; 16:635-642.
68.   LeBeau MM, Drabkin H, Glover TW, Gemmill R, Rassool FV, McKeithan TW, Smith DI. A
      FHIT tumor suppressor gene? Genes Chromosom. Cancer 1998; 21:281-289.
69.   Huang H, Qian J, Proffitt J, Wilber K, Jenkins R, Smith DI. FRA7G extends over a broad region:
      Coincidence of human endogenous retroviral sequences (HER-V) and small polydispersed circular
      DNAs (spcDNA) and fragile sites. Oncogene 1998; 16:2311-2319.
70.   Jenkins RB, Qian J, Lee HK, Huang H, Hirasawa K, Bostwick DG, Proffitt J, Wilber K, Lieber
      MM, Liu W, Smith DI. Molecular cytogenetic analysis of 7q31 in prostate cancer. Cancer Res.
      1998, 58:759-766.
71.   Wang X-Y, Liu W, Smith DI, James CD. GBAS, a novel gene encoding a protein with tyrosine
      phosphorylation sites and a transmembrane domain, is co-amplified with EGFR. Genomics 1998;
      49(3):448-51.
72.   Liu W, Smith DI, Thibodeau S, James CD. Denaturing high performance liquid chromatography
      (DHPLC) used in the detection of germline and somatic mutations. Nucl. Acids Res. 1998;
      26:1396-1400.
73.   LeBeau MM, Rassool FV, Neilly ME, Espinosa III R, Glover TW, Smith DI, McKeithan TW.
      Replication of a common fragile site, FRA3B, occurs late in S phase and is delayed further upon
      induction: implications for the mechanism of fragile site induction. Hum. Molec. Genet. 1998;
      7:755-761.
74.   Willett CG, Wang MH, Emanuel RL, Graham SA, Smith DI, Shridhar V, Sugarbaker DJ, Sunday
      ME. Macrophage-stimulating protein and its receptor in non-small-cell lung tumors: induction of
      receptor tyrosine phosphorylation and cell migration. Amer. J. Respir. Cell Mol. Biol. 1998;
      18:489-496.
75.   Mai M, Yokomizo A, Tindall DJ, Qian C, Yang P, Smith DI, Liu W. Activation of silent alleles of
      p73 in lung cancer. Cancer Res. 1998; 58: 2347-2349.
76.   Yokomizo A, Tindall DJ, Drabkin HA, Gemmill R, Franklin W, Yang P, Sugio K, Smith DI, Liu
      W. PTEN/MMAC1 mutations identified in small cell lung cancers, but not in non-small cell lung
      cancers. Oncogene 1998; 17:475-479.
77.   Zhang J-S, Nelson M, McIver B, Hay ID, Goellner JR, Grant CS, Eberhardt NL, Smith DI.
      Differential loss of heterozygosity at 7q31.2 in follicular and papillary thyroid tumors. Oncogene
      1998; 17:789-793.
78.   Mai M, Huang H, Reed C, Qian C, Smith JS, Alderete B, Jenkins R, Smith DI, Liu W. Genomic
      organization and mutation analysis of p73 in oligodendrogliomas with chromosome 1p-arm
      deletions. Genomics 1998; 51:359-363.
79.   Mai M, Qian C, Yokomizo A, Tindall DJ, Bostwick D, Polychronakos C, Smith DI, Liu W. Loss
      of imprinting and allele switching of p73 in renal cell carcinoma. Oncogene 1998; 17:1739-1741.
                                                   -13-
          Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 71 of 117


80.    Eley G, Wang X-Y, Frederick L. Smith DI, James CD. 3' end structure and rearrangements of
       EGFR in glioblastomas. Genes Chromosom. Cancer 1998; 23:248-254.
81.    Yokomizo A, Tindall DJ, Hartmann L, Jenkins RB, Smith DI, Liu W. Mutation analysis of the
       putative tumor suppresor PTEN/MMAC1 in human ovarian cancer. Int. J. Onc. 1998, 13:101-105.
82.    Zhang J-S, Nelson M, Wang L, Liu W, Qian C-P, Shridhar V, Urrutia R, Smith DI. Identification
       and chromosomal localization of CTNNAL1, a novel leucine zipper protein homologous to a-
       catenin. Genomics 1998; 54:149-154.
83.    Gemmill R, West JD, Boldog F, Sugita M, Robinson LJ, Smith DI, Li F, Drabkin HA. The
       hereditary renal cancer 3;8 translocation fuses FHIT to TRC8, a gene related to the hedgehog
       receptor, patched. Proc. Natl. Acad. Sci. USA 1998; 95:9572-9577.
84.    Huang H, Reed CP, Mordi A, Lomberk G, Wang L, Shridhar V, Hartmann L, Jenkins R, Smith
       DI. Frequent deletions within FRA7G at 7q31.2 in invasive epithelial ovarian carcinomas. Genes
       Chromosom. Cancer 1999; 24:48-55.
85.    Yokomizo A, Mia M, Tindall DJ, Cheng L, Bostwick DG, Naito S, Smith DI, Liu W. Over-
       expression of the wild type p73 gene in invasive bladder cancer. Oncogene. 1999; 18:1629-1633.
86.    Yokomizo A, Mai M, Bostwick DG, Tindall DJ, Qian J, Cheng L, Jenkins RB, Smith DI, Liu W.
       Mutation and expression analysis of the p73 gene in prostate cancer. Prostate 1999; 39: 94-100.
87.    Mai M, Qian C, Yokomizo A, Smith DI, Liu W. Cloning of human conductin (axin), a gene
       mapping to chromosome 17q23-24. Genomics 1999; 55:341-344.
88.    Wang L, Darling J, Zhang J-S, Liu W, Smith DI. Allele-specific late replication and fragility of
       the most active common fragile site, FRA3B. Human Mol Genet 1999; 8:431-437.
89.    Shridhar V, Jett JR, Smith DI. Molecular advances in the biology of premalignant lesions of lung
       cancer. Respiratory Care Matters 1999, 3:14-15.
90.    Huang H, Reed CP, Zhang J-S, Shridhar V, Wang L, Bright R, Smith DI. Carboxypeptidase A3
       (CPA3): A novel gene highly induced by histone decetylase inhibitors during differentiation of
       prostate epithelial cancer cells. Cancer Res. 1999, 59:2981-2988.
91.    Shridhar V, Staub J, Huntley B, Cliby W, Jenkins R, Pass HI, Hartmann L, Smith DI. A novel
       region of deletion on chromosome 6q23.3 spanning less than 500 Kb in high grade invasive
       epithelial ovarian cancer. Oncogene 1999; 18:3913-3918.
92.    Schwartz DI, Lindor NM, Walsh-Vockley C, Roche PC, Mai M, Smith DI, Liu W, Couch F. p73
       mutations are not associated with sporadic and hereditary breast cancer. Breast Cancer Research
       and Treatment 1999; 58:25-29.
93.    Kawakami M, Staub J, Cliby W, Hartmann L, Smith DI, Shridhar V. Involvement of H-cadherin
       (CDH13) on 16q in the region of frequent deletion in ovarian cancer. Int. J. of Oncology 1999;
       15:715-720.
94.    Vockley J, Rogan PK, Anderson BD, Willard J, Seelan RS, Smith DI, Liu W. Exon skippping in
       isovaleric acidemia caused by point mutations in the IVD gene. Amer J Hum Genet 2000; 66:356-
       367.
95.    Wang L, Darling J, Zhang J-S, Liu W, Qian J, Bostwick D, Hartmann L, Jenkins R, Smith DI.
       Loss of expression of the DRR-1 gene at chromosomal band 3p21.1 in renal cell carcinoma. Genes
       Chromosom Cancer. 2000; 27: 1-10.
96.    Liu W, Mai M, Yokomizo A, Qian C, Tindall DJ, Smith DI, Thibodeau SN. Differential
       expression and allelotyping of the p73 gene in neuroblastoma. Int. J. Oncology, 2000; 16:181-185.
97.    Ren S, Smith MJ, Louro ID, Mckie-Bell P, Rosa Bani M, Wagner M, Zochodne B, Redden DT,
       Grizzle WE, Wang N-D, Smith DI, Herbst RA, Bardenheuer W, Opalka W, Schutte J, Trent JM,
       Ben-David Y, Ruppert JM. The p44 locus, encoding a subunit of the proteasome regulatory
       particle, is amplified during progression of cutaneous malignant melanoma. Oncogene, 2000,
       19:1419-1427.
98.    McIver B, Grebe SK, Wang L, Hay ID, Yokomizo A, Liu W, Goellner JR, Grant CS, Smith DI,
       Eberhardt NL. FHIT and tsg101 in thyroid tumors: aberrant transcripts reflect abnormal RNA
       processing events of uncertain pathogenetic or clinical significance. Clin. Endocrinol. 2000;
       52:749-757.
99.    Seelan RS, Qian C, Yokomizo A, Bostwick DG, Smith DI, Liu W. Structural organization of
       human acid ceramidase and expression in prostate cancer. Genes Chromosom Cancer 2000;
       29:137-146.
100.   Liu W, Dong X, Mai M, Seelan R, Taniguchi K, Krishnadath KK, Halling KC, Cunningham JM,
       Qian C, Christensen E, Roche PC, Smith DI, Thibodeau SN. Activation of b-catenin-TCF
                                                   -14-
          Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 72 of 117


       signaling by mutated human conductin (AXIN2) in colorectal cancer with defective mismatch
       repair. Nature Genetics 2000; 26:146-147.
101.   Krummel KA, Roberts LR, Kawakami M, Glover TW, Smith DI. The characterization of the
       common fragile site FRA16D and its involvement in multiple myeloma translocations. Genomics
       2000; 69:37-46.
102.   Irwin M, Marin MC, Phillips AC, Seelan RS, Smith DI, Liu W, Flores ER, Tsai KY, Jacks T,
       Vousden KH, Kaelin WG. Role of the p53 homologue p73 in E2F-1-induced apoptosis. Nature
       2000; 407:645-648.
103.   Thorland EC, Myers SL, Persing DH, Sarkar G, McGovern RM, Gostout BS, Smith DI. HPV16
       integrations in cervical tumors frequently occur in common fragile sites. Cancer Res. 2000;
       60:5916-5921.
104.   Zhang J-S, Wang L, Huang H, Nelson M, Smith DI. Keratin 21 (K21), a novel acidic keratin, is
       highly induced by histone deactylase inhibitors during differentiation of pancreatic cancer cells.
       Genes Chromosom Cancer 2001; 30:123-135.
105.   Acquati F, Morelli C, Cinquetti R, Bianchi M, Porrini D, Varesco L, Gismondi V, Rocchetti R,
       Taveli S, Possati L, Magnanini C, Tibiletti MG, Bernasconi B, Daidone MG, Shridhar V, Smith
       DI, Negrini M, Barbanti-Brodano G, Taramelli R. Cloning and characterization of a senesence
       inducing and class II tumor suppressor gene in ovarian carcinoma at chromosome region 6q27.
       Oncogene 2001; 20:980-988.
106.   Shridhar V, Bible KC, Staub J, Avula R, Lee YK, Kalli K, Huang H, Hartmann LC, Kaufmann
       SH, Smith DI. Loss of expression of a new member of the DNAJ protein family confers resistance
       to chemotherapeutic agents used in the treatment of ovarian cancer. Cancer Res. 2001; 61:4258-
       4265.
107.   Shridhar V, Lee J, Pandita A, Iturria S, Avula R, Staub J, Morrissey M, Calhoun E, Sen A, Kalli K,
       Keeney G, Roche P, Cliby W, Lu K, Schmandt R, Mills GB, Bast RC, James D, Couch FJ,
       Hartmann LC, Lillie J, Smith DI. Genetic analysis of early versus late stage ovarian tumors.
       Cancer Research 2001; 61:5895-5904.
108.   Murillo H, Huang H, Schmidt LJ, Smith DI, Tindall DJ. Role of PI3K signaling in survival and
       progression of LNCaP prostate cancer cells to the androgen refractory state. Endocrinology 2001;
       142:4795-4805.
109.   Shridhar V, Sen A, Chien J, Staub J, Avula R, Kovats S, Lee J, Lillie J, Smith DI. Identification of
       under-expressed genes in early and late stage primary ovarian tumors by suppression subtraction
       hybridization. Cancer Res, 2002; 62:262-270.
110.   Smith DI. Transcriptional profiling develops molecular signatures for ovarian tumors. Cytometry
       2002: 47:60-62.
111.   Hellman A, Zlotorynski E, Scherer SW, Cheung J, Vincent JB, Smith DI, Trakhtenbrot L, Kerem
       B. A role for common fragile site induction in amplification of human oncogenes. Cancer Cell
       2002; 1:89-97.
112.   Krummel KA, Denison SR, Calhoun E, Smith DI. The common fragile site FRA16D and its
       associated gene WWOX are highly conserved in mouse at Fra8E1. Genes Chromosomes Cancer
       2002; 34:154-167.
113.   Denison SR, Becker NA, Ferber MJ, Phillips LA, Kalli KR, Lee J, Lillie J, Smith DI, and Shridhar
       V. Transcriptional profiling reveals several common fragile site genes are down-regulated in
       ovarian cancer. Genes Chromosom Cancer 2002; 34:406-415.
114.   Taniguchi K, Roberts LR, Aderca IN, Dong X, Qian C, Murphy LM, Nagorney DM, Burgart LJ,
       Roche PC, Smith DI, Ross JA, and Liu W. Mutational spectrum of beta-catenin, AXIN1, and
       AXIN2 in hepatocellular carcinomas and hepatoblastomas. Oncogene 2002; 21:4863-4871.
115.   Calhoun ES, McGovern RM, Janney CA, Cerhan JR, Iturria SJ, Smith DI, Gostout BS, and
       Persing DH. Host genetic polymorphism analysis in cervical cancer. Clin Chem 2002; 48:1218-
       1224.
116.   Morelli C, Karayiann E, Magnanini C, Mungall AJ, Thorland E, Negrini M, Smith DI, Barbanti-
       Brodano G. Cloning and characterization of the common fragile site FRA6F haboring a replicative
       senescence gene and frequently deleted in human tumors. Oncogene 2002; 21:7266-7276.
117.   Becker NA, Thorland EC, Denison SR, Phillips LA, and Smith DI. Evidence that instability
       within the FRA3B regions extends for four megabases. Oncogene 2002; 21:8713-8722.
118.   Thorland EC, Myers SL, Gostout BS, and Smith DI. Common fragile sites are preferential targets
       for HPV16 integrations in cervical tumors. Oncogene 2003; 21: 8713-8722.
                                                    -15-
        Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 73 of 117


119. Callahan G, Denison SR, Phillips LA, Shridhar V, and Smith DI. Characterization of the common
     fragile site, FRA9E, and its potential role in ovarian cancer. Oncogene 2003: 22: 590-601.
120. Bast RC, Urban N, Shridhar V, Smith DI, Zhang Z, Skates S, Lu K, Liu J, Fishman D, and Mills
     G. Early detection of ovarian cancer: promise and reality. Cancer Treat Res 2002: 107:61-97.
121. Dong X, Wang L, Taniguchi K, Wang X, Cunninghama JM, McDonnell SK, Zian C, Marks AF,
     Slager SL, Peterson BJ, Smith DI, Cheville JC, Blute ML, Jacobsen SJ, Schaid DJ, Tindall DJ,
     Thibodeau SN, and Liu W. Mutations in CHEK2 associated with prostate cancer risk. Am J Hum
     Genet 2003: 72: 270-280.
122. Bodmer W, Liu E, Gray J, Rodland K, Smith DI, Tsang B, Trench GC. Discussion: Somatic
     genetics and signaling/genomics; proteomics. Gyn Onc 2003: S22-S24.
123. Lai J, Chien J, Staub JK, Avula R, Greene EL, Matthews TA, Smith DI, Kaufmann SH, Roberts
     LR, Shridhar V. Loss of HSulf-1 up-regulates heparin binding growth factor signaling in cancer. J.
     Biol Chem 2003, 278: 23107-23117.
124. Petrova P, Raibekas A, Pevsner J, Vigo N, Anafi M, Moore M, Peaire A, Shridar V, Smith DI,
     Kelly J, Durocher Y, Commissiong J. MANF: A new mesencephalic astrocyte-derived
     neurotrophic factor with selectivity for dopaminergic neurons. J Mol Neurosci 2003, 20: 173-188.
125. Ferber MJ, Montoya DP, Yu C, Aderca I, McGee A, Thorland EC, Nagorney DM, Gostout BS,
     Burgart LJ, Boix L, Bruix J, McMahon BJ, Cheung TK, Chung TKH, Wong YF, Smith DI,
     Roberts LR. Integrations of hepatitis B (HBV) and human papillomavirus (HPV) into the human
     telomerase reverse transcriptase (hTERT) gene in liver and cervical cancers. Oncogene 2003, 22:
     3813-3820.
126. Tanyi JL, Hasegawa Y, Lapushin R, Morris AJ, Wolf JK, Berchuck A, Lu K, Smith DI, Kalli K,
     Hartmann L, McCune K, Fishman D, Broaddus R, Cheng KW, Atkinson EN, Yamal JM, Bast RC,
     Felix EA, Newman RA, Mills GB. Role of decreased levels of LPP-1 in accumulation of
     lysophosphatidic acid (LPA) in ovarian cancer. Clin Cancer Res 2003, 9: 3534-3545.
127. Denison SR, Callahan G, Becker NA, Phillips LA, Smith DI. Characterization of FRA6E and its
     potential role in autosomal recessive juvenile parkinsonism and ovarian cancer. Genes Chromosom
     Cancer 2003; 38: 40-52.
128. Ferber MJ, Thorland EC, Brink AATP, Phillips LA, McGovern R, Gostout BS, Cheung TH,
     Chung TKH, Wong YF, Smith DI. Preferential integration of human papillomavirus type 18 near
     the c-myc locus in cervical carcinomas. Oncogene 2003, 22: 7233-7242.
129. Denison SR, Wang F, Becker NA, Phillips LA, Mueller B, Kock N, Klein C, Smith DI.
     Alterations in the common fragile site gene PARK2 in ovarian and other cancers. Oncogene 2003;
     22: 8370-8378.
130. Lai J-P, Chien J, Moser DR, Staub JK, Aderca I, Montoya D,P, Matthews TA, Najorney DM,
     Cunningham JM, Smith DI, Greene EL, Shridhar V, Roberts LR. hSULF1 sulfatase promotes
     apoptosis of hepatocellular cancer cells by decreasing heparin-binding growth factor signaling.
     Gastroenterology 2004; 126: 231-248.
131. Lai JP, Chien J, Strome SE, Staub J, Montoya DP, Greene EL, Smith DI, Crowl RM, Kaufmann
     SH, and Shridhar V. HSulf-1 modulates HGF mediated tumor cell invasion and signaling in head
     and neck squamous cell carcinoma. Oncogene 2004; 23: 1439-1447.
132. Chien J, Bible KC, Staub J, Lee YK, HuS-I, Erickson-Johnson MR, Couch FJ, Smith DI, Crowl
     RM, Kaufmann SH, Shridhar V. A candidate tumor suppressor HtrA1 is downregulated in ovarian
     cancer. Oncogene 2004; 23: 1636-1644.
133. Wang F, Denison SR, Hall Becker NA, Phillips LA, Kock N, Schule B, Klein C, Smith DI..
     Parkin gene alterations in hepatocellular carcinoma. Genes Chromosom Cancer 2004; 40: 85-96.
134. Petrova PS, Raibekas A, Pevsner J, Vigo N, Anafi M, Moore MK, Peaire A, Shridhar V, Smith
     DI, Kelly J, Durocher Y, Commissiong JW. Discovering novel phenotype-selective neurotrophic
     factors to treat neurodegenerative diseases. Prog Brain Res 2004; 146: 168-183.
135. Pett MR, Alazawi WO, Roberts I, Dowen S, Smith DI, Stanley MA, Coleman N. Acquisition of
     high-level chromosomal instability is associated with integration of human papillomavirus type 16
     in cervical keratinocytes. Cancer Res 2004; 64: 1359-1368.
136. Lu KH, Patterson AP, Wang L, Marzuez RT, Atkinson EN, Baggerly KA, Ramouth LR, Rosen
     DG, Liu J, Hellstrom I, Smith DI, Hartmann L, Fishman D, Berchuck A, Schmandt R, Whitaker
     R, Gershenson D, Mills G, Bast RC. Selection of potential markers for epithelial ovarian cancer
     with gene expression arrays and recursive partition analysis. Clin Cancer Res 2004; 10: 3291-300.

                                                 -16-
        Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 74 of 117


137. Ferber M, Eilers P, Schuuring E, Fenton JA, Fleuren GJ, Kenter G, Szhuhai K, Smith DI, Raap
     AK, Brink AA. Positioning of cervical carcinoma and Burkitt’s lymphoma translocation
     breakpoints with respect to the human papillomavirus integration cluster in FRA8C at 8q24.13.
     Cancer Genetics Cytogenet 2004; 154: 1-9.
138. Eisenhofer G, Bornstein SR, Brouwers FM, Cheung N-K V, Dahia PL, de Krijger RR, Giordano
     TJ, Greene LA, Goldstein DS, Lehnert H, Manger WM, Maris JM, Neumann HPH, Pacak K,
     Shulkin BL, Smith DI, Tischler AS, Young WF. Malignant pheochromocytoma: Current status
     and new initiatives for future progress. Endocrine-Related Cancer 2004; 11: 423-436.
139. Yu, T, Ferber MJ, Cheung TH, Chung TKH, Fu WY, Smith DI. The role of viral integration in the
     development of cervical cancer. Cancer Genetics and Cytogenetics 2005; 158: 27-34.
140. Wang F, Zhu Y, Huang Y, McAvoy S, Johnson WB, Prendergast F, Cheung TH, Chung TKH, Lo
     KWK, Yim SF, Yu MMY, Ngan HYS, Wong YF, Smith DI. Transcriptional repression of WEE1
     by Kruppel-like factor 2 is involved in DNA-damage induced apoptosis. Oncogene 2005; 24:3875-
     85.
141. Huang H, Wang F, Regan KM, Wang D, Smith DI, Tindall DJ. Skp2 inhibits FOXO1 in tumor
     suppression through ubiquitin-mediated degradation. Proc Natl Acad Sci USA 2005; 102: 1649-54.
142. Hartmann LC, Lu KH, Linette GP, Cliby WA, Kalli KR, Gershenson D, Bast RC, Stec J, Iartchouk
     N, Smith DI, Ross JS, Hoersch S, Shridhar V, Lillie J, Kaufmann SH, Clark EA, Damokosh AI.
     Gene expression profiles predict early relapse in ovarian cancer following platinum paclitaxel
     chemotherapy (CCR-04-1673). Clinical Cancer Research 2005; 11: 2149-2155.
143. Zhang JS, Gong A, Cheville JC, Smith DI, Young CY. AGR2, an androgen-inducible secretory
     protein overexpressed in prostate cancer. Genes Chromosom Cancer 2005; 43: 249-259.
144. Chien J, Staub J, Avula R, Zhang H, Liu W, Hartmann L, Kaufmann SH, Smith DI, Shridhar V.
     Epigenetic silencing of TCEAL7 (Bex4) in ovarian cancer. Oncogene 2005; 24:5089-5100.
145. Dowdy SC, Gostout BS, Shridhar V, Wu X, Smith DI, Podratz KC, Jiang SW. Biallelic
     methylation and silencing of paternally expressed gene (PEG3) in gynecologic cancer cell lines.
     Gynecol Oncol 2005; 99(1):126-34. Epub ahead of print.
146. Marquez RT, Baggerly KA, Patterson AP, Liu J, Broaddus R, Frumovitz M, Atkinson EN, Smith
     DI, Hartmann L, Fishman D, Berchuck A, Whitaker R, Gershenson DM, Mills GB, Bast RC, Lu
     KH. Patterns of gene expression distinguish histotypes of epithelial ovarian cancer that correlate
     with those in normal fallopian tube, endometrium & colon. Clin Cancer Res 2005;11(17):6116-26.
147. Smith DI, Zhu Y, McAvoy S, Kuhn R. Common fragile sites, extremely large genes, neural
     development and cancer. Cancer Lett. 2006; 232(1):48-57. Epub Oct 10, 2005.
148. Zhu Y, McAvoy S, Kuhn R, Smith DI. RORA, a large common fragile site gene, is involved in
     cellular stress response. Oncogene 2006; 25: 2901-2908.
149. Wong YF, Cheung TH, Tsao GS, Lo KW, Yim YF, Wang VW, Heung MM, Chan SC, Can LK,
     Ho TW, Wong KW, Li C, Guo Y, Chung TK, Smith DI. Genome-wide gene expression profiling
     in cervical cancer in Hong Kong women by oligonucleotide microarray. Int J Cancer 2006; 118:
     2461-2469.
150. Kim J-E, McAvoy SA, Smith DI, Chen J. Human TopBP1 monitors genome integrity during
     normal S phase. Mol Cell Biol 2005; 25: 10907-10915.
151. Wong YF, Sahota DS, Cheung TH, Lo KW, Yim SF, Chung TK, Chang AM, Smith DI. Gene
     expression pattern associated with radiotherapy sensitivity in cervical cancer. Cancer J 2006; 12:
     189-193.
152. Reshmi SC, Huang X, Schoppy DW, Black RC, Saunders WS, Smith DI, Gollin SM. Relationship
     between FRA11F and 11q13 gene amplification in oral cancer. Genes Chromosom Cancer 2006;
     46: 143-154.
153. Wong YF, Cheung TH, Lo KW, Yim SF, Siu NS, Chan SC, Ho TW, Wong KW, Yu MY, Wang
     VW. Li C, Gardner GJ, Bonome T, Johnson WB, Smith D, Chung TK, Birrer MJ. Identification of
     molecular markers and signaling pathway in endometrial cancer in Hong Kong Chinese women by
     genome-wide gene expression profiling. Oncogene 2006; 26:1971-1982.
154. Smith DI, McAvoy S, Zhu Y, Perez D. Large common fragile site genes and cancer. Seminars in
     Cancer Biology 2007; 17: 31-41.
155. McAvoy S, Ganapathiraju SC, Ducharme-Smith AL, Pritchett JR, Kosar F, Perez DS, Zhu Y,
     James CD, Smith DI. Non-random inactivation of large common fragile site genes in different
     cancers. Cytogenet Genome Res 2007; 118: 260-269.

                                                 -17-
        Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 75 of 117


156. Lewis JD, Payton LA, Whitford JG, Byrne JA, Smith DI, Yang L, Bright RK. Induction of
     tumorigenesis and metastasis by the murine homologue of tumor protein D52. Mol Cancer Res
     2007; 5: 133-144.
157. Ukpo OC, Moore EJ, Smith DI. Human papillomavirus and oropharyngeal cancer. New Eng J
     Med 2007; 357: 1156-1158.
158. Poland GA, Ovsynannikova IG, Jacobson RM, Smith DI. Heterogeneity in vaccine immune
     response: the role of immunogenetics and the emerging field of vaccinomics. Clin Pharmacol
     Ther. 2007;
159. McAvoy S, Yu Z, Perez DS, Jame CD, Smith DI. Disabled -1 (Dab1) is a large common fragile
     site gene which is inactivated in multiple cancers. Genes, Chromosomes Cancer 2008, 47: 165-
     174.
160. McAvoy S, Ganapathiraju S, Perez DS, James CD, Smith DI. DMD and IL1RAPL1: Two large
     adjacent genes localized within a common fragile site (FRAXC) have reduced expression in
     cultured brain tumors. Cytogen Genome Res 2008, 119: 196-203.
161. Perez DS, Hoage TR, Pritchett JR, Ducharme-Smith AL, Halling ML, Ganapathiraju SC, Streng
     PS, Smith DI. Long abundantly expressed non-coding transcripts are altered in cancer. Hum
     Molec Genet 2008, 17: 642-655.
162. Wong YF, Chung TK, Wang VW, Smith DI. DNA microchips to identify molecular signatures in
     cervical cancers. Methods Mol Biol, 2007, 385: 87-101.
163. Soderberg C, Perez DS, Ukpo OC, Liang X, O’Reilly AG, Moore EJ, Kademani D, Smith DI.
     Differential loss of expression of common fragile site genes between oral tongue and
     oropharyngeal squamous cell carcinomas. Cytogenet Genome Res 2008; 121: 201-210.
164. Zou H, Taylor WR, Harrington JJ, Hussain FT, Cao X, Loprinzi CL, Levine TR, Rex DK, Ahnen
     D, Knigge KL, Lance P, Jiang X. Smith DI, Ahlquist DA. High detection rates of colorectal
     neoplasia by stool DNA testing with a novel digital melt curve assay. Gastroenterology 2009, 136:
     459-470.
165. Chung TK, Cheung TH, Huen NY, Wong KW, Lo KW, Yim SF, Siu NS, Wong YM, Tsang PT,
     Pang MW, Yi MY, To KF, Mok SC, Wang VW, Li C, Cheung AY, Doran G, Birrer MJ, Smith
     DI, Wong YF. Dysregulated microRNAs and their predicted targets associated with endometrioid
     endometrial adenocarcinoma in Hong Kong Women. Int J Cancer 2009; 124: 1358-1365.
166. Ukpo OC, Pritchett CV, Lewis JE, Weaver AL, Smith DI, Moore EJ. Human papillomavirus-
     associated oropharyngeal squamous carcinomas: primary tumor burden and survival in surgical
     patients. An Otol Rhinol Laryngol 2009; 118: 368-373.
167. Dhiman N, Smith DI, Poland GA. Next-generation sequencing: a transformative tool for
     vaccinology. Expert Rev Vaccines 8: 963-967.
168. Asmann YW, Klee EW, Thompson EA, Perez EA, Middha S, Oberg AL, Therneau TM, Smith
     DI, Poland GA, Wieben Ed, Kocher, JP. 3’ tag digitial gene expression profiling of human brain
     and universal reference RNA using Illumina Genome Analyzer. BMC Genomics 2009; 10: 531.
169. Laborde RR, Novakova V, Olsen KD, Kasperbauer JL, Moore EJ, Smith DI. Expression profiles
     of viral responsive genes in oral and oropharengyeal cancers. Eur J Cancer 2010, 46: 1153-1158.
170. Tuch BB, Laborde RR, Xu X, Gu J, Chung CG, Monighetti CK, Stanley SJ, Olsen KD,
     Kasperbauer JL, Moore EJ, Broomer AJ, Tan R, Brzoska PM, Muller MW, Siddiqui AS, Asmann
     YW, Sun Y, Kuersten S, Barker MA, De La Vega FM, Smith DI. Tumor transcriptome
     sequencing revals allelic expression imbalances associated with copy number alterations. Plos One
     2010; 19:5(2):e9317.
171. Silva JM, Perez DS, Pritchett JR, Halling ML, Tang H, Smith DI. Identification of long stress-
     responsive non-coding transcripts that have altered expression in cancer. Genomics 2010: 95: 355-
     362.
172. Mitsui J, Takahashi Y, Goto J, Tomiyama H, Ishikawa S, Yoshino H, Minami N, Smith DI, Leage
     S, Aburatani H, Nishino I, Brice A, Hattori N, Tsumi S. Mechanism of genomic instabilities
     underlying two common fragile site-associated loci, PARK2 and DMD, in germ cell and cancer
     cell lines. Amer J Hum Genet 2010, 87: 75-89.
173. Feldman AL, Dogan A, Smith DI, Law ME, Ansell SM, Johnson SH, Porcher JC, Ozsan N,
     Wieben ED, Eckloff BW, Vasmatzis G. Discovery of recurrent t(6;7)(p25.3;q32.3) translocations
     in ALK-negative anaplastic large cell lymphomas by massively-parallel genomic sequencing.
     Blood 2011; 117(3):915-9.

                                                 -18-
        Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 76 of 117


174. Silva JM, Berres MW, Ma XH, Smith DI. LSINCT5 is over-expressed in breast and ovarian
     cancer and affects cellular proliferation. RNA Biology 2011; 8(3):496-505.
175. Klein CJ, Botuyan MV, Wu Y, Ward CJ, Nicholson GA, Hammans S, Hojo K, Yamanashi H,
     Karpf AR, Wallace DC, Simon M, Lander C, Cunningham JM, Smith GE, Litchy wJ, Boes B,
     Atkinson EJ, Middha S, Dyck PJ, Parisi JE, Mer G, Smith DI, Dyck PJ. Mutations of DNA
     methyltransferase 1 causes hereditary sensory neuropathy with dementia and hearing loss. Nature
     Genetics 2011; 43(6):595-600.
176. Chung TK, Lau TS, Cheung TH, Yim SF, Lo KW, Siu NS, Chan LK, Yu MY, Kwong J, Doran G,
     Barroilhet LM, Ng AS, Wong RR, Wang VW, Mok SC, Smith DI, Berkowitz RS, Wong YF.
     Dysregulation of microRNA-204 mediates migration and invasion of endometrial cancer by
     regulating FOXC1. Int J Cancer 2012; 130(5): 1036-1045.
177. Li Y, Chien J, Smith DI, Ma J. FusionHunter: identifying fusion transcripts in cancer using paired-
     end RNA-seq. Bioinformatics 2011: 27(12): 1708-1710.
178. Janus JR, Laborde RR, Greenberg AJ, Wang VW, Wei W, Trier A, Olsen SM, Moore EJ, Olsen
     KD, Smith DI. Laryngoscope 2011: 121(12): 2598-2603.
179. Laborde RR, Wang VW, Smith TM, Olson NE, Olsen SM, Garcia JJ, Olsen KD, Moore EJ,
     Kasperbauser JL, Tombers NM, Smith DI. Transcriptional profiling by sequencing of
     oropharyngeal cancer. Mayo Clinic Proc 2012: 31(3): 195-205.
180. Peterson LM, Kipp BR, Halling KC, Kerr SE, Smith DI, Distad TJ, Clayton AC, Medeiros F.
     Molecular characterization of endometrial cancer: a correlative study assessing microsatellite
     instability, MLH1 hypermethylation, DNA mismatch repair protein expression, and PTEN,
     PIK3CA, KRAS, and BRAF mutation analysis. Int J Gynecol Pathol; 2012: 31(3): 195-205.
181. Cheung TH, Man KN, Yu MY, Yim SF, Siu NS, Lo KW, Doran G, Wong RR, Wang VW, Smith
     DI, Worley MJ Jr., Berkowitz RS, Chung TK, Wong YF. Dysregulated microRNAs in the
     pathogenesis and progression of cervical neoplasm. Cell Cycle 2012; 11(15): 2876-2884.
182. Wang VW, Laborde RR, Asmann YW, Li Y, Ma J, Eckloff BW, Tombers NM, Olsen SM, Moore
     EJ, Olsen KD, Smith DI. Search for chromosome rearrangements: New approaches toward
     discovery of novel translocations in head and neck squamous cell carcinoma. Head Neck. 2013:
     35: 831-835.
183. Vasmatzis G, Johnson SH, Knudson RA, Ketterling RP, Braggio E, Fonseca R, Viswanatha DS,
     Law ME, Kip NS, Ozsan N, Grebe SK, Frederick LA, Eckloff BW, Thompson EA, Kadin ME,
     Milosevic D, Porcher JC, Asmann YW, Smith DI, Kovtun IV, Ansell SM, Dogan A, Feldman AL.
     Genome-wide analysis reveals recurrent structural abnormalities of TP63 and other p53-related
     genes in peripheral T-cell lymphomas. Blood 2012; 120(11): 2280-2289.
184. Laborde RR, Janus JR, Olsen SM, Wang VW, Garcia JJ, Graham RP, Moore EJ, Olsen KD,
     Kasperbauser JL, Price DL, Berres M, Halling G, Smith DI. Human papillomavirus in
     oropharyngeal squamouse cell carcinoma: Assessing virus presence in normal tissue and activity in
     cervical metastasis. Laryngoscope 2012: 122: 2707-2711.
185. Haralambieva IH, Obserg AL, Ovsyannikova IG, Kennedy RB, Grill DE, Middha S, Bot BM,
     Wang VW, Smith DI, Jacobson RM, Poland GA. Genome-wide characterization of transcriptional
     patterns in high and low antibody responders to rubella vaccination. PLoS One 2013: 8(5): e62149.
186. Lasho T, Johnson SH, Smith DI, Crispino JD, Pardanani A, Vasmatzis G, Tefferi A. Identification
     of submicroscopic genetic changes and precise mapping in myelofibrosis using high resolution
     mate-pair sequencing. Am J Hematol 2013: 88(9): 741-746.
187. Gao G, Johnson SH, Kasperbauer JL, Eckloff BW, Tombers NM, Vasmatzis G, Smith DI. Mate
     pair sequencing of oropharyngeal squamous cell carcinomas reveals that HPV integration occurs
     much less frequently than in cervical cancer. J Clin Virol 2014: 59(3): 195-200.
188. Gao G, Kasperbauer JL, Tombers NM, Wang V, Mayer K, Smith DI. A selected group of large
     common fragile site genes have decreased expression in oropharyngeal squamous cell carcinomas.
     Genes, Chromosomes Cancer 2014; 53(5): 392-401.
189. Klein CJ, Middha S, Duan X, Wu Y, Litchy WJ, Gu W, Dyck PJ, Gavrilova RH, Smith DI,
     Kocher JP, Dyck PJ. Application of whole exome sequencing in undiagnosed inherited
     polyneuropathies. J Neurol Neurosurg Psychiatry 2014; Mar 6. Doi:10.1136/jnnp-2013-306740.
190. Lasho TL, Pardanani A, Tefferi A, Smith DI. Altered expression of tumor suppressor PHF20 in
     myeloproliferative neoplasms. Leukemia 2014 Mar 28.doi:10.1038/leu.2014.117.


                                                  -19-
        Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 77 of 117


191. Gao G, Tombers N, Kasperbauer J, Smith DI. Prognostic significance of decreased expression of
     six large common fragile site genes in oropharyngeal squamous cell carcinomas. Translational
     Oncology, 2014, 7(6): 726-731.
192. Gao G, Smith DI. WWOX, large common fragile site genes and cancer. Exp Biol Med 2015;
     240(3): 285-295.
193. Gao G, Smith DI. Very large common fragile site genes and their potential role in cancer
     development. Cell Mol Life Sci 2015; 71(23): 4601-4615.
194. Stoddard DG Jr., Keeney MG, Gao G, Smith DI, Garcia JJ, O’Brien EK. Transcriptional activity
     of HPV in inverted papilloma demonstrated by in situ hybridization for E6/E7 mRNA.
     Otolaryngol Head Neck Surg 2015; 152(4): 752-758.
195. Gao G, Smith DI. Mate-pair sequencing as a powerful clinical tool for the characterization of
     cancers with a DNA viral etiology. Viruses 2015; 7(8): 4507-4528.
196. Brobst TD, Garcia JJ, Price KA, Gao G, Smith DI, Price DL. Concurrent human papillomavirus-
     positive squamous cell carcinoma of the oropharynx in a married couple. Case Rep Otolaryngol
     2016; 8481235.
197. Gao G, Johnson SH, Vasmatzis G, Pauley CE, Tombers NM, Kasperbauer JL, Smith DI. Common
     fragile sites (CFS) and extremely large CFS genes are targets for human papillomavirus
     integrations and chromosome rearrangements in oropharyngeal squamous cell carcinoma. Genes
     Chromosomes Cancer 2017; 56(1): 59-74.
198. Gao G, and Smith DI. How can mate-pair sequencing (MP-Seq) be used for cancer patients?
     Molecular Diagnostics 2017, 17(1): 1-3.
199. Gao G, and Smith DI. Role of the common fragile sites in cancers with a human papillomavirus
     etiology. Cytogenet Genome Res 2016: 150(3-4): 217-226.
200. Gao G, and Smith DI. Human papillomavirus and the development of different cancers. Cytogenet
     Genome Res 2016: 150(3-4): 185-193.
201. Chung TKH, Cheung TH, Yim SF, Yu MY, Chiu RWK, Lo KWK, Lee IPC, Wong RRY, Lau
     KKM, Wang VW, Worley MJ Jr., Elias KM, Flascone SJ, Smith DI, Berkowitz RS, Wong YF.
     Liquid biopsy of PIK3CA mutations in cervical cancer in Hong Kong Chinese women. Gynecol
     Oncol 2017: 146(2): 334-339.
202. Smith DI. Sequencing Buyers Guide. Front Line Genomics, Sept. 20, 2018.
203. Gao G, Wang J, Kasperbauer J, Tombers NM, Teng F, Gou H, Zhao Y, Bao Z, and Smith DI.
     Whole genome sequencing reveals complexity in both HPV sequences present and HPV
     integrations in HPV-positive oropharyngeal squamous cell carcinomas. BMC Cancer, 2019: 19(1):
     352.doi: 10.1186S12885-019-5536-1.

REVIEW ARTICLES:
1. Davies JE, Smith DI. Plasmid determined resistance to anti-microbial agents. Ann. Rev.
   Microbiol. 1978; 32:469-518.
2. Smith DI, Huang H, and Wang L. Common fragile sites and cancer. Int. J. Onc. 1998;12:187-196.

BOOKS AND CHAPTERS:
1. Sehgal PB, Sagar AD, Braude IA, Smith DI. Heterogeneity of human alpha and beta interferons.
   In: The Biology of the Interferon System. Elsevier Press, Rotterdam, 1981.
2. Kaplan MH, Smith DI, Sundick RS. Cloning and characterization of a gene induced early in
   chicken T cell activation. In: Avian Immunology in Progress. Tours, France, Editor: F. Coudert.
   Paris, 1993.
3. Smith DI, Liu W, Shridhar V, Paradee W. The cloning of tumor suppressor genes from the short
   arm of human chromosome 3 deleted during the formation of renal cell carcinoma. In: Biology of
   Renal Cell Carcinoma. Springer Verlag. Editors: R.M. Bukowski, J.H. Finke, and E.A. Klein. New
   York, 1995.
4. Smith DI, McAvoy S, Wang F. Common fragile site genes. In: Fragile Sites: New Discoveries and
   Changing Perspectives. Nova Science Publishers, Inc. Editors: I. Arrieta, O. Penagarikano, M.
   Telez. New York, pp. 193-222, 2007.
5. Smith DI, Zhu Y, McAvoy S, Kuhn R. Common fragile sites, extremely large genes, neural
   development and cancer. Submitted as part of a book summarizing the Fragilomics meeting held in
   Heidelberg, Germany, Feb. 17-19th, 2005. Published in Cancer Letters. 2006, 232: 48-57.
                                               -20-
        Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 78 of 117


6.   Silva JM, Smith DI. Long non-coding RNAs (lncRNAs) and cancer. Book on Long Non-Coding
     RNA.
7.   Gao G., Smith DI. Very large common fragile site genes and their potential role in cancer
     development. Cellular and Molecular Life Sciences, 2014.
8.   Gao G, Smith DI. WWOX, large common fragile site genes, and cancer. Theme book on WW
     containing proteins, For Experimental Biology and Medicine, 2014.
PUBLISHED ABSTRACTS:
1.  Mosegaard A, Smith DI, Madsen PO. Single daily dosage treatment of urinary tract infections
    with gentamicin. Second Annual Conference of Antimicrobial Agents and Chemotherapy,
    Chicago, 1973.
2.  Smith DI, Chakroborty P, Shafritz D. The molecular cloning in E. coli of rat liver albumin.
    Presented at the Annual Meeting of Liver Research, New Orleans, 1980.
3.  Smith DI, Wasmuth JJ, Hatfield GW. Amplification of asparagine syntethase activity in cultured
    CHO cells. Fed. Proc. 42:1983, Abstract #798.
4.  Gobel UB, Smith DI, Stanbridge EJ. A mycoplasma specific oligonucleotide derived from the 16s
    rRNA gene. American Society for Microbiology Meeting, 1985.
5.  Smith DI, Carlock LC, Wasmuth JJ. Isolation of a large number of unique random DNA
    fragments from a human-hamster somatic cell hybrid containing only human chromosome 3.
    Human Gene Mapping Conference 8, Helsinki, 1985.
6.  Smith DI, Vo T, Wasmuth JJ. Isolation of a large number of unique sequence random DNA
    fragments from human chromosome 3 that reveal polymorphic loci. American Society of Human
    Genetics Annual Meeting, Salt Lake City, 1985. Abstract #567.
7.  Smith DI. The isolation of a large number of unique sequence DNA probes that map to 3p14-p23.
    29th Annual Aspen Lung Conference, 1986.
8.  Gerber MJ, Smith DI, Firnhaber C, Scoggin C. Regional assignment of chromosome 3 specific
    DNA probes. American Society for Human Genetics Annual Meeting, Philadelphia, 1986.
    Abstract #458.
9.  Smith DI, Sutren M-M, Norum R, Bailey R, Gilbert J. Construction of a physical map for human
    chromosome 3. American Society for Human Genetics Annual Meeting, Philadelphia, 1986.
    Abstract #499.
10. Gilbert JD, Bailey R, Smith DI, Miller DA. In situ localization of chromosome 3-specific probes.
    Am. J. Hum. Genet. 1987; 41:A166.
11. Golembieski W, Gilbert JD, Hu Y, McIntyre M, Drabkin H, Smith DI. Progress in the physical
    dissection of human chromosome 3. Am. J. Hum. Genet. 1987; 41:A167.
12. Smith DI, Gilbert JD, Golembieski W. Constructing reproducible maps of mammalian
    chromosomes based upon cosmids containing clusters of rare restriction sites. Am. J. Hum. Genet.
    1987; 41:A185.
13. Geist R, Wasmuth J, Smith DI. Construction of a total human SacII-tiny-fragment (STF) library.
    Am. J. Hum. Genet. 1987; 41:A166.
14. Norum R, Smith DI. Isolation of probes specific for human chromosome 20 that detect RFLP
    restriction fragment length polymorphisms. Cytogenet. Cell Genet. 1987.
15. Norum R, Smith DI. Isolation of probes specific for human chromosome 20 that detect RFLP
    restriction fragment length polymorphisms. Am. J. Hum. Genet. 1987; 41:A179.
16. McIntyre M, Smith DI, Drabkin H. Regional localization of chromosome 3-specific cosmids
    containing clusters of rare restriction sites. Am. J. Hum. Genet. 1987; 41:A178.
17. Smith DI, Golembieski W, Geist R, Kinsman K, Kam D, Drabkin H. The isolation of sufficient
    cosmids containing clusters or rare restriction sites to completely saturate human chromosome 3.
    Somatic Cell Genetics Conference, 1988.
18. Hallat N, Palutki M, Smith DI, Kithier K. Various characteristics of the CO2 antigen on cells of
    chromosome T cell lymphocyte leukemia. Somatic Cell Genetics Conference, 1988.
19. Smith DI, Golembieski W, Kiousis S, Drabkin H, Lalley P. Gene map of human chromosome 3
    and corresponding mouse map. Cold Spring Harbor Symposium on Mapping and Sequencing the
    Human Genome, 1989.
20. Lalley P, Golembieski W, Kiousis S, Drabkin H, Smith DI. Comparative gene map of mouse
    chromosome 9 and human chromosome 3. Human Gene Mapping Conference 10, 1989.

                                                -21-
         Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 79 of 117


21.   Baldini A, Smith DI, Rocchi M, Miller OJ, Miller DA. A novel multichromsome alpha satellite
      family identified with a human chromosome 3-drived probe. Human Gene Mapping Conference
      10, 1989.
22.   Baldini A, Smith DI, Rocchi M, Miller OJ, Miller DA. Cloning and analysis of 100 kB of
      pericentromeric (Alphoid) DNA from human chromosome 3. Am. J. Hum. Genet. 1989; 45:A129.
23.   Smith DI, Kiousis S, Lalley P, Drabkin H, Smith S, Golembieski W. Gene map of human
      chromosome 3 and corresponding mouse map. Am. J. Hum. Genet. 1989; 45:A162.
24.   Kiousis S, Drabkin H, Seizinger B, Smith DI. Nine cosmids drived from 3p14.l-pter that identify
      restriction fragment length polymorphisms. Am. J. Hum. Genet. 1989; 45:A146.
25.   Hogan M, Green P, Moore K, Mondro S, Smith DI. Characterization of genomic clones of human
      monoamine oxidases. Am. J. Hum. Genet. 1989; 45:A162.
26.   Saldana R, Smith DI, Ming D, Wernette K, Butow R, Perlman P. SceII, a new rare cutting endo-
      nuclease. Cold Spring Harbor Conference on Mapping & Sequencing the Human Genome, 1990.
27.   Smith DI, Wang N-D. Progress in the cloning of the genes for small cell lung and renal cell
      carcinoma. Michigan American Cancer Society Conference, 1990.
28.   Smith DI, Green P, Carolyn K, Drabkin HA, Seizinger B. Progres in the cloning of the gene for
      Von Hippel Lindau disease. Am. J. Hum. Genet. 1990; 47:A19.
29.   Seizinger BR, Smith DI, Klauck SM, Whaley JM, Filling-Katz M, Neumann H, Anderson K,
      Freiman R, Decker J, Green J, Hsia E, Halperin J, Waziri M, Collins D, Drabkin H, Haines J.
      Toward the isolation of the gene causing Von Hippel Lindau Disease: Identification of tightly
      linked flanking markers. Am. J. Hum. Genet. 1990; 47:A17.
30.   Wang N, Smith S, Liu W, Drabkin HA, Smith DI. Molecular analysis of the constitutive fragile
      site mapping at 3p14.2. Am. J. Hum. Genet. 1990; 47:A23.
31.   Klauck SM, Menon A, Whaley JM, Smith DI, Drabkin HA, Seizinger BR. Identification of
      highly polymorphic (CA)n repeat blocks in the vicinity of the Von Hippel Lindau disease gene on
      chromosome 3p. Am. J. Hum. Genet. 1990; 47:A186.
32.   Golembieski W, Smith S, Recchia F, Drabkin HA, Buchhagen D, Minna J, Smith DI. Isolation
      and localization of large numbers of chromosome 3-specific cosmids that contain clusters of rare
      restriction endonuclease sites and transcribed sequences. Am. J. Hum. Genet. 1990; 47:A252.
33.   Kamat A, Smith DI, Taggart RT, Rocchi M, Miller OJ. A cosmid clone located at 3p21.1
      containing clusters of rare restriction sites encodes at least two expressed genes. Am. J. Hum.
      Genet. 1990; 47:A254.
34.   Smith S, Golembieski W, Liu W, Gemmill R, Drabkin HA, Smith DI. Progress in the cloning of
      the 3;7 translocation breakpoint associated with Greig polysyndactyly syndrome. Am. J. Hum.
      Genet. 1990; 47:A262.
35.   Smith DI, Golembieski W, Shridhar V, Miller OJ, Liu W, Smith S, Merchant K, Recchia F,
      Kamat A, Drabkin HA. Identifying and mapping genes on human chromosome 3. Cold Spring
      Harbor Symposia on Mapping and Sequencing the Human Genome, 1991.
36.   Smith DI, Golembieski W, Smith S, Shridhar V, Ginzinger D, Recchia F, Billotto R, Merchant K,
      Phillips N, Drabkin HA, Miller OJ. Characterization of human chromosomal band 3p21 and the
      search for genes. Second Annual Chromosome 3 Workshop, 1991.
37.   Smith DI, Golembieski W, Recchia F, Billotto R, Ginzinger D, Drabkin HA. Isolation of a
      significant proportion of human chromosome 3 sequences present within 7,000 recombinant
      clones. ASHG and ICHG combined meeting, 1991.
38.   Golembieski W, Shridhar V, Recchia F, Kamat A, Billotto R, Phillips N, Miller OJ, Smith DI.
      Chromosome walking and the identification of genes within human chromosomal band 3p21.1.
      ASHG and ICHG combined meeting, 1991.
39.   Shridhar V, Golembieski W, Drabkin H, Miller OJ, Smith DI. Cluster cosmids and Not1
      boundary clones contain two new genes within human chromosomal band 3p21.1. ASHG and
      ICHG combined meeting, 1991.
40.   Wang N-D, Baldini A, Ward D, Smith DI. Isolation of somatic cell hybrids and cosmids for
      analysis of renal cell tumor breakpoints in chromosomal band 3p21.1. ASHG and ICHG
      combined meeting, 1991.
41.   Ginzinger D, Shridhar V, Miller OJ, Smith DI. Human cosmid cA476 contains two HTF islands
      and the locus DNF15S2 with a high degree of sequence similarity to the rat acyl-peptide hydrolase
      gene. ASHG and ICHG combined meeting, 1991.

                                                  -22-
         Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 80 of 117


42.   Kaplan MH, Smith DI, Sundick R. Cloning and characterization of a gene induced by T cell
      activation. FASEB Conference, 1992.
43.   Liu WL, Green P, Drabkin HA, Klauck S, Seizinger BR, Smith DI. Characterization of DNA
      sequences surrounding the VHL disease gene. Third International Chromosome 3 Conference in
      Tokyo, Japan, 1992.
44.   Smith DI, Shridhar V, Golembieski W, Smith SE, Kamat A, Siden T, Siegfried J, Miller YE.
      Characterization of chromosomal band 3p21 in search of tumor suppressors involved in lung
      cancer and renal cell carcinoma. Third International Chromosome 3 Conf. in Tokyo, Japan, 1992.
45.   Liu W, Piechocki M, Shridhar V, Tchopev N, Lyles G, Drabkin HA, Nakamura Y, Smith DI.
      Isolation of the region surrounding the Von Hippel Lindau disease gene in overlapping yeast
      artificial chromosomes. Am. J. Hum. Genet. 51:A197, 1992.
46.   Wang N-D, Paradee W, Bardenheuer W, Horsthempke B, Smith DI. Molecular analysis of the
      frequency and distribution of aphidicolin-induced breakpoints on the short arm of human
      chromosome 3. Am. J. Hum. Genet. 51:A281, 1992.
47.   Vance JM, Drabkin H, Whisenant E, Jones ME, Nakamura Y, Yamaoka L, Nunes K, Loeb D,
      Smith DI, Stajich J, Rimmler J, Pericak-Vance M. Genetic mapping of dinucleotide repeats and
      Von Hippel Lindau disease on chromosome 3p25-p26. Am. J. Hum. Genet. 1992; 51:A800.
48.   Siden TS, Golembieski W, Kumlien J, Rohme D, Smith DI. A physical map of human
      chromosome region 3p14.1-24.2 based on a radiation hybrid fragment overlap approach. Fourth
      International Chromosome 3 Conference, Groningen, Netherlands. May 10, 1993.
49.   Wang N-D, Paradee W, Smith SE, Jayasankar V, Shridhar R, Bardenheuer W, Horsthempke B,
      Testa J, Smith DI. Determination of the specificity of aphidicolin-induced breakage on the short
      arm of human chromosome 3. Fourth International Chromosome 3 Conference, Groningen,
      Netherlands. May 10, 1993.
50.   Liu W, Song Z, Lyles G, Swaroop A, Nakamura Y, Vance J, Drabkin H, Smith DI. Isolation of a
      contig of overlapping YAC clones in the vicinity of the Von Hippel Lindau disease gene. Fourth
      International Chromosome 3 Conference, Groningen, Netherlands. May 10, 1993.
51.   Opalka B, Bardenheuer W, Syzmanski S, Lux A, Horsthempke B, Claussen U, Le Paslier D,
      Cohen D, Smith DI, Schutte J. Isolation and characterization of microdissection clones from
      human chromosome region 3p14-p21. Cancer Res. 1993; 34:511.
52.   Smith SE, Joseph A, Shridhar R, Knuutila S, Drabkin H, Shridhar V, Gemmill R, Smith DI. The
      molecular cloning of the t(3;6)(p14.2;p11) chromosomal translocation associated with hematologic
      malignancies identifies several genes in the vicinity of the breakpoint. Am. J. Hum. Genet. 1993;
      53:A173.
53.   Pericak-Vance MA, Loeb DB, Liu W, Whisenant E, Yamoka LH, Smith DI, Drabkin HA, Vance
      JM. A high resolution map of chromosome 3p25. Am J Hum Genet 1993; 53:1059.
54.   Siden TS, Kumlien J, Rohme D, Smith DI. Radiation hybrids for human chromosomes 3 and X:
      Their application for physical mapping and as resources for region specific DNA markers. Am. J.
      Hum. Genet. 53:A1359, 1993.
55.   Paradee W, Jayasankar V, Bansal V, Shridhar R, Smith SE, Wang N-D, Bardenheuer W, Opalka
      B, Smith DI. Characterization of the human chromosome 3p14 microdissection library: Isolation
      and localization of 130 distinct 3p13-p21.1 microdissection. Am. J. Hum. Genet. 1993; 53:A1341.
56.   Golembieski W, Siegfried JM, Hunt JD, Smith DI. Alteration of 3p21.1 genes during solid tumor
      development. Am. J. Hum. Genet. 1993; 53:A365.
57.   Paradee W, Jayasankar V, Bansal V, Shridhar R, Smith SE, Venkat A, Wang N-D, Smith DI.
      Characterization of the human chromosome 3p14 micro-dissection library: Isolation and
      localization of 118 distinct 3p13-p21.1 microdissection clones. Fourth Annual Cancer Research
      Conference, Michigan Chapter. September 10, 1993.
58.   Vance JM, Loeb D, Nunes K, Liu W, Rimmler J, Stajich J, Smith DI, Pericak-Vance MA. Genetic
      mapping of microsatellites in the 3p25 region of von Hippel-Lindau disease (VHL). Neurology
      1993; 43:A358.
59.   Siden T, Golembieski W, Kumlien J, Smith DI. Approaches to physical mapping and cloning of
      the small cell lung cancer deletion region of the short arm of human chromosome 3. Fourth Annual
      Cancer Research Conference. September 10, 1993.
60.   Smith SE, Shridhar R, Joseph A, Nadeau S, Drabkin HA, Gemmill R, Knuutila S, Smith DI.
      Cloning of human chromosome 3 genes surrounding the t(3;6) breakpoint associated with
      hematologic malignancies. Fourth Annual Cancer Research Conference. September 10, 1993.
                                                  -23-
         Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 81 of 117


61.   Shridhar V, Ogilvie S, Golembieski W, Buhi WC, Conliffe PR, Miller OJ, Shiverick KT, Smith
      DI. An arginine-rich protein from human chromosomal band 3p21.1 that is highly evolutionarily
      conserved and its rat homolog. Fourth Annual Cancer Research Conference. September 10, 1993.
62.   Shridhar V, Golembieski W, Bostick L, Shridhar R, Miller OJ, Smith DI. Identification of a highly
      conserved arginine-rich gene (MRC) from human chromosomal band 3p21.1 that contains point
      mutations in many renal cell carcinomas. Amer. J. Hum. Genet. 1994; 55:A88.
63.   Paradee W, Jayasankar V, Mullins C, Wilke C, Glover TW, Smith DI. Molecular characterization
      of the 3p14.2 constitutive fragile site. Amer. J. Hum. Genet. 1994; 55:A647.
64.   Drumheller TC, O'Brien S, Roberson J, Van Dyke DL, Smith DI. Characterization of the
      chromosome 3 breakpoints in three patients with the 3p-syndrome. Amer. J. Hum. Genet. 1994;
      55:A579.
65.   Liu W, Song Z, Lyles G, Swaroop A, Nakamura Y, Vance J, Drabkin H, Smith DI. Isolation of a
      contig of overlapping YAC clones in the vicinity of the von Hippel-Lindau disease gene and a
      candidate VHL gene. Cytogenet Cell Genet 1994; 65:42.
66.   Shridhar V, Shridhar R, Bostick L, Smith DI. Isolation of a highly conserved arginine-rich gene
      that is subtly mutated in many renal cell carcinomas. Cytogenet. Cell Genet. 1995; 68:144.
67.   Wilke C, Guo SW, Hall B, Boldog F, Gemmill R, Drabkin H, Barcroft C, Paradee W, Smith DI,
      Glover TW. Isolation and characterization of YAC and phage clones spanning the 3p14 fragile site
      (FRA3B) and the t(3;8) breakpoint in hereditary renal cell carcinoma. Cytogenet. Cell Genet.
      1995; 68:143.
68.   Lux A, Bardenheuer W, Szymanski S, Siebert R, Willers C, Gockel A, Schramm A, Strothe M,
      Smith DI, Wang N-D, Heppel-Parton AC, Hout AVD, Berg AVD, Opalka B, Schutte J.
      Construction of a 3p14 YAC contig with microdissection clones from a 3p14-specific
      microdissection library. Cytogenet. Cell Genet. 1995; 68:142.
69.   Paradee W, Wang N-D, Jayasankar V, Mullins C, Wilke C, Glover TW, Smith DI. Molecular
      characterization of the 3p14.2 constitutive fragile site. Cytogenet. Cell Genet. 1995; 68:143.
70.   Siegfried J, McCallister DF, Hutchison DF, Testa JR, Smith DI, Hunt JD. Loss of heterozygosity
      on chromosome 3p in non-small cell lung carcinoma and histologically normal lung tissue adjacent
      to tumor. Cancer Res. 1995; 36:A3247.
71.   Hunt JD, Testa JR, McCallister DF, Smith DI, Hutchison J, Campbell WC, Siegfried JM.
      Evidence for a tumor suppressor gene on chromosome 3 in human non-small cell lung carcinoma.
      Cancer Res. 1995; 36:A3455.
72.   Willett CG, Smith DI, Shridhar V, Patidar K, Graham SA, Sugarbaker D, Sunday MA. Hepatocyte
      growth factor-like protein is an inducible regulator of cell growth and possible tumor suppressor
      gene. Cancer Res. 1995; 36:A3163.
73.   Drumheller TC, Grewal K, Venditti C, Roberson J, Behrner D, Smith DI. Molecular
      characterization of 3p25 breakpoints in four 3p- patients: High resolution analysis of somatic cell
      hybrids. Amer. J. Hum. Genet. 1996; 57:A83.
74.   Shridhar V, Rivard S, Shridhar R, Mullins C, Beirnat L, Bostick L, Sakr W, Grignon D, Sarkar F,
      Duggan M, Miller OJ, Vaitkevicius V, Smith DI. A highly conserved gene from human
      chromosomal band 3p21.1 that contains mutations within an imperfect trinucleotide repeat in renal
      cell carcinoma, pancreatic, lung and breast cancer. Amer. J. Hum. Genet. 1996; 57:A119.
75.   Paradee W, Mullins C, Wilke C, Glover TW, Smith DI. Molecular characterization of FRA3B, the
      most active constitutive fragile site in the human genome. Amer. J. Hum. Genet. 1996; 57:A682.
76.   Wilke C, Hall BK, Miller D, Hoge A, Paradee W, Smith DI, Glover TW. Identification of a
      spontaneous HPV16 integration site within the FRA3B region: Direct evidence for the coincidence
      of viral integration sites and fragile sites. Amer. J. Hum. Genet. 1996; 57:A84.
77.   Wang L, Paradee W, Shridhar R, Mullins C, Shridhar V, Rosati R, Sarkar F, Dugan M, Petros J,
      Vaitkevikius V, Wilke C, Glover T, Smith DI. Molecular structure of FRA3B and its role in
      chromosomal breakage in solid tumors. Cancer Genetics and Tumor Suppressor Meeting, Cold
      Spring Harbor, 1996.
78.   Kukuruga D, Eisenbrey AB, Sarkar F, Kithier K, Smith DI. Isolation and molecular
      characterization of a non-HLA transplantation antigen expressed by human epidermal
      keritinocytes. American Society for Transplant Physicians, 1996.
79.   Draaijers TG, van den Berg A, Kok K, Timmer T, van der Veen AY, Veldhuis MJF, Naylor SL,
      Smith DI, Buys HCM. A homozygous deletion at FRA3B in a lung adenocarcinomas cell line
      with normal expression of the FHIT gene. European Meeting on Human Genetics, 1996.
                                                  -24-
         Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 82 of 117


80.   Smith DI, Shridhar V, Shridhar R, Rivard S, Vaitkevikius V, Miller OJ. Mutations in the arginine-
      rich protein (ARP) gene in multiple solid tumors: specificity of mutations. Keystone Symposium
      on Cancer Genetics and Tumor Suppressors. January 1997.
81.   Wang L, Paradee W, Mullins C, Shridhar R, Rosati R, Wilke C, Glover TW, Smith DI.
      Aphidicolin-induced FRA3B breakpoints cluster in two distinct regions distal to the t(3;8)
      hereditary renal cell carcinoma translocation breakpoint. Keystone Symposium on Cancer Genetics
      and Tumor Suppressor Genes. January 1997.
82.   McIver B, Grebe SKG, Hay I, Wang L, Smith DI, Eberhardt N. The fragile histidine triad gene in
      follicular thyroid cancer. 79th meeting of the Endocrine Society, 1997.
83.   Swanson DA, Rothenberg HJ, Boynton AL, Consigliere D, Halling KC, Hideakki O, Smith DI.
      Future prognostic factors for renal cell carcinoma. Cancer 1997; 80(5):997-998.
84.   Wang L, Paradee W, Mullins C, Shridhar R, Rosati R, Wilke CM, Glover TW, Smith DI.
      Aphidicolin-induced FRA3B breakpoints cluster in two distinct regions distal to the t(3;8)
      hereditary renal cell carcinoma translocation breakpoint. Mayo Laboratory Medicine/Pathology
      and Cancer Center Research Symposium. May 20, 1997.
85.   McIver B, Grebe SKG, Hay ID, Wang L, Smith DI, Eberhardt NL. The fragile histidine triad gene
      in differentiated thyroid cancer. Mayo Laboratory Medicine/Pathology and Cancer Center
      Research Symposium. May 20, 1997.
86.   Smith DI, Shridhar V, Shridhar R, Rivard S, Vaitkevicius V, Miller O.J. Mutations in the
      arginine-rich protein (ARP) gene in multiple solid tumors: Specificity of mutations. Mayo
      Laboratory Medicine/Pathology and Cancer Center Research Symposium. May 20, 1997.
87.   Wang X-Y, Smith DI, Frederick L, James CD. Analysis of EGF receptor amplicons reveals
      amplification of multiple expressed sequences. Society for Neuro-Oncology. 10/31-11/2/97.
88.   McIver B, Grebe SKG, Hay ID, Smith DI, Eberhardt NL. Nested PCR reveals rare, abnormal
      mRNA transcripts which are unlikely to be responsible for follicular thyroid tumorigenesis.
      Proceedings of 70th Annual Meeting, American Thyroid Association, Colorado Springs, CO,
      October 1997; 159.
89.   Smith DI, Wang X-Y, Frederick L, James CD. Analysis of EGF receptor amplicons reveals
      amplification of multiple expressed sequences. Amer. J. Hum. Genet. 1997, 61:A82.
90.   Wang L, Darling J, Qian C, Jenkins R, Smith DI. Frequent deletions in the FRA3B region in
      tumor cell lines occur within the HPV16 viral integration site but leave FHIT intact. Amer. J.
      Hum. Genet. 1997, 61:A87.
91.   Zhang J-S, Nelson M, McIver B, Hay I, Eberhardt N, Smith DI. Differential loss of heterozygosity
      and deletion mapping in follicular and papillary thyroid cancers. Amer. J. Hum. Genet. 1997,
      61:A89.
92.   Huang H, Qian C, Jenkins R, Smith DI. Identification of YAC clones spanning FRA7G within the
      common region of LOH in breast, prostate and ovarian cancer. Amer. J. Hum. Genet. 1997,
      61:A69.
93.   Liu W, Oefner P, Qian C, Tang H, Pandhi N, James CD, Smith DI, Francke U. Denaturing HPLC
      method for mutation detection in human disease genes. 17th International Symposium on the
      Separation of Proteins, Peptides, and Polynucleotides. 1997, p. 23.
94.   Smith DI, Wang L, Huang H. Common fragile sites and cancer development. 1998 AACR
      meeting on Innovative approaches to the prevention, diagnosis and therapy of cancer. Feb. 1998 in
      Maui, Hawaii.
95.   Yokomizo A, Cheong-Yong K, Frederick L, Qian C, Bostwick D, Jenkins R, Thibodeau S, Smith
      DI, Liu W. Denaturing HPLC identified PTEN mutations in glioblastomas but not in prostate
      cancers. 1998 AACR meeting on Innovative approaches to the prevention, diagnosis and therapy
      of cancer. Feb. 1998 in Maui, Hawaii.
96.   Qian J, Lee HK, Huang H, Hirasawa K, Bostwick DG, Proffitt J, Wilber K, Lieber MM, Liu W,
      Smith DI, Jenkins RB. A molecular cytogenetic analysis of 7q31 in prostate cancer. Amer. Assoc.
      Cancer Res. 1998, 39:A875.
97.   Smith DI, Wang L, Qian J, James CD, Jenkins R, Huang H. Common fragile sites and cancer.
      Amer. Assoc. Cancer Res. 1998, 39:A3210.
98.   Eley G, Wang X-Y, Smith DI, Frederick L, Hebrink D, James C D. Genomic characterization of
      EGFR rearrangements resulting in C-terminal protein truncations in glioblastomas. Amer. Assoc.
      Cancer Res. 1998, 39:A3211.

                                                  -25-
          Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 83 of 117


99.    Mai M, Yokomizo A, Qian aC, Qnag P, Tindall DJ, Smith DI, Liu W. Activation of p73 silent
       allele in lung cancer. The 18th International Meeting of Genetics, Beijing, China, 1998; 77.
100.   Wang X-Y, Smith DI, James CD. CAG, a novel gene encoding a protein with tyrosine
       phosphorylation sites and a transmembrane domain, is co-amplified with EGFR. Amer. Assoc.
       Cancer Res. 1998, 39:472.
101.   McIver B, Hung A, Hay ID, Smith DI, Eberhardt NL. PTEN/MMAC1 mutations are common in
       follicular thyroid cancer. Amer. Assoc. Cancer Res. 1998; 39:618.
102.   Vockley J, Anderson BD, Willard JM, Seelan RS, Smith DI, Liu W. Abnormal splicing of IVD
       RNA in isovaleric acidemia caused by amino acid altering point mutations in the IVD gene: a
       novel molecular mechanism for disease. Amer. J. Hum. Genet. 1998, 63:A65.
103.   Gemmill R, West JD, Boldog F, Tanaka L, Robinson LJ, Smith DI, Li FP, Drabkin HA. The
       hereditary renal cell carcinoma 3;8 translocation fuses FHIT to a novel patched related gene,
       TRC8. Amer. J. Hum. Genet. 1998, 63:A201.
104.   Wang L, Darling J, Zhang J-S, Liu W, Smith DI. Allele-specific late replication in the most active
       common fragile site, FRA3B. Amer. J. Hum. Genet. 1998, 63:A216.
105.   Huang H, Reed CP, Qian J, Proffit J, Wilber K, Hartmann L, Liu W, Jenkins RB, Smith DI.
       Colocalization of the common fragile site, FRA7G, and the common region of deletion in prostate,
       breast and ovarian cancer. Amer. J. Hum. Genet. 1998, 63:A395.
106.   James CD, Eley G, Wang X-Y, Smith DI. 3' end structure and rearrangements of EGFR in
       glioblastomas. Amer. J. Hum. Genet. 1998, 63:A399.
107.   Kawakami M, Hartmann L, Huntley B, Smith DI, Shridhar V. Allele loss on 16q in high-grade
       invasive epithelial ovarian cancer. Amer. J. Hum. Genet. 1998, 63:A400.
108.   Liu W, Mai M, Yokomizo A, Qian C, Tindall DJ, Smith DI, Thibodeau S. Loss of imprinting and
       haplotype association of the p73 gene in neuroblastoma. Amer. J. Hum. Genet. 1998, 63:A411.
109.   Mai M, Huang H, Reed C, Qian C, Smith J, Alderete B, Jenkins RB, Smith DI, Liu W. Genomic
       organization and mutation analysis of p73 in oligodendrogliomas with chromosome 1p-arm
       deletions. Amer. J. Hum. Genet. 1998, 63:A415.
110.   Seelan RS, Qian C, Smith DI, Liu W. Characterization of 8p22, a chromosome region frequently
       deleted in prostate cancer. Amer. J. Hum. Genet. 1998, 63:A465.
111.   Shridhar V, Staub J, Huntley B, Pass HI, Hartmann L, Smith DI. A novel region of deletion within
       chromosomal band 6q23.3 spanning less than 1 cM in high grade invasive epithelial ovarian
       cancer. Amer. J. Hum. Genet. 1998, 63:A472.
112.   Yokomizo A, Mai M, Tindall DJ, Qian J, Cheng L, Bostwick DG, Jenkins RB, Naito S, Smith DI,
       Liu W. Mutation and expression analysis of the p73 gene in human bladder and prostate cancer.
       Amer. J. Hum. Genet. 1998, 63:A510.
113.   Zhang J-S, Nelson M, Shridhar V, Bright R, Smith DI. High throughput screening for
       differentially expressed genes in matched normal/tumor prostate epithelial cell lines. Amer. J.
       Hum. Genet. 1998, 63:A515.
114.   Jett JR, Halling A, Tazelaar H, Edell E, Midthun D, Marks R, Sloan J, Hillman S, Swensen S,
       Hartman T, Shridhar V, Smith DI. Screening for lung cancer: Pilot study of spiral CT chest scan
       and sputum cytology. 1999 ALA/ATS international conference.
115.   Yokomizo A, Thibodeau SN, Tindall DJ, Smith DI, Liu W. Association of luteinizing hormone b,
       CYP17, glutathione S-transferase M1, T1 P1 and g-glutamylcystein synthetase gene
       polymorphisms with familial prostate cancer. 1999 AACR Conference on “New research
       approaches in the prevention and cure of prostate cancer.”
116.   Shridhar V, Staub J, Smith DI, Jett JR. Methylation analysis of sputum from smokers lungs.
       AACR Annual Meeting, April 10-14, 1999.
117.   Mai M, Qian C, Yokomizo A, Smith DI, Liu W. Cloning of the human homolog of conductin
       (AXIN2), a gene mapping to chromosome 17q23.23. AACR Annual Meeting, April 10-14, 1999.
118.   Zhang J-S, Wang L, Huang H, Nelson M, Smith DI. Identification and characterization of HAIK1,
       a novel type I keratin, and a potential differentiation marker for pancreatic cancer. AACR Annual
       Meeting, April 10-14, 1999.
119.   Huang H, Reed CP, Zhang J-S, Shridhar V, Smith DI. A novel carboxypeptidase A3 (CPA3) is
       highly inducible by histone deacetylase inhibitors in the differentiation of prostate epithelial cells.
       AACR Annual Meeting, April 10-14, 1999.
120.   Krummel K, Kawakami M, Roberts LR, Smith DI. Cloning and characterization of the common
       fragile site, FRA16D, and its role in cancer. Amer. J. Hum. Genet. 65:A48, 1999.
                                                     -26-
        Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 84 of 117


121. Thorland EC, Myers S, Persing D, Smith DI. HPV16 preferentially integrates into the common
     fragile sites in cervical cancer. Amer. J. Hum. Genet. 65:A50, 1999.
122. Krummel K, Roberts LR, Kawakami M, Smith DI. Cloning and characterization of the common
     fragile site FRA16D. First Annual Mayo Research Forum, Rochester, MN, October 1999.
123. Taniguchi K, Yang P, Marks T, Lesnick A, Yokomizo A, Sloan D, Miller J, Jett J, Tazelaar E,
     Edell E, Smith DI, Liu W. The effects of glutathione-related genes and cigarette smoking on lung
     cancer. Callahan G, Shridhar V, Hartmann L, Smith DI. Characterization of a carboxypeptidase-A
     inhibitor identified by DD-PCR in primary ovarian tumors and cell lines. Amer. J. Hum. Genet.
     65:A637, 1999.
124. Seelan RS, Qian C, Yokomizo A, Smith DI, Liu W. Human acid ceramidase located at 8p22 is
     overexpressed but not mutated in prostate cancer. Amer. J. Hum. Genet. 65:A1808, 1999.
125. Shridhar V, Staub J, Huang H, Callahan G, Bright RK, Yokomizo A, Wang L, Pass HI, Hartmann
     L, Smith DI. Loss of expression by deletion and hypermethylation of a new member of the DNAJ
     protein family on 13q14.1 in ovarian cancer. Amer. J. Hum. Genet. 65:A1817, 1999.
126. Smith DI, Thorland E, Krummel K, Kawakami M, Myers S., Roberts L. Role of the common
     fragile sites in cancer development. Cancer Genetics and Epigenetics: Gordon Research
     Conference, Feb. 20-25, 2000.
127. Smith DI, Thorland E, Krummel K, Kawakami M, Myers S., Roberts LR. Role of the common
     fragile sites in cancer development. Miami Nature Biotechnology Winter Symposium: DNA,
     RNA, and Cancer. Miami Beach, FL, Feb. 2000.
128. Yokomizo A, Tindall D, Taniguchi K, Oefner PJ, Smith DI, Liu W. Denaturing HPLC analysis: A
     new method to examine allelic Llss in cancers. Miami Nature Biotechnology Winter Symposium:
     DNA, RNA, and Cancer. Miami Beach, FL, Feb. 2000, p10.
129. Shridhar V, Callahan G, Staub J, Avula R, Hartmann LC, Smith DI. Identification of novel genes
     not expressed in primary ovarian tumors and cell lines. Cancer Res. 41:A1983, 2000.
130. Callahan G, Shridhar V, Bale LK, Kalli KR, Hartmann LC, Conover C, Smith DI. Loss of PAPP-
     A expression in ovarian epithelial carcinoma. Cancer Res. 41:A2214, 2000.
131. Huang H, Murillo H, Smith DI, Tindall DJ. Neuroendocrine-like survival of LNCAP prostate
     cancer cells under in vitro androgen ablation conditions is dependent upon PI3K-AKT. Cancer
     Res. 41:A2574, 2000.
132. Calhoun E, McGovern RM, Smith DI, Gostout BS, Pershing DH. Host genetic polymorphism
     analysis of squamous cell carcinoma of the cervix. Cancer Res. 41:A2785, 2000.
133. Taniguchi K, Krishnadath KK, Qian C, Yang P, Smith DI, Wang KK, Liu W. High sensitivity of
     denaturing high performance liquid chromatography (DHPLC) in detection of p53 mutations in
     adenocarcinoma of the esophagus. Cancer Res. 41:A3969, 2000.
134. Dong X, Seelan R, Qian C, Smith DI, Liu W. Human conductin (Axin2), like its mouse
     counterpart, binds to APC, G3K3b, and b-catenin. Cancer Res. 41:A4733, 2000.
135. Dong X, Mai M, Seelan R, Qian C, Smith DI, Liu W. Human conductin (Axin2), like its mouse
     counterpart, binds to APC, GSK3b, and b-catenin. Cancer Res. 41:A745, 2000.
136. Callahan G, Shridhar V, Bale LK, Kalli KR, Hartmann LC, Conover CA, Smith DI. Loss of PAPP-
     A expression in ovarian epithelial carcinoma. Cancer Res 2000; 41:A349.
137. Kawakami M, Zhang J-S, Smith DI. Identification of the human homolog of rat gene 33 as an
     androgen regulated gene in LNCAP cells and characterization of its promoter. Cancer Res.
     41:A4753, 2000.
138. Krishnadath KK, Taniguchi K, Buttar NS, Anderson MA, Lutzke LS, Liu W, Qian C, Yang P,
     Smith DI, Wang KK. Detection of genetic mutations in Barrett's esophagus using denaturing high-
     pressure liquid chromatography (DHPLC). Gastroenterology 2000; 118:A224.
139. Asaf H, Scherer SW, Skaug J, Rahat A, Smith DI, Kerem B. DNA replication pattern along a
     broad region that contains FRA7G, a common fragile site on human chromosome 7. Amer. J.
     Hum. Genet, 67:A176, 2000.
140. Liu W, Dong X, Mai M, Seelan RS, Taniguchi K, Krishnadath KK, Halling KC, Cunningham JM,
     Qian C, Christensen E, Roche PC, Smith DI, Thibodeau SN. Altered Axin2 in colorectal cancer
     with defective mismatch repair. Amer. J. Hum. Genet. 67:A40, 2000.
141. Denison SR, Shridhar V, Ferber MJ, Becker NA, Callahan G, Lee J, Lillie J, Smith DI. Cloning
     and characterization of FRA6E. Amer. J. Hum. Genet. 67:A110, 2000.


                                                -27-
         Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 85 of 117


142. Thorland EC, Myers SL, Gostout BS, Smith DI. HPV16 integrations in cervical tumors
     preferentially occur within the common fragile sites and cluster at specific sites. Amer. J. Hum.
     Genet. 67:A363, 2000.
143. Ferber MJ, Denison SR, Becker NA, Lee J, Lillie J, Hartmann LC, Shridhar V, Smith DI. Genes
     within the common fragile sites are down-regulated in ovarian cancer. Amer. J. Hum. Genet.
     67:A447, 2000.
144. Smith DI, Sen A, Avula R, Staub J, Lee J, Hartmann L, Lillie J, Shridhar V. Identification of
     differentially expressed genes in early and late stage primary ovarian tumors by the construction of
     subtraction suppression hybridization cDNA libraries. Amer. J. Hum. Genet. 67:A505, 2000.
145. Shridhar V, Callahan G, Staub J, Avula R, Hartmann LC, Smith DI. Identification of novel genes
     not expressed in primary ovarian tumors and cell lines. Cancer Res 2000; 41:A1983.
146. Shridhar V, Pandita A, Lee J, Iturria S, Staub J, Avula R, Sen A, Calhoun R, Couch F, James CD,
     Hartmann L, Lillie J, Smith DI. Comprehensive analysis of genetic alterations in ovarian cancer.
     Oncogenomics meeting in Tucson, Arizona, January 25-27, 2001.
147. Murillo H, Huang H, Schmidt LJ, Smith DI, Tindall DJ. Role of PI3K signaling in survival and
     progression of LNCaP prostate cancer cells to the androgen refractory state. Clinical Cancer
     Research 2001; 7 (Suppl):3775s (Abstract #606).
148. Becker N, Phillips LA, Smith DI. FRA3B is larger than published data and completely contains
     two genes. Amer. Assoc. for Cancer Research 42:A333, 2001.
149. Callahan G, Denison S, Shridhar V, Smith DI. Cloning and characterization of FRA9E. Amer.
     Assoc. for Cancer Research 42:A338, 2001.
150. Denison SR, Phillips LA, Shridhar V, Smith DI. FRA6E (6q26), a 1 MB gene-rich common
     fragile site. Amer. Assoc. for Cancer Research 42:A346, 2001.
151. Thorland EC, Myers S, Smith DI. HPV16 integrations in cervical tumors exhibit specificity for
     common fragile sites, cluster at specific chromosome regions, and may disrupt genes important in
     cervical carcinogenesis. Amer. Assoc. for Cancer Research 42:A616, 2001.
152. Chien J, Staub J, Avula R, Smith DI. Aberrant expression of perlecan in ovarian cancer. Amer.
     Assoc. for Cancer Research 42:A1723, 2001.
153. Avula R, Stuab U, Sen A, Lee J, Hartmann L, Lillie J, Smith DI, Shridhar V. Identification of
     differnetially expressed genes in early and late stage primary ovarian tumors by suppression
     subtaction hybridization. Amer. Assoc. for Cancer Research 42:A1729, 2001.
154. Shridhar V, Pandita A, Lee J, Iturria S, Staub J, Avula R, Sen A, Calhoun E, Couch F, James CD,
     Hartmann L, Lillie J, Smith DI. Comprehensive analysis of genetic alterations in ovarian cancer.
     Amer. Assoc. for Cancer Research 42:A2307, 2001
155. Calhoun E, McGovern R, Shridhar V, Deeds J, Schlegel R, Gostout B, Smith DI. Global gene
     expression characterization of squamous cell carcinoma of the cervix. Amer. Assoc. for Cancer
     Research 42:A3267, 2001.
156. Wang X-L, McIver B, Smith DI, Hay ID, Eberhardt NL, Jiang S-W. PCR amplification of wild-
     type p53 results in non-random base-pair misincorporation, resembling the mutation spectrum seen
     in human cancers. Amer. Assoc. for Cancer Research 2001; 42:A2859
157. Smith DI, Shridhar V, Hartmann L, Chien J, Lillie J. Development of a molecular signature for
     ovarian epithelial cancer. Eur J Hum Genet 2001: 9(Suppl 1):C009..
158. Phillips LA, Becker N, Hartmann L Smith DI. A relationship between common fragile site
     expression and nucleotide excision repair? Amer. Assoc. for Cancer Research 42:A4866, 2001.
159. Aderca I, Taniguchi K, Dong X, Qian C, Nagorney D, Burgart LJ, Smith DI, Roberts LR, Liu W.
     Axin 1 and beta catenin mutations in human hepatocellular carcinoma. Digestive Disease Week
     2001.
160. Aderca I, Montoya DP, Krummel KA, Nagorney DM, Smith DI, Roberts LR. The FRA16D
     common chromosomal fragile site co-localizes with a region of LOH on chromosome 16 in
     hepatocellular carcinoma. Digestive Diseases Week 2001.
161. Becker N, Denison S, Callahan G, Thorland E, Ferber M, Phillips L, Smith DI. Expression of
     common fragile site genes in cancer-derived cell lines. Amer. Association for Cancer Research,
     2002.
162. Chien J, Staub J, Avula R, Kaufmann SH, Bible KC, Lee YK, Smith DI, Hu S-I, Crowl RM,
     Shridhar V. Human HtrA, identified as a differentially expressed gene product in ovarian cancer, is
     involved in stress response. AACR Meeting on Apoptosis, 2002.

                                                  -28-
         Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 86 of 117


163. Chien J, Avula R, Staub J, Hartmann LC, Smith DI, Kaufmann SH, Shridhar V. A novel
     proapototic protein is down-regulated in ovarian cancer by hypermethylation. AACR Meeting on
     Apoptosis, 2002.
164. Aderca I, Krajnik KL, Kolbert CP, Montoya DP, Nagorney DM, Burgart LJ, Smith DI, Roberts
     LR. High-density oligonucoeotide microarray analysis of gene expression in human hepatocellular
     carcinoma. Hepatology 2001; 34:385A.
165. Lai J-P, Avula R, Montoya D, Aderca I, Yu C, Bani-Hani AH, Smith DI, Shridhar V, Roberts LR.
     A novel differentially expressed gene promotes apoptosis of hepatocellular carcinoma cells.
     Hepatology 2001; 34:503A.
166. Lai J, Avula R, Montoya D, Tsuchiya N, Smith DI, Jenkins RB, Shridhar V, Roberts LR.
     Increased expression of the novel sulfatase gene, hSULF, is associated with gain of chromosome 8
     or duplication of 8q in human hepatocellular carcinoma. Hepatology 2002 Oct; 36(4 Part 2):449A.
167. Lai J-P, Staub J, Avula R, Chien J, Smith DI, Roberts LR, Shridhar V. A novel sulfatase domain-
     containing gene, hSULF, promotes apoptosis in ovarian carcinoma. AACR Meeting on Apoptosis,
     2002.
168. Lai J-P, Avula R, Montoya D, Greene E, Smith DI, Shridhar V, Roberts LR. Proapoptotic effects
     of a novel sulfatase domain-containing protein, hSULF, in hepatocellular carcinoma. AACR
     Meeting on Apoptosis.
169. Dong X, Wang L, Taniguchi K, Wang X, Cunningham JM, McDonnell SK, Qian C, Marks AF,
     Slager SL, Peterson BJ, Smith DI, Cheville JC, Blute ML, Jacobsen SJ, Schaid DJ, Tindall DJ,
     Thibodear SN, Liu W. Mutations in CHK2 associated with prostate cancer risk. Am J Hum Genet
     2002 Oct; 71(4 Suppl):214.
170. Lai J-P, Avula R, Montoya D, Smith DI, Shridhar V, Roberts LR. A novel sulfatase domain
     containing protein, hSULF, promotes apoptosis of hepatocellular carcinoma cells. Amer. Assoc.
     for Cancer Research, 2002
171. Ferber MJ, Wu WF, Brink A, Thorland E, Smith DI. HPV18 preferentially integrates at or near c-
     myc in HPV18-positive cervical tumors. Am J Hum Genet 2002 Oct; 71(4 Suppl):230..
172. Yu C, Montoya D, Smith DI, Roberts LR. Preferential integration of hepatitis B virus (HBV) into
     the human telomerase reverse transcriptase (hTERT) gene in hepatocellular carcinoma. Proc Annu
     Meet Am Assoc Cancer Res 2002 Mar; 43:150.
173. Yu C, Montoya DP, Smith DI, Roberts LR. Preferential integration of hepatitis B virus (HBV)
     into the human telomerase reverse transcriptase (hTERT) gene in hepatocellular carcinoma. Int J
     Mol Med 2002; 10(Suppl 1):S76.
174. Smith DI, Denison S, Callahan G, Ferber M, Becker N, Phillips L. Common Fragile Site Regions
     May Contain Many Important Tumor Suppressor Genes. Cancer Genetics and Tumor Suppressor
     Cold Spring Harbor Meeting, 2002.
175. Smith DI, Denison S, Becker N, Callahan G, Ferber M, Shridhar V, Bast R. Common Fragile Site
     Genes are Not Frequently Expressed in Ovarian Tumors and are Mutational Targets in Ovarian
     and Other Cancers.
176. Lu KH, Patterson A, Atkinson EN, Baggerly K, Marquez R, Liu J, Smith DI, Hartmann L,
     Fishman D, Berchuck A, Whitakeer R, Bast RC Jr. Selection of potential markers for epithelial
     ovarian cancer with gene expression array and recursive descent partition analysis. AACR 2003.
177. Marquez R, Baggerly K, Patterson A, Frumovitz M, Atkinson EN, Liu J, Smith DI, Hartmann L,
     Fishman D, Berchuck A, Whitaker R, Bast RC Jr, Lu KH. Gene expression array analysis
     distinguishes different histotypes of epithelial ovarian cancer and suggests a distinct transcriptional
     program for mucinous cancers. AACR 2003.
178. Ferber MJ, Gostout BS, Smith DI. HPV18 integrations near c-myc are associated with aggressive
     cervical cancers. Proceedings American Association for Cancer Research Annual Meeting 2003
     Jul; 44:1024.
179. Lai JP, Strome SE, Chien JR, Staub JK, Montoya DP, Dong H, Matthews TA, Smith DI, Greene
     EL, Shridhar V, Roberts LR. A novel sulfatase, hSulf, promotes apoptosis in head and neck cancer
     by modulation of FGF signaling. Proceedings American Association for Cancer Research Annual
     Meeting 2003 Jul; 44:611.
180. Lai JP, Chien JR, Staub JK, Aderca I, Montoya DP, Matthews TA, Smith DI, Greene EL, Shridhar
     V, Roberts LR. A novel sulfatase, hSulf1, down-regulates fibroblast growth factor (FGF) and
     hepatocyte growth factor (HGF) signaling in human hepatocellular carcinoma. Hepatology 2003
     Oct; 38(4 Suppl. 1):562A-3A.
                                                    -29-
         Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 87 of 117


181. Wang F, Hall CL, Denison SR, Smith DI. Role of the large common fragile site gene Parkin in
     cancer development. Am J Hum Genet 2003 Nov; 73(5):175.
182. Yu T, Smith DI. An in vitro model for human papillomavirus integration in cervical cancer. Am J
     Hum Genet 2003 Nov; 73(5):230.
183. Lai J-P, Chien J, Strome SE, Staub J, Montoya DP, Greene EL, Smith DI, Roberts LR, Shridhar
     V. Hsulf-1 modulates HGF mediated tumor cell invasion and signaling in head and neck squamous
     carcinoma. AACR 2004, Abstract #1861.
184. Chien J, Staub J, Hu S-I, Crowl R, Smith DI, Kaufmann S, Shridhar V. A candidate tumor
     suppressor HtrA1 down-regulated in ovarian cancer is a microtubule associated serine protease.
     AACR 2004, Abstract #2712.
185. Wang F, Denison S, Klein C, Shridhar V, Roberts L, Smith DI. Parkin, a large common fragile
     site gene, is a potential tumor suppressor gene involved in cancer development. AACR 2204,
     Abstract #3450.
186. Staub J, Chien J, Avula R, Hartmann LC, Kaufmann SH, Smith DI, Shridhar V. Epigenetic
     silencing of a novel proapoptoic transcriptional regulatory protein in ovarian cancer. AACR 2004,
     Abstract #4184.
187. Smith DI, S. McAvoy, BE Armstrong, F Wang. Common fragile site genes and neurological
     development. ASHG 2004. Abstract #
188. Marquez R, Patterson A, Yu Y, Wang L, Rosen D, Liu J, Smith DI, Hartmann L, Fishman D,
     Berchuck A, Whitaker R, Gershenson D, Mills G, Bast R. Frequent dysregulation of imprinted
     genes in ovarian cancer. Imprinting Workshop 2004.
189. Smith DI, McAvoy S, Zhu Y, Wang F, Kuhn R. Large Common Fragile Site Genes, Neurological
     Development and Cancer. Fragilomics 2005, Heidelberg, Germany.
190. Smith DI, McAvoy SA, Ganapathiraju S, Keeney GL. Selective inactivation of multiple large
     common fragile site genes in ovarian and endometrial cancers. (Abstract 0611) Int J Gynecol
     Cancer 2006; 16(Suppl 3): 771.
191. Boland JM, Peterson LM, Kipp BR, Smith DI, Keeney GL, Clayton AC, Halling KC, Medeiros F.
     Molecular genetic analysis of high grade endometrial carcinomas. AACR 2007.
192. Peterson LM, Medeiros F, Kipp BR, Smith DI, Halling KC. Molecular genetic characterization of
     endometrial adenocarcinoma by microsatellite instability, KRAS, BRAF, and MLH1 promoter
     hypermethylation analsis, and DNA MMR protein immunohistochemistry. J Mol Diagn 2007:
     Nov; 9(5): 688.
193. Smith DI, Huehls A, Eckloff B, Middha S, Asmann Y, Kocher JP, Barker M, Milos P. Rare
     mutation detection utilizing different next generation DNA sequencing platforms. ASHG 2008,
     Abstract #951.
194. Foote RL, Liang A, O’Reilly A, Leightner A, Lewis J, Smith DI, Kademani D. Genomic
     differences between smoking and drinking patients and non-smoking and non-drinking patients
     with oral tongue cancer. ASCO 2008 annual meeting. Clin Oncol 26: 2008 (May 20 suppl; abstract
     #22157)
195. Liang X, O’Reilly A, Leightner A, Lewis J, Foote R, Smith DI, Kademani D. Genomic differences
     between smoking and drinking patients and non-smoking and non-drinking patients with oral
     tongue cancer. 7th International Head & Neck Cancer meeting. San Francisco, CA; July 19-23,
     2008.
196. Liang X, O’Reilly A, Leightner A, Lewis J, Foote R, Smith DI, Kademani D. Genomic differences
     between smoking and drinking patients and non-smoking and non-drinking patients with oral
     tongue cancer. AAOMS Meeting, Seattle 2008.
197. Laborde RR, Kasperbauer JL, Moore EJ, Olsen KD, Smith DI. Expression profiles of genes
     responsive to viral infection in oral and oropharyngeal cancers to ascertain the presence of a viral
     signature. AACR 2009, Abstract #532.
198. Silva JM, Pritchett J, Halling ML, Perez DS, Smith DI. Long NNK-induced non-coding transcripts
     have altered expression in breast cancer cells. AACR 2009, Abstract #579.
199. Bobadilla D, Bedell V, Hsu Y-H, Weiss LM, Smith D, Nowak NJ, Kernstine K, Slovak ML.
     Genomic profiling of adenocarcinoma of the lung using bacterial artificial clones (BAC) array
     based comparative genomic hybridization (aCGH). AACR 2009, Abstract #1402.
200. Ma XH, Pritchett J, Halling M, Smith DI. Involvement of long non-coding RNAs in human breast
     cancer development. AACR 2009, Abstract #2596.

                                                  -30-
        Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 88 of 117


201. Smith DI, Tuch B, Laborde R, Moore EJ, Kasperbauer J, Bormann-Chung C, Monighetti C,
     Barbacioru C, Siddiqui A, Gu J, Kuersten S, Barker M, De La Vega FM. Characterization of
     genomic and transcriptomic alterations in four base of tongue/tonsillar tumors by massively
     parallel ligation sequencing. AACR 2009, Abstract #5204.
202. Laborde RR, Kasperbauer JL, Moore EJ, Olsen KD, Tombers NM, Smith DI. Characterization of
     oral tumors by massively parallel ligation sequencing to ascertain the presence of persistent
     antigen. Oral Oncol 2009 July; (Suppl S):67.
203. Zou H , Harrington JJ , Taylor WR , Devens ME , Cao X , Heigh RI , Romero Y , Chari ST ,
     Petersen GM , Roberts LR , Kasperbauer J , Hussain FT , Simonson JA , Smith DI , Ahlquist DA .
     Pan-detection of gastrointestinal neoplasms by stool DNA testing: establishment of feasibility
     (Abstract #T2036). Gastroenterology 2009 May; 136(5 Suppl 1):A625.
204. Taylor WR, Harrington JJ, Mahoney DW, Middha S, Hongzhi Z, Smith DI, Ahlquist DA. DNA
     markers for the pan-detection and site-prediction of aerodigestive cancers: evaluation of a
     candidate panel. DDW 2009.
205. Smith DI, Tuch B, Laborde R, Baker M, de la Vega F. Whole transcriptome sequencing of three
     oral cancers. ASHG 2009 annual meeting, Abstract #907.
206. Hyland FCL, Xu X, Gottimukkala R, Tuch BB, Muller M, Barbacioru C, Bormann-Chung C,
     Monighetti C, Brockman J, Schageman J, Gu J, Kuersten S, Setterquist R, Peckham H, Fu Y,
     Siddiqui A, Smith DI, de la Vega FM. The normal and tumour spectrum of copy number variation:
     Copy number alterations correlate with changes in gene expression in tumour transcriptome.
     ASHG 2009 annual meeting, Abstract #2746.
207. Smith DI, Tuch B, Laborde R, Moore E, Kasperbauer J, Middha S, Asman Y, Therneau T.
     Characterization of genomic and transcriptomic alterations in four oral tongue tumors by
     massively parallel ligation sequencing. 2nd World Congress of Oral Oncology, 2009. Oral
     Oncology supplement.
208. Laborde RR, Wang VW, Olsen KD, Moore E, Olsen K, Smith DI. Next generation sequencing to
     analyze head and neck cancer. IFHNOS Meeting, Seoul, Korea, Oral Presentation, June 17, 2010.
209. Smith DI, Laborde RR, Wang V, Greenberg A, Tombers N, Eckloff B, Moore E, Olsen.
     Inactivation of expression of many extremely large genes in oropharyngeal cancers. AACR 2011;
     Abstact #3885.
210. Laborde RR, Wang V, Middha S, Smith T, Olsen E, Tombers N, Garcia J, Moore E, Olsen K,
     Smith DI. Determination of human papillomavirus activity in developing oropharyngeal cancer.
     AHNS 2011, Chicago Il, April 27-28th.
211. Laborbe RR, Olsen SD, Wang V, Garcia JJ, Graham R, Berres MW, Halling GC, Olsen KD,
     Moore EJ, Kasperbauer JL, Tombers ND, Smith DI. Defining groupings of oropharyngeal
     squamous cell carcinomas by expression patterns of human papillomavirus oncogenes. AACR
     2011, Abstract #3859, Poster Presentation.
212. Smith DI, Laborde RR, Wang V, Greenberg A, Tombers N, Eckloff B, Smith T, Olsen E, Moore
     E, Olsen K. Inactivation of expression of many extremely large genes in oropharyngeal cancer.
     AGBT 2011, Poster Presented.
213. Smith DI, Laborde RR, Wang V, Middha S, Smith T, Olson E, Tombers N, Ma J. Exome,
     transcriptome and methlyome analysis of oropharyngeal cancer. AGBT 2012, Platform
     Presentation. 2/16/12
214. Smith DI, Laborde RR, Wang V, Ma J, Smith T, Olson E. Exome, transcriptome and methylome
     analysis of oropharyngeal cancers. ISCO 2012, Palma de Mallorca, Oral Presentation, 3/5/12
215. Wang VW, Laborde RR, Asmann YW, Li Y, Ma J, Eckloff B, Tombers NM, Olsen SM, Moore
     EJ, Olsen KD, Smith DI. Identifying novel chromosome fusions out of RNAseq data from
     oropharyngeal cancers. AACR Annual Meeting, 2012, Abstract #3100. Poster presentation.
216. Smith DI, Laborde RR, Wang V, Ma J, Smith T, Olson E. Exome, transcriptome and methylome
     analysis of oropharyngeal cancers. ISCO 2012, Mallorca, Spain, 2012.
217. Silva, S, Smith DI. Long stress induced non-coding transcripts (LSINCTs) and cancer. Non-
     coding RNA meeting, Miami, FL, Jan 9-11, 2012.
218. Smith DI, Wang V, Laborde R, Tombers N, Moore E, Kasperbauer J, Olsen K. Global
     inactivation of the largest human genes in oropharyngeal cancer. AGBT 2013.
219. Smith DI. The identification of long stress-induced non-coding transcripts. CHI RNAseq Lisbon,
     Dec 4-6, 2013.

                                               -31-
        Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 89 of 117


220. Smith DI. Multiple large genes targeted by genomic instability in oropharyngeal squamous cell
     carcinoma. ISABS 2013, Split, Croatia, June 25-28th, 2013.
221. Smith DI, Gao G. Next generation sequencing to characterize the genomes and transcriptomes of
     OPSCC. IFNOS meeting 2014.
222. Smith DI, Gao G, Wang V, Tombers N, Kasperbauer J. Decreased expression of multiple large
     common fragile site genes in oropharyngeal squamous cell carcinoma. IFNOS meeting 2014.
223. Gao G, Smith DI, Johnson S, Kasperbauer J, Tombers N, Vasmatzis G. The role of human
     papillomavirus in the development of cancer. HPV 2014 Abstract, Seattle, WA, August 2014.
224. Smith DI, Gao G, Tombers N, Kasperbauer J. Human papillomavirus and the inactivation of
     expression of multiple large common fragile site genes in oropharyngeal squamous cell carcinoma.
     AACR abstract, AACR, San Diego, CA.
225. Gao G, Smith DI, Johnson S, Kasperbauer J, Tombers N, Vasmatizis G. Role of HPV in the
     development of OPSCC. IFNOS 2014 Abstract.
226. Walker DL, Highsmith EW, Halling KC, Jen J, Kipp BR, Campion MB, Voss JS, Kottschade LA,
     Holmes MW, Veldhuizen TL, Couch FJ, Smith DI, McWilliams RR, Markovic SN, Wieben ED,
     Cunningham JM, Liu MC. Assay development for BRAF V600E detection in cell-free (cfDNA)
     using digital droplet PCR. 2014 Mayo CIM Conference Abstract.
227. Gao G, Smith DI. Human papillomavirus and cancer. Advances in Genome Biology and
     Technology, 2015 Conference Abstract.
228. Gao G, Smith DI. MP-Seq is a powerful clinical tool for the management of cancer patients. 6th
     NGS Meeting, Singapore 2016 Conference Abstract.
229. Gao G, Pauley C, Johnson SH, Vasmatzis G, Smith DI. Mate-pair sequencing (MP-Seq) as a
     powerful clinical tool for cancers with a human papillomavirus (HPV) etiology. Advances in
     Genome Biology and Technology, 2016 Conference Abstract.
230. Smith DI. Mate-pair Sequencing (MP-Seq) as a powerful clinical tool for the characterization of
     cancers with a human papillomavirus etiology. Biomarkers 2017 Conference.
231. Smith DI. Human papillomavirus plays different roles in the development of oropharyngeal
     squamous cell carcinoma than it does in cervical cancer. Virology 2017 Conference.
232. Smith DI, and Gao G. Role of HPV in the development of oropharyngeal squamous cell
     carcinoma (OPSCC). Annual HPV Conference, Cape Town, South Africa.
233. Smith DI, Gao G, DRamanzic R, Kasperbauer J, Zhao Y, Gou H, Wang J. Using different next
     generation sequencing technologies to study the role of human papillomavirus integration in the
     development of cancer. ICG-12, BGI Conference in Shenzhen.
234. Smith DI. The DNA sequencing revolution and its’ impact on clinical oncology. Clinical
     Oncology 2018 Dublin.
235. Smith DI. Using different next generation sequencing technologies to study the role of human
     papillomavirus integration in the development of cancer. Clinical Oncology 2018 Dublin.
236. Smith DI. Whole genome sequencing strategies for the management of patients with
     oropharyngeal squamous cell carcinoma. International HPV Conference 2018, Sydney.
237. Smith DI. Using different next generation sequencing technologies to study the role of human
     papillomavirus integration in the development of cancer. WCCRB 2018, Toronto.
238. Smith DI, Gao G, Wang J. Whole genome sequencing to study the role of HPV integration in
     oropharyngeal squamous cell carcinoma. AACR 2018 meeting, BGI-sponsored session.
239. Smith DI. Whole genome sequencing as a valuable clinical tool for the management of cancer
     patients. Pharmacogenomics and Genetics Conference 2018 Philadelphia.
240. Smith DI, and Gao G. Whole genome sequencing strategies to characterize human
     papillomaviruses role in the development of cancer. Pharmacogenomics and Genetics Conference
     2018 Philadelphia.




PRESENTATIONS:
Construction of a recombinational linkage map for human chromosome 3. Wayne State University,
Detroit, MI. April, 1985.


                                                -32-
         Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 90 of 117


Construction of a physical map for human chromosome 3. Seminar, Henry Ford Hospital, Detroit, MI.
March 4, 1986.
The isolation of a large number of unique sequence DNA probes that map to 3p14-p23. Presentation,
Aspen Lung Conference, Aspen, CO. April, 1986.
Construction of a physical map for human chromosome 3. Seminar, Wayne State University,
Department of Physiology, Detroit, MI. September 9, 1986.
Using cluster of rare restriction endonuclease sites for mapping large human chromosomes. Seminar,
Wayne State University, Department of Immunology/Microbiology, Detroit, MI. December 16, 1986.
Isolation of large numbers of chromosome 3p-specific probes. Frederick National Cancer Institute,
Frederick, MD. March 5, 1987.
Non-random distribution of rare restriction endonuclease sites in human DNA. National Institutes of
Health, Bethesda, MD. March 6, 1987.
Non-random distribution of rare restriction endonuclease sites in human DNA. National Cancer
Institute, Bethesda, MD. March 7, 1987.
Using cosmids containing clusters of rare restriction sites to construct reproducible maps of mammalian
chromosomes. University of Michigan, Ann Arbor, MI. April 22, 1987.
Constructing physical maps of mammalian chromosomes. Montreal Cancer Institute, Montreal, Canada.
June 10, 1987.
Constructing physical maps of mammalian chromosomes. Wayne State University, Department of
Biochemistry, Detroit, MI. May 10, 1987.
Progress in the physical dissection of human chromosome 3. American Society for Human Genetics
1987 Annual Meeting, San Diego, CA. October 9, 1987.
Using cosmids containing cluster of rare restriction sites to construct complete physical maps of
mammalian chromosomes. Somatic Cell Genetics Conference. Grand Traverse Resort Village, Grand
Traverse, MI. January 21, 1988.
Using cosmids containing cluster of rare restriction sites to construct complete physical maps of
mammalian chromosomes. The Medical College of Toledo Distinquished Lecture Series, Toledo, OH.
March 29, 1988.
Molecular characterizations of the constitutive fragile site mapping to 3p14.2. Harper Hospital, Detroit,
MI. November 7, 1988.
Molecular Approaches to the Human Genome Initiative. Annual Conference of the Michigan
Community College Biologists. Livonia, MI. April 8, 1989.
Construction of a Gene Map For Human Chromosome 3 and Corresponding Mouse Map. Eleanor
Roosevelt Institute, Denver, CO. May 11, 1989.
Using cosmids containing clusters of rare restriction sites to identify new genes. March of Dimes 1989
Michigan Symposium, Tools for DNA Analysis. VA Medical Center, Harper Hospital, Detroit, MI.
Sept. 28, 1989.
Mapping large regions of mammalian DNA. Southwestern Medical Center, Dallas, TX. Oct. 10, 1989.
Cloning the genes for small cell lung carcinoma, renal cell carcinoma, and Von Hippel Lindau Disease.
V.A. Hospital, Bethesda, MD. November 15, 1989.
Saturation of human chromosome 3 with cloned localized probes and the identification of chromosome
3-specific genes. First International Chromosome 3 Conference, San Antonio, TX. February 16, 1990.
Cloning the gene for Von Hippel Lindau disease. Massachussetts General Hospital, Boston, MA. May
8, 1990.


                                                   -33-
         Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 91 of 117


Identifying the gene(s) responsible for the development of renal and small cell lung carcinoma. Wayne
State University Department of Chemistry, Detroit, MI. January 18, 1991.
The role of the human genome initiative will play in preventing human disease. Midyear Midwest Conf.
of the American Osteopathic College of Preventative Medicine, Dearborn, MI. March 14, 1991.
Saturation of human chromosome 3 with cloned probes. Second International Chromosome 3
Conference, Denver, CO. April 4, 1991.
Identification of genes from human chromosomal band 3p21. Second International Chromosome 3
Conference, Denver, CO. April 5, 1991.
Characterization of chromosomal band 3p21 in search of tumor suppressor genes that play a role in lung
cancer & renal cell carcinoma. 3rd International Chromosome 3 Conference, Tokyo, Japan. Mar. 15,
1992.
Cloning the 3p14.2 constitutive fragile site. The Lung Program of Harper Hospital, Detroit, MI. April
16, 1992.
Progress in the cloning of the Von Hippel Lindau Disease gene. The Lung Program of Harper Hospital,
Detroit, MI. September 15, 1992.
Cloning of a 3p21 tumor suppressor. The Lung Program of Harper Hospital, Detroit, MI. Dec. 17, 1992.
Progress in the cloning of the Von Hippel Lindau Disease gene. The Cleveland Clinic Foundation,
Cleveland, OH. January 8, 1993.
Progress in the cloning of the Von Hippel Lindau disease gene. Bristol-Myers Squibb, Princeton, NJ.
January 26, 1993.
Isolation of the region surrounding the Von Hippel Lindau disease gene in a contig of overlapping yeast
artificial chromosome clones. Department of Pharmacology, Detroit, MI. January 29, 1993.
Isolation of the region surrounding the Von Hippel Lindau disease gene in a contig of overlapping yeast
artificial chromosome clones. Boston University School of Medicine, Boston, MA. February 1, 1993.
Molecular definition of the constitutive 3p14.2 fragile site. Wayne State University, Department of
Molecular Biology and Genetics, Detroit, MI. February 8, 1993.
PCR: A powerful technique and some applications. Wayne State University, Grand Rounds,
Hematology/Oncology, Detroit, MI. March 1, 1993.
Progress in the cloning of the genes for Von Hippel Lindau disease and renal cell carcinoma. Urologic
Oncology Seminar Series, Detroit, MI. March 3, 1993.
Isolation of the region surrounding the Von Hippel Lindau disease gene in overlapping yeast artificial
chromosomes. Milton S. Hershey School of Medical Sciences, Hershey, PA. March 22, 1993.
Isolation of the region surrounding the Von Hippel Lindau disease gene in overlapping yeast artificial
chromosomes. University of Connecticut School of Medicine, Farmington, CT. April 6, 1993.
Isolation of the region surrounding the Von Hippel Lindau disease gene in overlapping yeast artificial
chromosomes. Department of Human Genetics, University of Michigan, Ann Arbor, MI. April 7, 1993.
Cloning of the human 3p14.2 constitutive fragile site. Free University, Amsterdam, Netherlands. May
19, 1993.
Cloning of the human 3p14.2 constitutive fragile site. The Milton S. Hershey School of Medical
Sciences, Hershey, PA. May 26, 1993.
Tumor suppressor genes on the short arm of human chromosome 3 involved in lung tumor progression:
A difficult target. The Lung Cancer Symposium at Harper Hospital, Detroit, MI. June 17, 1993.
Progress in the cloning of the genes involved in solid tumor development. St. Johns Hospital, Detroit,
MI. July 29, 1993.
                                                  -34-
         Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 92 of 117



Positional cloning for the identification of chromosome 3-specific genes that play a role in solid tumor
development. The Fourth Annual Cancer Research Conference, ACS Michigan Chapter, Ann Arbor, MI.
September 10, 1993.
The Human Genome Initiative: Molecular tools utilized for the characterization and mapping of
complex genomes. Department of Chemistry, Wayne State University, Detroit, MI. September 20, 1993.
The molecular cloning of the t(3;6)(p14.2;p11) chromosomal translocation associated with hematologic
malignancies identifies several genes in the vicinity of the breakpoint. American Society of Human
Genetics meeting. October 8, 1993.
Snakes: Their biology and genetics. Presented to two classes of students at Cody High School, Detroit,
MI. October 25, 1993.
Cloning of chromosome 3 genes involved in solid tumor development. Grand Rounds, Hematology/
Oncology, Wayne State University School of Medicine, Detroit, MI. November 5, 1993.
Microsatellite Instability in Lung Cancer. The Lung Program at Harper Hospital, Detroit, MI. February
17, 1994.
The Worldwide Project to Map and Sequence the Human Genome. Plenary Speaker at the Junior
Science and Humanities Symposium, McGregor Conference Center, Detroit, MI. March 4, 1994.
The cloning of tumor suppressor genes for the short arm of human chromosome 3. Plenary Speaker at
the Third International Symposium on the Biology of Renal Cell Carcinoma. Ritz-Carlton, Cleveland,
OH. March 7, 1994.
Molecular characterization of the 3p14.2 constitutive fragile site. Departments of Microbiology, and
Laboratory Medicine and Pathology, University of Minnesota, Minneapolis, MN. March 21, 1994.
The Biological and Genetic Basis of Cancer. Brazilian Cancer Society on their visit to the Detroit
Medical Center. Harper Hospital, 2 Weber Center Classroom. May 24, 1994.
Molecular Alterations in Cancer. Division of Hematology/Oncology Grand Rounds, Wayne State
University School of Medicine, Detroit, MI. September 21, 1994.
Identification of a highly conserved arginine-rich gene (MRC) from human chromosomal band 3p21.1
that contains point mutations in many renal cell carcinomas. Winship Cancer Center at Emory
University, Atlanta, GA. October 15, 1994.
Identification of a highly conserved arginine-rich gene (MRC) from human chromosomal band 3p21.1
that contains point mutations in many renal cell carcinomas. American Society of Human Genetics
meeting, Montreal, Quebec. October 21, 1994.
Molecular cloning of FRA3B. Center for Molecular Medicine, Emory University School of Medicine,
Atlanta, GA. January 30, 1995.
Current and future applications of molecular biology to cancer treatment. Department of Internal
Medicine Grand Rounds, Wayne State University School of Medicine. March 8, 1995.
Molecular cloning of FRA3B. Department of Pharmacology, Wayne State University School of
Medicine. March 31, 1995.
Isolation of a new gene mutated in solid tumors. Division of Hematology/Oncology Grand Rounds,
Wayne State University School of Medicine. April 26, 1995.
Molecular cloning of FRA3B. Lung Program at Harper Hospital. May 11, 1995.
Isolation of a new gene containing an imperfect trinucleotide repeat mutated in breast cancers. Cancer
Program of the Barbara Ann Karmanos Cancer Center. September 6, 1995.
Mutations in a novel chromosome 3 gene (ARP) in many different solid tumors. St. Johns Hospital,
Detroit, MI. November 7, 1995.

                                                  -35-
         Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 93 of 117


Mutations in pancreatic cancer: New molecular markers. Pancreatic Cancer Research Program of Harper
Hospital. January 9, 1996.
Mutations in ARP in prostate cancer and renal cell carcinoma. GU Oncology Program, Harper
Professional Building. January 10, 1996.
FRA3B: Molecular structure and its role in chromosome breakpoints in solid tumors. Pancreatic
Program at Wayne State University. February 12, 1996.
FRA3B and breakpoints in cancer. Mayo Clinic, Rochester, MN. March 7, 1996.
FRA3B breakpoints and cancer. Louisiana State University Medical Center. March 15, 1996.
FRA3B breakpoints in cancer. University of Chicago Medical School. March 22, 1996.
Mutations in genes with cryptic repeats in cancer. AACR meeting in Washington, D.C. April 24, 1996.
FRA3B and breakpoints in pancreatic cancer. Pancreatic Program, Wayne State University. April 31,
1996.
New molecular markers for renal cell carcinoma. Renal Cell Carcinoma Conference in Virginia.
September 19, 1996.
FRA3B breakpoints in pancreatic cancer. Pancreatic Cancer Research Program. October 11, 1996.
Molecular structure of the most active common fragile site FRA3B: Its role in chromosomal breakage in
solid tumors. Molecular Medicine Seminar Series, University of Texas Health Science Center, San
Antonio. November 12, 1996.
Human chromosome 3 and cancer. Mayo Cancer Center Works in Progress. February 21, 1997.
Chromosomal fragile sites and cancer. NCCTG bi-annual meeting. March 6, 1997.
Molecular Genetics of Pancreatic Cancer. G.I. Group, Mayo Foundation. April 1, 1997.
New molecular markers for prostate cancer. Prostate Cancer Interest Group, Mayo Foundation. July 7,
1997.
Common fragile sites and Cancer. Genetics Society Meeting, Mayo Foundation. September 18, 1997.
Common fragile sites and cancer. University of Pittsburgh Cancer Center. December 5, 1997.
Fragile Sites and Cancer. Laboratory Medicine and Pathology Residents. January 21, 1998.
Common fragile sites and prostate cancer. Prostate Interactive Working Group first meeting. Feb. 13,
1998.
Common fragile sites and Cancer. Presentation to Dr. Vanda Lennon's group. March 4, 1998.
New Technologies in Cancer Genetics. Laboratory Society, Foundation House, Mayo Foundation. April
10, 1998.
Common fragile sites and cancer. University of Istanbul. June 16, 1998
The Mayo Clinic Cancer Center Cancer Genetics Program. University of Istanbul. June 16, 1998.
The Mayo Clinic Cancer Center Cancer Genetics Program. Ankara Numune Hospital. June 18, 1998.
Common fragile sites and cancer. Roswell Park Cancer Institute. July 20, 1998.
Common fragile sites and cancer. Mayo Foundation Summer Students Program. July 22, 1998.
Cloning of other common fragile sites. Expanded Fragile Site Consortium Meeting. Sept. 18, 1998.
Molecular genetics of prostate cancer. Urogenesys in Santa Monica, California. October 12, 1998.
Fragile sites and cancer. University of Indiana. October 14, 1998.

                                                   -36-
        Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 94 of 117


Workshop on common fragile sites and cancer. American Society of Human Genetics meeting, Denver,
CO. October 28, 1998.
Allele-specific late replication and fragility in the FRA3B region. American Society of Human Genetics
meeting, Denver, CO. October 30, 1998.
Common fragile sites and cancer. Bilkent University in Ankara, Turkey. November 9, 1998.
Molecular genetics of prostate cancer. Bilkent University in Ankara, Turkey. November 11, 1998.
Common fragile sites and endocrine tumors. GATA, Ankara, Turkey. November 12, 1998.
Common fragile sites and GI cancer. GI Oncology Group at Mayo Clinic. November 16, 1998.
The role of the common fragile sites in cancer. Albert Einstein College of Medicine to the Department
of Molecular Pharmacology. May 17, 1999.
Common fragile sites and cancer. Frontiers in Clinical Genetics at George Washington University. Sept.
16, 1999.
The Human Genome Project and how it will change all of biology. Honors Class: [Genetics in the New
Millennium] at Rochester Community and Technical College. Sept. 28, 1999.
Role of the Common Fragile Sites in Cancer Development. Miami Winter Symposium on DNA, RNA
and Cancer. February 6, 2000.
The Ovarian Cancer Research Program of the Mayo Clinic Cancer Center. Virginia Medical College,
Richmond, VA. March 6, 2000.
The Genetics of Ovarian Cancer in the Post-Genomics Era. Distinguished Lecturer for the Women’s
Cancer Program at M.D. Anderson Cancer Center, Houston, TX. June 7, 2000.
Transcriptional Profiling to Understand the Underlying Biology of the Development of Ovarian Cancer.
Distinguished Lecturer for the Women’s Cancer Program at M.D. Anderson Cancer Center, Houston,
TX. June 7, 2000.
Transcriptional Profiling to Understand the Underlying Biology of the Development of Ovarian Cancer.
Henry Ford Hospital, Detroit, MI. July 14, 2000.
Common Fragile Sites and Cancer. Common Fragile Sites, Gene Amplification and Cancer Meeting,
Held at Mayo Foundation. August 25-26, 2000.
Common Fragile Sites and Cancer. University of Nebraska in Omaha. Sept. 11, 2000.
Common fragile sites and the development of cancer. Presented to graduate students at Mayo.
September 27, 2000.
Star Trek is here today: Impact of the human genome project on biology. Women’s Cancer Program,
Mayo Foundation. October 6, 2000.
Impact of the Human Genome Project on Biology. Sigma Chi lecturer, Mayo Foundation. October 17,
2000.
Star Trek is here today: Impact of the human genome project on biology. Eagle’s Award Dinner,
Rochester, MN. October 23, 2000.
The human genome project and its impact on biology. Clinical Coordinators Conference, Mayo
Foundation. October 24, 2000.
HPV integration in common fragile sites and the development of cervical cancer. Gyn/Onc Grand
Rounds, Mayo Foundation. November 1, 2000.
Transcriptional Profiling of Ovarian Tumors. Eli Lilly, Indianapolis, IN. November 13, 2000.
Transcriptional Profiling of Ovarian Tumors. Department of Defense Annual Meeting on Ovarian
Cancer, Dulles Hilton, Maryland. November 30, 2000.

                                                  -37-
         Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 95 of 117


Generation of a Molecular Profile for Ovarian Cancer. Huntsman Cancer Center, Salt Lake City, Utah.
December 15, 2000.
Common Fragile Sites and Cancer. Case Western Reserve, Cleveland, OH. January 19, 2001.
Celebration of Research Keynote Address: Impact of the human genome project on biology. Mayo
Foundation, Rochester, MN. January 31, 2001.
The Ovarian Cancer Program of the Mayo Clinic Cancer Center. University of Minnesota. April 13,
2001.
Impact of the Human Genome Project on Biology. NCCTG Annual Meeting, Mayo Foundation. April
25, 2001.
Common fragile sites and Cancer. Department of Microbiology and Molecular Genetics, SUNY
Stonybrook, NY. Nov. 19, 2001.
Large common fragile site genes are mutational targets in ovarian cancer. Fox Chase Cancer Center,
Philadelphia, PA. April 16, 2002.
Large common fragile site genes are mutational targets in ovarian cancer. University of Michigan
Cancer Center, Ann Arbor, MI, April 19, 2002.
Star Trek is here today: Implications of the Human Genome Project. Mayo Foundation Nursing staff.
April 15 and 22nd, 2002.
Implications of the Human Genome Project. NCI-CPEN Workshop. June 14, 2002.
Using expression profiling to study the biology of ovarian cancer. Shaw College of the Chinese
University of Hong Kong. September 27, 2002.
Viral integration and the development of cervical cancer. Cambridge University, March 24, 2003.
Common fragile site genes: a stress response network within cells? Helene Harris Memorial Trust
(HHMT) bi-annual meeting in Stratford Upon Avon. March 25, 2003.
Viral Integration and the development of cancer. Presented at the University of Pittsburgh. April 11,
2003.
Parkin, a large common fragile site gene, involved in cancer development. Johns Hopkins University to
the laboratory of Dr. Ted Dawson August 18, 2003.
Large common fragile site genes and cancer. Guthrie Research Institute in Sayre, PA. October 17, 2003.
Highly conserved large genes, common fragile sites, neural development and cancer. Moffitt Cancer
Center, Tampa, FL. Feb. 25, 2004.
Common fragile sites, extremely large genes, neural development and cancer. Ovarian Cancer Program
SPORE meeting at M.D. Anderson Cancer Center, Houston, TX. March12, 2004.
The Human Genome Project and its impact on Biology. Parrish Medical Center, Titusville, FL. April 15,
2004.
Gene expression profiling of ovarian and cervical cancers: making sense of microarrays. Chinese
University of Hong Kong. Oct. 14, 2004.
Common fragile sites, extremely large genes and neurological development. Chinese University of Hong
Kong. Oct. 15, 2004.
Breast cancer and the human genome project. Mayo affiliate in Seymour, IN, at a meeting on Breast
Cancer. Oct. 30, 2004.
Extremely large common fragile site genes, neurological development and cancer. Heidelberg
Fragilomics meeting. Feb. 18, 2005.


                                                   -38-
        Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 96 of 117


My experiences with DNA microarrays for expression profiling. Mayo Microarray Interest Group. April
13, 2005.
Impact of the Human Genome Project on Biology and Medicine. Elderhostel group at the Kahler Hotel.
April 22, 2005.
The Human Genome Project and its impact on biology. Valley Hospital (MML presentation) in
Ridgewood, NJ. April 26th, 2005.
The Human Genome Project and its impact on biology. North Memorial Hospital, Robbinsdale, MN.
May 10th, 2005.
The Human Genome Project and its impact on biology. Elderhostel group meeting at the Kahler Hotel.
June 30th, 2005.
Cancer Genetics and the Human Genome Project. Fourth European-American School in Forensic
Genetics and Mayo Clinic Course in Advanced Molecular and Cellular Medicine. Dubrovnik, Croatia.
Sept. 6, 2005.
Transcriptional profiling. Fourth European-American School in Forensic Genetics and Mayo Clinic
Course in Advanced Molecular and Cellular Medicine. Dubrovnik, Croatia. Sept. 6, 2005
Positional cloning to identify cancer-related genes. Fourth European-American School in Forensic
Genetics and Mayo Clinic Course in Advanced Molecular and Cellular Medicine. Dubrovnik, Croatia.
Sept. 6, 2005.
Impact of the Human Genome Project on our understanding of cancer. Elderhostel Group at the Kahler
Hotel. Oct. 10, 2005
Impact of the human genome project on our understanding of cancer. Mid-Michigan Medical Center,
Midland, MI. October 18, 2005.
The human genome project and its impact on biology. Genomics Course offered by Mayo. October 19,
2005.
Impact of the human genome project on our understanding of cancer. Elderhostel group at the Heintz
Center, RCTC, Rochester, MN. October 27, 2005.
New technologies that will change the way that we practice medicine. Century High School, Rochester,
MN. Feb. 17, 2006.
To understand how genomics and genome sequences are changing medical care and practice. Fairview
Ridges Hospital, Burnsville, MN. Feb. 24, 2006.
Impact of the human genome project on our understanding of cancer. Valley Baptist in Harlingen, TX.
April 11, 2006.
Impact of the Human Genome Project on our understanding of prostate cancer. Prostate Cancer Support
Group at the Mayo Clinic. May 10, 2006.
Advances in Cancer Genetics from the Human Genome Project. Cancer Education Program at the Mayo
Clinic. May 11, 2006.
Impact of the human genome project on our understanding of cancer. Presbyterian Hospital in
Greenville, TX. June 15, 2006.

Impact of the human genome project on our understanding of cancer. St. Joseph Healthcare, Bangor,
Maine. June 26, 2006.
Impact of the human genome project on our understanding of cancer. Elderhostel Group at the Kahler
Centennial Room, Rochester, MN. June 29, 2006.
Impact of the human genome project on our understanding of cancer. Elderhostel group meeting at
Kahler Centennial Room, Rochester, MN. July 25, 2006.

                                                 -39-
        Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 97 of 117


Human Genome 101. Clements ACS Golf Classic, Rochester, MN. August 7, 2006.
Impact of the human genome project on our understanding of cancer. Intermountain State Seminar
(IMSS) Jackson Hole, WY. Sept. 22, 2006.
Cancer: A complex genetic disease. Intermountain State Seminar (IMSS) Jackson Hole, WY, Sept. 22,
2006.
Transcriptional profiling using microarrays. Intermountain State Seminar (IMSS) Jackson Hole, WY.
Sept. 22, 2006.
Positional cloning to identify important cancer genes. Intermountain State Seminar (IMSS) Jackson
Hole, WY. Sept. 22, 2006.
Using the tools provided by the human genome project to better understand endometrial cancer. Parrish
Medical Center, Titusville, FL. Oct. 3, 2006.
Impact of the human genome project on our understanding of cancer. Elderhostel Group meeting, Kahler
Centennial Room, Rochester, MN. Oct. 5, 2006.
Genomic mapping reveals large abundantly expressed, highly conserved non-coding transcripts which
are aberrantly expressed in cancer. City of Hope, Duarte, CA. Jan. 5, 2007.
Non-coding transcripts and cancer development. Applied Biosystems (ABI), Foster City, CA. Feb. 2,
2007.
Genomics and cancer. Mayo’s ENT Department. Feb. 19, 2007.
Role of large common fragile site genes in cancer and neurological development. National Cancer
Institute, Washington, DC. Mar 23, 2007.
MML: Genomics and its impact on medicine. American Society for Clinical Laboratory Science,
Wisconsin State Convention. Madison, WI. April 19, 2007.
Long, highly conserved non-coding transcripts. Actigenics, Toulouse, France. May 11, 2007.
MML: Genomics and its impact on medicine. MML Regional Laboratory Alliance/Physician’s
Reference Laboratory faculty visit. Overland Park, KS. May 15, 2007.
Impact of the human genome project on our understanding of cancer. Elderhostel group at the Kahler
Hotel, Centennial Room. May 23, 2007.
New genomic technologies that will change the way we practice medicine. NCCTG Patient Advocate
Symposium. June 12, 2007.
MML: Genomics and its impact on medicine. Missouri Baptist Medical Center, St. Louis, MO. June 21,
2007.
Impact of the human genome project on our understanding of cancer. Elderhostel Group at the Kahler
Hotel, Centennial Room. June 28, 2007.
Plenary Lecture: Revolutions in DNA sequencing that will change the way we practice medicine.
Biannual Forensics Meeting in Split, Croatia. Sept. 3, 2007.
Non-coding RNAs and their roles in cancer. Biannual Forensics Meeting in Split, Croatia. Sept. 6, 2007.
Positional cloning to identify important genes involved in cancer development. Biannual Forensics
Meeting in Split, Croatia. Sept. 6, 2007.
MML: New technologies that will change the way we practice medicine. Riverside Methodist Hospital,
Columbus, OH. Sept. 18, 2007.
MML: New technologies that will change the way we practice medicine. MML Community Hospital,
Grand Junction, CO. Nov. 9, 2007.


                                                 -40-
         Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 98 of 117


Visiting professorship. New genomic technologies and their impact on research and medicine. Texas
Tech. Lubbock, TX. Jan. 16, 2008.
New technologies that will change the way we practice medicine. MML Frontline Laboratory Network.
Estes Park, CO. Jan. 23, 2008.
Visiting professorship. Revolutions in DNA sequencing and how they can be used to study alterations in
cancer. Chinese Univ of Hong Kong. Feb. 14, 2008.
Revolutions in DNA sequencing and its impact on the study of cancer. NCCTG Patient Advocate
Symposium, Mayo Clinic Rochester. June 10, 2008.
Revolutions in DNA sequencing and its impact on cytogenetics. Association of Genetic Technologists
invited speaker. Houston, TX. June 13, 2008.
Possible viral etiology in oral tongue cancers from patients without a drinking or smoking history. 7th
International Conference on Head & Neck Cancer. San Francisco, CA. Platform presentation. July 20,
2008.
High throughput strategies for the study of head and neck cancers. 7th International Conference on Head
& Neck Cancer. San Francisco, CA. Platform presentation. July 21, 2008
MML: Genomics and its impact on medicine. Western Health Care Alliance. Grand Junction, CO. Aug.
14, 2008.
MML: High throughput strategies and its impact on the study of medicine. Montrose Memorial Hospital,
Montrose, CO. Aug. 15, 2008.
Developing the Infrastructure for Next Generation DNA sequencing at the Mayo Clinic. Presented at the
Washington University Genome Sequencing Center, St. Louis, MO. Sept. 12, 2008.

2009
Direct clinical applications of NextGen DNA sequencing at Mayo Clinic. Presented at 6th ISABS
Conference on Human Genome Project Based Application in Forensic Science, Anthropology and
Individualized Medicine. Split, Croatia. June 1-5, 2009.


2010
High throughput technologies and their impact on the study of cancer. Jackson University, Jackson, MS.
Jan. 8, 2010.

Using massively parallel DNA sequencing to study cancers of the head and neck. .University of Illinois,
Urbana/Champaign. Jan. 26, 2010.

New technologies in DNA sequencing that will bring us closer to being able to compete for the X Prize.
.Archos X Prize meeting held at the University of Illinois, Urbana/Champaign. Feb. 2, 2010.
High throughput strategies and their impact on the study of medicine. MML-Methodist Hospital
Southlake Campus, Gary, IN. April 21, 2010.

Advances in DNA sequencing technologies and their impact on research. Sao Paulo, Brazil. April 28,
2010.
Using massively parallel DNA sequencing to study molecular alterations during the development of oral
cancer. Sao Paulo, Brazil. April 30, 2010.

High throughput technologies and their impact on the study of medicine. Lake Health Presentation,
Painesville, Ohio. May 14, 2010.


                                                   -41-
        Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 99 of 117


Next generation sequencing reveals changes in allele-specific expression associated with changes in
copy number in oral cancers. Human Genome Organization meeting, Montpellier, France. May 21,
2010.

Using massively parallel DNA sequencing to study oral cancers. International Federation of Head and
Neck Oral Surgeons, Seoul, Korea. June 16, 2010.
New technologies in DNA sequencing that will transform how we study cancer. Mie University, Mie,
Japan. June 21, 2010.

Advances in DNA sequencing technologies and their applications at the Mayo Clinic. University of
Tokyo, Tokyo, Japan. June 23, 2010.

Advances in DNA sequencing technologies heralds the dawn of the age of Individualized Medicine.
NCCTG Patients Advocates Symposium, Rochester, MN. July 13, 2010.

Using massively parallel DNA sequencing to study cancers of the head and neck. Genomics Interest
Group, Mayo Clinic. July 21, 2010.

Impact of recent advances in massively parallel DNA sequencing on clinical practice. Agilent Users
meeting, Chicago, IL. August 5, 2010.
Using massively parallel DNA sequencing to study the molecular alterations that occur during the
development of oropharyngeal cancer. Midwest Illumina Users Meeting, St. Louis, MO. Aug. 1, 2010.

Next generation sequencing reveals changes in allele-specific expression associated with changes in
copy number in oral cancers. CHI Conference on Next Generation Sequencing. Providence, RI. Sept. 28,
2010.
Advances in DNA sequencing technologies heralds the dawn of the age of Individualized Medicine.
American Cancer Society in Denver, CO. Oct. 6, 2010.

Advances in DNA sequencing technologies heralds the dawn of the age of Individualized Medicine.
American Cancer Society in Colorado Springs, CO. Oct. 7, 2010.

Using massively parallel DNA sequencing to study cancers of the head and neck. Northwestern
University, Chicago, IL. Oct. 20, 2010.

Using massively parallel DNA sequencing to study cancers of the head and neck. Sequencing at the
Tipping Point, Life Technologies Meeting, San Diego, CA. Dec. 1, 2010.

Advances in DNA sequencing technologies heralds the dawn of the age of Individualized Medicine.
Associate Appointment Luncheon, Mayo Foundation House, Rochester, MN. Dec. 9, 2010.
Using massively parallel DNA sequencing to study cancers of the head and neck. University of
California, San Francisco, Life Technology Presentation, San Francisco, CA. Dec. 10, 2010.

2011
Advances in DNA sequencing technologies and the impact that this will have in clinical practice. Fort
Stockton, Texas, Jan. 26, 2011.
The DNA sequencing revolution. Keynote Speaker at the Celebration of Research (held every other year
for 300 high school students to see Mayo in action and learn about career opportunities), Feb. 1, 2011.

Next Generation Sequencing and Mayo. CTSA Grand Rounds, Mayo Clinic, February 25, 2011.


                                                  -42-
        Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 100 of 117


Next Generation sequencing of head and neck cancers. Natal, Brazil, Life Sciences Meeting, March 12,
2011.

The DNA sequencing revolution. Minnesota State Science Fair, Keynote Speaker, March 19, 2011.

RNAseq as a clinical tool. IAOO 2011 Congress, Singapore, July 15, 2011.
Next generation sequencing of head and neck cancers. Singapore Genome Institute, July 18, 2011.

The DNA sequencing revolution. ISABS Congress, Bol, Isle of Brac, July 24, 2011.

Next generation sequencing of cancers of the head and neck. ISABS Congress, Bol, Isle of Brac, July
21, 2011.
Long non-coding RNA and breast cancer. Era of Hope Breast Cancer meeting, Orlando, Florida, August
4, 2011.

2012
Exome, transcriptome and methylome analysis of oropharyngeal squamous cell carcinoma. Advances in
Genome Biology and Technology, Marco Island, Florida, Feb. 17, 2012.
Exome, transcriptome and methylome of oropharyngeal squamous cell carcinoma. Molecular Genetics
Meeting, Palma de Mallorca, Spain, March 5, 2012.

Using next generation sequencing to analyze the transcriptional output of cells. ABRF 2012 Meeting,
Orlando, Florida, March 17, 2012.

Using next generation sequencing to study the transcriptome, exome and methylome of oropharyngeal
squamous cell carcinoma. ABRF 2012 Meeting, Orlando, Florida, March 17, 2012.

New technologies that will change how we practice medicine. MML-sponsored talk, Anchorage, Alaska,
March 28, 2012.

New technologies that will change how we practice medicine. MML-sponsored talk, Wayland,
Wyoming, April 5, 2012.
Using next generation sequencing to study oropharyngeal squamous cell carcinoma. Illumina DNA
sequencing summit. Dana Point, California, April 16, 2012.

DNA sequencing revolution. Molecular Pathology Lecture, June 20, 2012.

Using next generation sequencing to better understand oropharyngeal squamous cell carcinoma.
University of Groningen, Netherlands, October 4, 2012.
2013
Next generation sequencing of oropharyngeal squamous cell carcinoma. University of Chicago, IL,
March 11, 2013.

RNAseq on oropharyngeal squamous cell carcinomas. XGen Congress, San Diego, CA, March 19,
2013.
Next generation sequencing to better understand cancers of the head and neck. ISABS Meeting, Split,
Croatia, June 26, 2013.

The DNA sequencing revolution and the enormous amount of data that it will generate. Life Sciences
Conference, Eden Prairie, MN, October 11, 2013.

                                                 -43-
        Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 101 of 117


Mate-pair sequencing reveals that HPV integration is much less common in oropharyngeal squamous
cell carcinoma than it is in cervical cancer. 5th NGS conference, London, November 19, 2013.

RNAseq to study oropharyngeal squamous cell carcinoma. RNAseq Conference, Lisbon, Portugal, Dec.
6, 2013.
2014
Next generation sequencing and oropharyngeal squamous cell carcinoma. Clinical Genomics
Conference, Hansen Wade, Boston, MA, Jan. 29, 2014.

Clinical Genomics Panel Discussion, Chairman, Clinical Genomics Conference, Hansen Wade, Boston,
MA, Jan. 30, 2014.

Next generation sequencing and oropharyngeal squamous cell carcinoma. Molecular Pathology
Association of India, Mumbai, India, Feb. 14, 2014.

GEN Webinar on Clinical Applications of Next Generation Sequencing, April 17, 2014.

Chairman of CDx Frankfurt, Hansen Wade Meeting on Companion Diagnostics, April 23-24, 2014.

Next generation sequencing and oropharyngeal squamous cell carcinoma. April 25, 2014. University of
Heidelberg, DKFZ

Clinical significance of decreased expression of six large common fragile site genes in oropharyngeal
squamous cell carcinoma. Presented at the IFNOS meeting in New York, July 29, 2014.

Next Generation Sequencing and how it will transform clinical practice. Road Scholar Presentation at
the Mayo Clinic, July 31, 2014.
Using next-generation sequencing to better understand the role that human papillomavirus plays in
cancer development. Presented at the International Congress of Genetics-9. Invited lecturer at the BGI
meeting in Shenzen, China, September 11, 2014.

Role of human papillomavirus in the development of oropharyngeal squamous cell carcinoma. Presented
at the 6th NGS Conference in London, November 20, 2014.
2015
Chairman of RNAseq Europe, Hansen Wade, January 21-22nd, 2015.

History of sequencing technologies, RNAseq Europe, January 21, 2015

Role of human papillomavirus in the development of oropharyngeal squamous cell carcinoma. Presented
at the In Vitro Diagnostics Meeting, New Delhi, India, Feb. 6, 2015.
DNA sequencing technologies and using them to understand human papillomaviruses role in cancer.
Peter McCallum Cancer Institute, Melbourne, Australia, March 12, 2015.

DNA sequencing revolution and its impact on dentistry. Dental Reviews, Rochester, MN, April 10,
2015.
Next generation sequencing for cancer diagnostics. Presented at the NGS for Cancer Diagnostics
Meeting, Philadelphia, PA, May 7, 2015.

Next Generation Sequencing Revolution. Presented at the Next Generation Sequencing meeting, Bali,
Indonesia, July 2, 2015.


                                                  -44-
        Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 102 of 117


Next generation sequencing to study oropharyngeal squamous cell carcinoma. Presented at the Clinical
NGS Assays, Washington, D.C., August 19, 2015.

Next generation sequencing revolution. Presented at the Sydney Cancer Institute, September 23, 2015.

Next generation sequencing and oropharyngeal squamous cell carcinoma. Presented to the 2nd NGS
Conference, Berlin, Germany, October 5, 2015.

Mate-pair sequencing to study oropharyngeal squamous cell carcinoma. Presented at the Big Data
Cambridge Meeting, October 21, 2015.

Workshop on Next Generation Sequencing. Presented (and chaired) for the Festival of Genomics, San
Francisco, CA, November 4, 2015.
2016
Workshop on Next Generation Sequencing. Presented (and chaired) for the Festival of Genomics,
London, UK, Jan. 20, 2016.

Mate-pair sequencing to study HPVs role in cancer development. Molecular Pathology Association of
India, Meeting, New Delhi, India, March 12, 2016.
Developing a liquid biopsy to monitor oropharyngeal squamous cell carcinoma patients. Presented at the
circulating free DNA meeting, Lisbon, Portugal, April 6, 2016.

Mate-pair sequencing as a powerful clinical tool for cancer patients. Presented at the Biomarker World
Congress, Philadelphia, PA, May 18, 2016.

Using mate-pair sequencing to study HPVs role in cancer development. Presented at Genomic qPCR,
ddPCR, and NGS Singapore, May 26, 2016.

Workshop on Next Generation Sequencing (presented and Chaired), Festival of Genomics Boston, June
27, 2016.

Using mate-pair sequencing as a powerful clinical tool. Presented at Big Data Boston, September 14,
2016.
The next generation sequencing revolution and its’ impact on personalized medicine. Presented at the
I.M. Sechonov First Moscow State Medical University, September 26, 2016.

The next generation sequencing revolution. Presented at (and chaired the Session) the Mayo Clinic
Center for Individualized Medicine Conference, Rochester, MN, October 5, 2016.

Using mate-pair next generation sequencing to study oropharyngeal squamous cell carcinomas.
Presented at the 6th NGS Congress, Singapore, October 11, 2016.

Mate-Pair next generation sequencing as a powerful clinical tool. Presented at the Cambridge Big Data
Meeting, Cambridge, UK, October 26, 2016.

How the Mayo Clinic is utilizing next generation sequencing to transform clinical practice. Presented at
the World Precision Medicine Congress, Washington D.C. meeting, Nov. 14, 2016.
Mate-Pair Next Generation Sequencing as a powerful clinical tool for patients with oropharyngeal
squamous cell carcinoma. Presented at the Precision Medicine Congress, Shanghai, China, Dec. 4, 2016.

2017
Next Generation Sequencing and its impact on clinical practice. Presented at the Festival of Genomics,
London, Jan. 31. 2017.
                                                  -45-
        Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 103 of 117



Mate-Pair sequencing to understand HPVs role in the development of OPSCC. Presented at the
Molecular Pathology Association of India annual meeting in Bhundaneshwar. Feb. 10, 2017.

Mate-Pair sequencing as a powerful clinical tool. Presented at the LabRoots Virtual Webinar. Feb. 22,
2017.
Mate-Pair sequencing to study the role of HPV in the development of oropharyngeal squamous cell
carcinoma. Presented April 26th, BioData West, 2017.

Next generation sequencing at its impact on clinical practice. Presented at the BioData World Congress,
London, UK, May 18, 2017.

Mate-pair sequencing to study the role of HPV integration in the development of oropharyngeal
squamous cell carcinoma. Keynote presentation, Personalized Medicine Meeting, Beijing, China, June
13, 2017.

Different whole genome sequencing strategies to study HPV and oropharyngeal squamous cell
carcinoma. Presentation at the Seoul Genomics Meeting, August 22, 2017.

The DNA sequencing revolution, Presented at the Personalized Medicine Meeting in Moscow, October
11, 2017.

Studying the role that HPV plays in the development of different cancers. Presented at the Personalized
Medicine Meeting in Moscow, October 12, 2017.

Different whole genome sequencing approaches to study HPV and its role in the development of
oropharygeal squamous cell carcinoma. Presented at the Biomarkers and Clinical Research Meeting,
Baltimore, MD, October 19, 2017.

Doing whole genome sequencing on the BGI-500 Sequencing Platform to study HPV and oropharyngeal
squamous cell carcinoma. Presented at ICG-12 for BGI in Shenzhen, China. October 26, 2017.

Whole genome sequencing to study HPV and its role in the development of oropharyngeal squamous
cell carcinoma. Presented at BioData Cambridge Meeting, November 3, 2017.
HPV and its’ role in the development of different cancers. Presented at the World Congress of Virology,
Miami, FL, November 21, 2017.

Different whole genome sequencing strategies for the clinical management of patients with
oropharyngeal squamous cell carcinoma. Presented at the Molecular Med Tri-Con, San Francisco, CA,
Feb. 12, 2018.
Different whole genome sequencing strategies for the clinical management of patients with
oropharyngeal squamous cell carcinoma. Presented at the Biomarker Research in Clinical Medicine
Conference in Paris, France, Feb. 19, 2018.

Using different whole genome sequencing platforms to characterize cancer genomes and their clinical
impact. Presented at the BioData World West Conference, San Francisco, CA, March 13, 2018.
Whole genome sequencing as a powerful clinical tool to treat cancers with an HPV etiology. Preented at
the World Precision Medicine Congress, London, UK, May 16, 2018.

The DNA sequencing revolution. Presented at the Road Scholar Mayo Retreat. May 21, 2018.

Whole genome sequencing as a valuable clinical tool for the management of cancer patients. Presented
at the Lab Roots Virtual Event, June 5, 2018.
                                                  -46-
        Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 104 of 117



The DNA sequencing revolution and its’ impact on clinical oncology. Keynote Lecture at Clinical
Oncology 2018, Dublin Ireland, June 11, 2018.

Advances in next generation sequencing and their impact on the study of cancer. Presented at Cancer
and Oncotherapy Meeting, Rome, Italy, July 23, 2018.
The DNA sequencing revolution as an important singularity. Presented at the 11th International
Conference on Genomics and Pharmacogenomics. Philadelphia, PA, September 21, 2018.

Whole genome sequencing strategies for the management of patients with oropharngeal squamous cell
carcinoma. Presented at the 3rd International Papillomavirus Conference, Sydney, Australia, October 4,
2018.
Using whole genome sequencing strategies to study HPVs role in the development of oropharyngeal
squamous cell carcinoma. Presented at the International Congress of Genetics-13. Shenzhen, China,
October 25, 2018.

The DNA sequencing revolution as an important singularity. Presented at the Precision Medicine
Meeting for Aurora Biomed. Guangzhou China, November 15, 2018.
Different whole genome sequencing strategies to study HPVs role in cancer development. Presented at
the BioData World Congress 2018. Basel, Switzerland, Nov. 29, 2018.

Next generation DNA sequencing revolution and its’ impact on clinical practice. Presented at the
Molecular Pathology Association of India 2019 Meeting. Mumbai, India, Jan. 11, 2019.

History of Next Generation Sequencing. Presented at the Festival of Genomics, London, UK, Jan. 24,
2019.




                                                  -47-
      Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 105 of 117




                   APPENDIX 2: LIST OF DOCUMENTS REVIEWED

In connection with my analysis in this matter I reviewed the following documents:

1.      ILMNBGI0024503
2.      ILMNBGI0024628
3.      ILMNBGI0024755
4.      ILMNBGI0024852
5.      ILMNBGI0024982
6.      ILMNBGI0024987
7.      ILMNBGI0025103
8.      ILMNBGI0025234
9.      ILMNBGI0025329
10.     ILMNBGI0025425
11.     ILMNBGI0025520
12.     ILMNBGI0025611
13.     ILMNBGI0025733
14.     ILMNBGI0025848
15.     ILMNBGI0026108
16.     ILMNBGI0027139
17.     ILMNBGI0027157
18.     ILMNBGI0027178
19.     ILMNBGI0027188
20.     ILMNBGI0027192
21.     ILMNBGI0027196
22.     ILMNBGI0027204
23.     ILMNBGI0027225
24.     ILMNBGI0027231
25.     ILMNBGI0027238
26.     ILMNBGI0027239
27.     ILMNBGI0027246
28.     ILMNBGI0027251
29.     ILMNBGI0027259
30.     ILMNBGI0027272
31.     ILMNBGI0027474
32.     ILMNBGI0027478
33.     ILMNBGI0027483
34.     ILMNBGI0027504
35.     ILMNBGI0027517
36.     ILMNBGI0027521
37.     ILMNBGI0027546
38.     ILMNBGI0027550
39.     ILMNBGI0027557
40.     ILMNBGI0027567
41.     ILMNBGI0027579
42.     ILMNBGI0027584
      Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 106 of 117




43.     ILMNBGI0027598
44.     ILMNBGI0027610
45.     ILMNBGI0027618
46.     ILMNBGI0027641
47.     ILMNBGI0027645
48.     ILMNBGI0027651
49.     ILMNBGI0027655
50.     ILMNBGI0027660
51.     ILMNBGI0027668
52.     ILMNBGI0027682
53.     ILMNBGI0027803
54.     ILMNBGI0028288
55.     ILMNBGI0028999
56.     ILMNBGI0029021
57.     ILMNBGI0029025
58.     ILMNBGI0029039
59.     ILMNBGI0029046
60.     ILMNBGI0029050
61.     ILMNBGI0029058
62.     ILMNBGI0029062
63.     ILMNBGI0029067
64.     ILMNBGI0029075
65.     ILMNBGI0029084
66.     ILMNBGI0029096
67.     ILMNBGI0029105
68.     ILMNBGI0029112
69.     ILMNBGI0029130
70.     ILMNBGI0029137
71.     ILMNBGI0029141
72.     ILMNBGI0029150
73.     ILMNBGI0029188
74.     ILMNBGI0029206
75.     ILMNBGI0029217
76.     ILMNBGI0029241
77.     ILMNBGI0029250
78.     ILMNBGI0029294
79.     ILMNBGI0029302
80.     ILMNBGI0029308
81.     ILMNBGI0029312
82.     ILMNBGI0029319
83.     ILMNBGI0029478
84.     ILMNBGI0029485
85.     ILMNBGI0029743
86.     ILMNBGI0031225
87.     ILMNBGI0032431
88.     ILMNBGI0033279



                                       2
       Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 107 of 117




89.      ILMNBGI0033290
90.      ILMNBGI0033296
91.      ILMNBGI0033300
92.      ILMNBGI0033503
93.      ILMNBGI0033505
94.      ILMNBGI0033578
95.      ILMNBGI0033587
96.      ILMNBGI0033591
97.      ILMNBGI0033602
98.      ILMNBGI0033614
99.      ILMNBGI0033625
100.     ILMNBGI0033633
101.     ILMNBGI0033640
102.     ILMNBGI0033644
103.     ILMNBGI0033684
104.     ILMNBGI0033692
105.     ILMNBGI0033777
106.     ILMNBGI0033789
107.     ILMNBGI0033809
108.     ILMNBGI0033813
109.     ILMNBGI0033863
110.     ILMNBGI0033955
111.     ILMNBGI0033973
112.     ILMNBGI0033982
113.     ILMNBGI0034032
114.     ILMNBGI0034041
115.     ILMNBGI0034057
116.     ILMNBGI0034074
117.     ILMNBGI0034082
118.     ILMNBGI0034161
119.     ILMNBGI0034177
120.     ILMNBGI0034204
121.     ILMNBGI0034347
122.     ILMNBGI0034361
123.     ILMNBGI0034365
124.     ILMNBGI0034605
125.     ILMNBGI0034625
126.     ILMNBGI0034634
127.     ILMNBGI0034678
128.     ILMNBGI0035159
129.     ILMNBGI0035180
130.     ILMNBGI0035194
131.     ILMNBGI0035826
132.     ILMNBGI0035894
133.     ILMNBGI0035908
134.     ILMNBGI0035919



                                        3
       Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 108 of 117




135.     ILMNBGI0035923
136.     ILMNBGI0036168
137.     ILMNBGI0036183
138.     ILMNBGI0037060
139.     ILMNBGI0037071
140.     ILMNBGI0037076
141.     ILMNBGI0037183
142.     ILMNBGI0037210
143.     ILMNBGI0037220
144.     ILMNBGI0037297
145.     ILMNBGI0037307
146.     ILMNBGI0037337
147.     ILMNBGI0037360
148.     ILMNBGI0037492
149.     ILMNBGI0037529
150.     ILMNBGI0037563
151.     ILMNBGI0037651
152.     ILMNBGI0037667
153.     ILMNBGI0037913
154.     ILMNBGI0037922
155.     ILMNBGI0037943
156.     ILMNBGI0037960
157.     ILMNBGI0037984
158.     ILMNBGI0037992
159.     ILMNBGI0038039
160.     ILMNBGI0038043
161.     ILMNBGI0038066
162.     ILMNBGI0038154
163.     ILMNBGI0038184
164.     ILMNBGI0038194
165.     ILMNBGI0038243
166.     ILMNBGI0038554
167.     ILMNBGI0038563
168.     ILMNBGI0038620
169.     ILMNBGI0038628
170.     ILMNBGI0038639
171.     ILMNBGI0038758
172.     ILMNBGI0038763
173.     ILMNBGI0038780
174.     ILMNBGI0039521
175.     ILMNBGI0039546
176.     ILMNBGI0039555
177.     ILMNBGI0039563
178.     ILMNBGI0039568
179.     ILMNBGI0039578
180.     ILMNBGI0039646



                                        4
       Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 109 of 117




181.     ILMNBGI0040124
182.     ILMNBGI0040157
183.     ILMNBGI0040289
184.     ILMNBGI0040330
185.     ILMNBGI0040334
186.     ILMNBGI0040367
187.     ILMNBGI0040595
188.     ILMNBGI0040669
189.     ILMNBGI0040691
190.     ILMNBGI0040717
191.     ILMNBGI0040762
192.     ILMNBGI0040766
193.     ILMNBGI0041048
194.     ILMNBGI0041052
195.     ILMNBGI0041929
196.     ILMNBGI0041974
197.     ILMNBGI0042189
198.     ILMNBGI0042205
199.     ILMNBGI0042226
200.     ILMNBGI0042240
201.     ILMNBGI0042298
202.     ILMNBGI0042362
203.     ILMNBGI0044298
204.     ILMNBGI0044549
205.     ILMNBGI0044571
206.     ILMNBGI0044595
207.     ILMNBGI0044759
208.     ILMNBGI0044767
209.     ILMNBGI0044801
210.     ILMNBGI0044819
211.     ILMNBGI0044997
212.     ILMNBGI0045048
213.     ILMNBGI0045199
214.     ILMNBGI0045205
215.     ILMNBGI0045245
216.     ILMNBGI0045473
217.     ILMNBGI0045963
218.     ILMNBGI0045979
219.     ILMNBGI0046453
220.     ILMNBGI0046537
221.     ILMNBGI0046560
222.     ILMNBGI0046585
223.     ILMNBGI0046899
224.     ILMNBGI0046904
225.     ILMNBGI0046965
226.     ILMNBGI0047599



                                        5
       Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 110 of 117




227.     ILMNBGI0047625
228.     ILMNBGI0047729
229.     ILMNBGI0047896
230.     ILMNBGI0047950
231.     ILMNBGI0047996
232.     ILMNBGI0048054
233.     ILMNBGI0048074
234.     ILMNBGI0048187
235.     ILMNBGI0048208
236.     ILMNBGI0048214
237.     ILMNBGI0048232
238.     ILMNBGI0048257
239.     ILMNBGI0048268
240.     ILMNBGI0048292
241.     ILMNBGI0048302
242.     ILMNBGI0048334
243.     ILMNBGI0048349
244.     ILMNBGI0048396
245.     ILMNBGI0048474
246.     ILMNBGI0048504
247.     ILMNBGI0048510
248.     ILMNBGI0048620
249.     ILMNBGI0048636
250.     ILMNBGI0048646
251.     ILMNBGI0048681
252.     ILMNBGI0048692
253.     ILMNBGI0048703
254.     ILMNBGI0048711
255.     ILMNBGI0048785
256.     ILMNBGI0048797
257.     ILMNBGI0048801
258.     ILMNBGI0048817
259.     ILMNBGI0048926
260.     ILMNBGI0048957
261.     ILMNBGI0049027
262.     ILMNBGI0049051
263.     ILMNBGI0049062
264.     ILMNBGI0049096
265.     ILMNBGI0049201
266.     ILMNBGI0049212
267.     ILMNBGI0049235
268.     ILMNBGI0049477
269.     ILMNBGI0049791
270.     ILMNBGI0049859
271.     ILMNBGI0049870
272.     ILMNBGI0049892



                                        6
       Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 111 of 117




273.     ILMNBGI0049903
274.     ILMNBGI0050096
275.     ILMNBGI0050153
276.     ILMNBGI0050153
277.     ILMNBGI0050179
278.     ILMNBGI0050186
279.     ILMNBGI0050319
280.     ILMNBGI0050324
281.     ILMNBGI0050371
282.     ILMNBGI0050405
283.     ILMNBGI0050603
284.     ILMNBGI0050631
285.     ILMNBGI0050657
286.     ILMNBGI0050764
287.     ILMNBGI0050828
288.     ILMNBGI0050833
289.     ILMNBGI0050908
290.     ILMNBGI0051028
291.     ILMNBGI0051248
292.     ILMNBGI0051337
293.     ILMNBGI0051344
294.     ILMNBGI0051352
295.     ILMNBGI0051641
296.     ILMNBGI0051738
297.     ILMNBGI0051749
298.     ILMNBGI0051757
299.     ILMNBGI0052035
300.     ILMNBGI0052044
301.     ILMNBGI0052052
302.     ILMNBGI0052059
303.     ILMNBGI0052168
304.     ILMNBGI0052176
305.     ILMNBGI0052228
306.     ILMNBGI0052234
307.     ILMNBGI0052257
308.     ILMNBGI0052396
309.     ILMNBGI0052601
310.     ILMNBGI0052773
311.     ILMNBGI0052819
312.     ILMNBGI0052875
313.     ILMNBGI0052931
314.     ILMNBGI0052942
315.     ILMNBGI0052948
316.     ILMNBGI0052965
317.     ILMNBGI0052971
318.     ILMNBGI0053079



                                        7
       Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 112 of 117




319.     ILMNBGI0053107
320.     ILMNBGI0053120
321.     ILMNBGI0053292
322.     ILMNBGI0053295
323.     ILMNBGI0053345
324.     ILMNBGI0053394
325.     ILMNBGI0053403
326.     ILMNBGI0053413
327.     ILMNBGI0053517
328.     ILMNBGI0053523
329.     ILMNBGI0053690
330.     ILMNBGI0053906
331.     ILMNBGI0053918
332.     ILMNBGI0053947
333.     ILMNBGI0053989
334.     ILMNBGI0054017
335.     ILMNBGI0054027
336.     ILMNBGI0054065
337.     ILMNBGI0054066
338.     ILMNBGI0054077
339.     ILMNBGI0054109
340.     ILMNBGI0054119
341.     ILMNBGI0054148
342.     ILMNBGI0054152
343.     ILMNBGI0054158
344.     ILMNBGI0054219
345.     ILMNBGI0054284
346.     ILMNBGI0054307
347.     ILMNBGI0054345
348.     ILMNBGI0054416
349.     ILMNBGI0054424
350.     ILMNBGI0054464
351.     ILMNBGI0054474
352.     ILMNBGI0054513
353.     ILMNBGI0054597
354.     ILMNBGI0054713
355.     ILMNBGI0054793
356.     ILMNBGI0054812
357.     ILMNBGI0054820
358.     ILMNBGI0054834
359.     ILMNBGI0054859
360.     ILMNBGI0054880
361.     ILMNBGI0055131
362.     ILMNBGI0055178
363.     ILMNBGI0055193
364.     ILMNBGI0056112



                                        8
       Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 113 of 117




365.     ILMNBGI0056127
366.     ILMNBGI0056132
367.     ILMNBGI0056143
368.     ILMNBGI0056171
369.     ILMNBGI0056176
370.     ILMNBGI0056564
371.     ILMNBGI0056598
372.     ILMNBGI0056668
373.     ILMNBGI0056926
374.     ILMNBGI0056982
375.     ILMNBGI0056997
376.     ILMNBGI0057006
377.     ILMNBGI0057015
378.     ILMNBGI0057024
379.     ILMNBGI0057049
380.     ILMNBGI0057055
381.     ILMNBGI0057545
382.     ILMNBGI0057560
383.     ILMNBGI0057570
384.     ILMNBGI0057575
385.     ILMNBGI0057585
386.     ILMNBGI0057595
387.     ILMNBGI0057651
388.     ILMNBGI0057662
389.     ILMNBGI0057701
390.     ILMNBGI0057705
391.     ILMNBGI0058479
392.     ILMNBGI0060388
393.     ILMNBGI0060400
394.     ILMNBGI0060436
395.     ILMNBGI0060457
396.     ILMNBGI0060472
397.     ILMNBGI0060481
398.     ILMNBGI0060497
399.     ILMNBGI0060511
400.     ILMNBGI0060871
401.     ILMNBGI0060883
402.     ILMNBGI0060898
403.     ILMNBGI0060916
404.     ILMNBGI0060953
405.     ILMNBGI0060965
406.     ILMNBGI0060977
407.     ILMNBGI0061081
408.     ILMNBGI0062276
409.     ILMNBGI0062325
410.     ILMNBGI0062415



                                        9
       Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 114 of 117




411.     ILMNBGI0062416
412.     ILMNBGI0062421
413.     ILMNBGI0062442
414.     ILMNBGI0160068
415.     ILMNBGI0166143
416.     ILMNBGI0188303
417.     ILMNBGI1022735
418.     ILMNBGI1032053
419.     ILMNBGI1038519
420.     ILMNBGI1045078
421.     ILMNBGI1046444
422.     ILMNBGI1046453
423.     ILMNBGI1053722
424.     ILMNBGI1054387
425.     ILMNBGI1054418
426.     ILMNBGI1061521
427.     ILMNBGI1064062
428.     ILMNBGI1064694
429.     ILMNBGI1066555
430.     ILMNBGI1066792
431.     ILMNBGI1067208
432.     ILMNBGI1068498
433.     ILMNBGI1069476
434.     ILMNBGI1069578
435.     ILMNBGI1069987
436.     ILMNBGI1070530
437.     ILMNBGI1075082
438.     ILMNBGI1076905
439.     ILMNBGI1078167
440.     ILMNBGI1081111
441.     ILMNBGI1085299
442.     ILMNBGI1085655
443.     ILMNBGI1085657
444.     ILMNBGI1085663
445.     ILMNBGI1085673
446.     ILMNBGI1085674
447.     ILMNBGI1085675
448.     ILMNBGI1087659
449.     ILMNBGI1087661
450.     ILMNBGI1087694
451.     ILMNBGI1087704
452.     ILMNBGI1087714
453.     ILMNBGI1087716
454.     ILMNBGI1087719
455.     ILMNBGI1087731
456.     ILMNBGI1087740



                                        10
       Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 115 of 117




457.     ILMNBGI1087748
458.     ILMNBGI1087807
459.     ILMNBGI1087811
460.     ILMNBGI1087918
461.     ILMNBGI1087926
462.     ILMNBGI1087930
463.     ILMNBGI1087937
464.     ILMNBGI1097033
465.     ILMNBGI1087659
466.     April 9, 2020 Final Deposition Transcript of Oene, Mark Van - PDF Full - Vol. I.pdf
467.     April 9, 2020 Final Deposition Transcript of Oene, Mark Van - PDF Mini - Vol. I.pdf
468.     April 9, 2020 Final Deposition Transcript of Oene, Mark Van - Vol. I.ptx
469.     April 9, 2020 Final Deposition Transcript of Oene, Mark Van - Vol. I.txt
470.     April 9, 2020 Final Deposition Transcript of Oene, Mark Van Word Index.pdf
471.     CR Signature Page.pdf
472.     April 9, 2020 Oene, Mark Van Deposition Ex.2013 - 2020.04.06 Notice of Deposition -
         Mark Van Oene.pdf
473.     April 9, 2020 Oene, Mark Van Deposition Ex.2014 - 2020.02.27 [010-4] SEALED - Van
         Oene Decl ISO Plaintiffs' PI Mtn.pdf
474.     April 9, 2020 Oene, Mark Van Deposition Ex.2015 - 2020.02.27 [012-1] Ex A to Van
         Oene Decl - 2020 JP Morgan Healthcare Conf.pdf
475.     April 9, 2020 Oene, Mark Van Deposition Ex.2016 - 2020.02.27 [012-2] Ex B to Van
         Oene Decl - The $1000 Genome Arrives.pdf
476.     April 9, 2020 Oene, Mark Van Deposition Ex.2017 - 2020.02.27 [012-3] Ex C to Van
         Oene Decl - Comparison of MGISEQ-2000 & HiSeq 4000.pdf
477.     April 9, 2020 Oene, Mark Van Deposition Ex.2018 - 2020.02.27 [010-5] SEALED - Ex
         D to Van Oene Decl - DeciBio Next Gen Sequencing.pdf
478.     April 9, 2020 Oene, Mark Van Deposition Ex.2019 - 2020.02.27 [012-5] Ex E to Van
         Oene Decl - Illumina Sequencing Power.pdf
479.     April 9, 2020 Oene, Mark Van Deposition Ex.2020 - 2020.02.27 [012-6] Ex F to Van
         Oene Decl - NovaSeq 6000.pdf
480.     April 9, 2020 Oene, Mark Van Deposition Ex.2021 - 2020.02.27 [012-7] Ex G to Van
         Oene Decl - Illumina 2018 10-K.pdf
481.     April 9, 2020 Oene, Mark Van Deposition Ex.2022 -2020.02.27 [012-8] Ex H to Van
         Oene Decl - Illumina Reports Financial Results 2019.pdf
482.     April 9, 2020 Oene, Mark Van Deposition Ex.2023 - 2020.02.27 [012-9] Ex I to Van
         Oene Decl - 2019 JP Morgan Healthcare Conf.pdf
483.     April 9, 2020 Oene, Mark Van Deposition Ex.2024 - 2020.02.27 [012-10] Ex J to Van
         Oene Decl - Global Next Gen Sequencing Mkt 2029.pdf
484.     April 9, 2020 Oene, Mark Van Deposition Ex.2025 - 2020.02.27 [012-11] Ex K to Van
         Oene Decl - North America DNA Sequencing Market.pdf
485.     April 9, 2020 Oene, Mark Van Deposition Ex.2026 - 2020.02.27 [012-12] Ex L to Van
         Oene Decl - GenomeWeb - MGI Prepares to Sell Sequencers.pdf
486.     April 9, 2020 Oene, Mark Van Deposition Ex.2027 - 2020.02.27 [012-13] Ex M to Van
         Oene Decl - GenomeWeb - BGI's MGI Tech Launches.pdf




                                              11
       Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 116 of 117




487.     April 9, 2020 Oene, Mark Van Deposition Ex.2028 - 2020.02.27 [012-14] Ex N to Van
         Oene Decl - MGI Announces Milestone of 1000.pdf
488.     April 9, 2020 Oene, Mark Van Deposition Ex.2029 - 2020.02.27 [012-15] Ex O to Van
         Oene Decl - MGI Statement of Capabilities.pdf
489.     April 9, 2020 Oene, Mark Van Deposition Ex.2030 - 2020.02.27 [012-16] Ex P to Van
         Oene Decl - BGI Genomics IPO - Is This a Chinese.pdf
490.     April 9, 2020 Oene, Mark Van Deposition Ex.2031 - 2020.02.27 [012-17] Ex Q to Van
         Oene Decl - Illumina At a Glance.pdf
491.     April 9, 2020 Oene, Mark Van Deposition Ex.2032 - 2020.02.27 [012-18] Ex R to Van
         Oene Decl - MGI Introduces Total Solution for RNA.pdf
492.     April 9, 2020 Oene, Mark Van Deposition Ex.2033 - 2020.02.27 [012-19] Ex S to Van
         Oene Decl - MGI Product Portfolio.pdf
493.     April 9, 2020 Oene, Mark Van Deposition Ex.2034 - 2020.02.27 [012-20] Ex T to Van
         Oene Decl - MGI Tech Advancing Genomics.pdf
494.     April 9, 2020 Oene, Mark Van Deposition Ex.2035 - 2020.02.27 [012-21] Ex U to Van
         Oene Decl - MGI Announces US$200M in Fundraising.pdf
495.     April 9, 2020 Oene, Mark Van Deposition Ex.2036 - 2020.02.27 [012-22] Ex V to Van
         Oene Decl - Genetic Sequencer DNBSEQ-G50.pdf
496.     April 9, 2020 Oene, Mark Van Deposition Ex.2037 - 2020.02.27 [012-23] Ex W to Van
         Oene Decl - Genetic Sequencer DNBSEQ-G400.pdf
497.     April 9, 2020 Oene, Mark Van Deposition Ex.2038 - 2020.02.27 [012-24] Ex X to Van
         Oene Decl - Focused Power on the MiSeq System.pdf
498.     April 9, 2020 Oene, Mark Van Deposition Ex.2039 - 2020.02.27 [012-25] Ex Y to Van
         Oene Decl - Illumina MiniSeq System - Let Your Work Flow.pdf
499.     April 9, 2020 Oene, Mark Van Deposition Ex.2040 - 2020.02.27 [012-26] Ex Z to Van
         Oene Decl - DRAGEN v3.4 Released September 2019.pdf
500.     April 9, 2020 Oene, Mark Van Deposition Ex.2041 - 2020.02.27 [012-27] Ex AA to Van
         Oene Decl - MegaBOLT Introduction.pdf
501.     April 9, 2020 Oene, Mark Van Deposition Ex.2042 - 2020.02.27 [012-28] Ex BB to Van
         Oene Decl -GenomeWeb - BGI Genomics Raises.pdf
502.     April 9, 2020 Oene, Mark Van Deposition Ex.2043 - 2020.02.27 [012-29] Ex CC to Van
         Oene Decl - MGI Announces Milestone 1000.pdf
503.     April 9, 2020 Oene, Mark Van Deposition Ex.2044 - 2020.02.27 [012-30] Ex DD to Van
         Oene Decl - MGI Announces Price & Early Access.pdf
504.     April 9, 2020 Oene, Mark Van Deposition Ex.2045 - 2020.02.27 [012-31] Ex EE to Van
         Oene Decl - Swift Biosciences Partners With MGI.pdf
505.     April 9, 2020 Oene, Mark Van Deposition Ex.2046 - 2020.02.27 [012-32] Ex FF to Van
         Oene Decl - 2-13-2020 Reines E-mail to Scott.pdf
506.     April 9, 2020 Oene, Mark Van Deposition Ex.2047 - 2020.02.27 [012-33] Ex GG to Van
         Oene Decl - MGI Tech Sequencers.pdf
507.     April 9, 2020 Oene, Mark Van Deposition Ex.2048 - 2020.02.27 [012-34] Ex HH to Van
         Oene Decl - MGI Demonstrates Success.pdf
508.     April 9, 2020 Oene, Mark Van Deposition Ex.2049 - 2020.02.27 [012-35] Ex II to Van
         Oene Decl - BGI's Fundraising Flops.pdf
509.     April 9, 2020 Oene, Mark Van Deposition Ex.2050 - 2020.02.27 [012-36] Ex JJ to Van
         Oene Decl - The Sequencing Buyer's Guide.pdf



                                             12
       Case 3:19-cv-03770-WHO Document 239-4 Filed 09/02/20 Page 117 of 117




510.     April 9, 2020 Oene, Mark Van Deposition Ex.2051 - 2020.02.27 [012-37] Ex KK to Van
         Oene Decl - Illumina to Acquire Solexa.pdf
511.     April 9, 2020 Oene, Mark Van Deposition Ex.2052 - 2020.02.27 [012-38] Ex LL to Van
         Oene Decl -MGI Announces Launch of CoolMPS.pdf
512.     April 9, 2020 Oene, Mark Van Deposition Ex.2053 - 2020.02.27 [012-39] Ex MM to Van
         Oene Decl - CoolMPS Advanced Massively Parallel.pdf
513.     April 9, 2020 Oene, Mark Van Deposition Ex.2054 - 2020.02.27 [012-40] Ex NN to Van
         Oene Decl - High Throughput DNA Sequencing.pdf
514.     April 9, 2020 Oene, Mark Van Deposition Ex.2055 - 2020.02.19 [084-13] SEALED -
         Van Oene Decl ISO Illumina's Motion for PI.pdf
515.     April 9, 2020 Oene, Mark Van Deposition Ex.2056 - ILMNBGI1066555 Citation (1).pdf
516.     April 9, 2020 Oene, Mark Van Deposition Ex.2057 - ILMNBGI1085299 Investments vs.
         BGI June 2019 - AEO.pdf
517.     November 25, 2019 CoolMPS High-throughput Sequencing Reagent Set Datasheet
518.     November 25, 2019 MGISEQ-2000RS (DNBSEQ-G400RS) CoolMPS High-throughput
         Sequencing SetUser Manual-A0
519.     February 21, 2020.02.21 CoolMPS Sequencing Reagent Sets




                                             13
